 R. J. OIL & REFININGCO., INC.641WE WILLNOT discourage membership in International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,LocalUnion NO. 310, AFL, or anyother labor organization of our employees,by discriminating in regard to their hire ortenure of employment or any term or condition of employment.WE WILL NOTin any manner interferewith,restrain,or coerce our employees in theexercise of their right to self-organization,to form,join, or assist International Brother-hoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local UnionNO. 310, AFL,or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or allof such activities,except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment,as authorizedin Section 8 (a) (3) of the National Labor Relations Act.WE WILL offertoKennethL. VanHorn,E.W. Richins, Jr., and JohnCox immediateand fullreinstatementto theirformeror substantiallyequivalent positions,without prej-udice to anyseniority or other rights and privileges previously enjoyed,and make themwhole for any loss of pay sufferedas a result of discrimination against them.All of our employees are free to become or remain members of the above-named union orany other labor organization. We will not discriminate against any employee because ofmembership in or activity on behalf of any such labor organization.TEXAS INDEPENDENT OIL COMPANY, INC,Employer.Dated ................By.................. .. ............. .................................... ...(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.R. J. OIL & REFINING CO., INC.andOIL WORKERS INTER-NATIONAL UNION, CIOandDISTRICT 50, UNITED CON-STRUCTION WORKERS OF AMERICA, AND ITS LOCAL13695, affiliated with UNITED MINE WORKERS OF AMERICA,Party to the Contract. Case No. 35-CA-293. April 30, 1954DECISION AND ORDEROn June 29, 1953, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding findingthat the Respondent had engaged in and was engaging in certainunfair labor practices, and recommending that it cease anddesist therefrom and take certain affirmative action as setforth in the copy of the Intermediate Report attached hereto.He also found that the Respondent had not engaged in certainother alleged unfair practices and recommended the dismissalof those allegations. Thereafter, the Respondent, District 50,the General Counsel, and the charging Union filed exceptions tothe Intermediate Report, with supporting briefs.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, exceptions, briefs,108 NLRB No. 103. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the entire record in the case,and, to the extent notinconsistentwith the findings and conclusions made belowhereby adopts the Trial Examiner's findings,conclusions,and recommendations.1.A principalallegation of the complaint in this case isthat the Respondent refused to bargainwith the Unionfollowingits certification as majority representative,and that suchcon-duct breached the obligation imposed upon the Respondent bythe statute.The TrialExaminer so found, and we agree.As set forth in greater detail in the Intermediate Report, onApril 16, 1951, the Unionwas certified by the Board as thestatutory bargaining representativeof theRespondent's pro-duction and maintenance employees.A weeklater,it requesteda meeting with the Respondent to negotiate a collective-bargain-ing agreement,andmeetings were held onMay 16, June 4,and July 11,but the parties were unable to-reach agreementon a complete contract.The Unionthen voted to strike for acontract.During the strike, which beganon July17, the re-finerymanager and superintendent,Fuller, told the Union'slocal employee committeethat theRespondent'spresident,Smith, wouldnotmeet "while we was on strike.He could notmeet until we went to work." The Unionabandoned the strikeon July 27and the employees returned to work.The partiesmet again onOctober 2,1951,and January18 and February 5,1952, when negotiations were finally broken off with no agree-ment reached.On February 9, the Unionagain struck,because it wasunable to reach a satisfactory agreement with respect to thedischarge of employees Sollman and Chandler.By letterdatedMarch 20, 1952, a union representative requested aconferencewiththeRespondent for the purpose of settlingthe disputed issues in order to reopen the plant and to returnthestrikers to the payroll.The next day Smithreplied,acknowledging receipt of the request and stating, "It is mypolicy nottomeet and discuss any issues in dispute while theplant is involved in a strike....Iwant you clearly to under-standthatIdo not intend to meet withyou orany Union repre-sentative and discuss any issuesinvolvedas long as the Plantis on strike."Four dayslaterthe Unionreiterated its desiretomeet with the Respondent at any time.Althoughthe strikecontinueduntil June23, the parties have not met in any otherbargaining session.The TrialExaminer correctly found that the refusal to meetwith the UnionduringtheJuly 1951strikewas a directviolation of Section 8 (a) (5) of theAct. EstablishedBoard andcourt precedent hold that a refusal to meet and bargain withthecertified representative of employees during a strikeviolatestheAct.' Similarly,theRespondent'sunequivocal1West Fork Cut Glass Company, 90 NLRB 944, enforced 188 F 2d 474 (C. A. 4); Old TownShoe Company,91NLRB 240;N.L.R B. v. United States Cold Storage Corp.,203 F 2d924 (C.A 5), enforcing 96 NLRB 1108, cert, denied 346 U S. 818. R. J. OIL & REFINING CO., INC.643rejection of the Union's direct request inMarch1952 to dis-cuss ways and means for settling that strike was also an unlaw-ful rejection of the veryprinciple of collective bargaining whichtheActmakesmandatory.As the circuitcourt said inN. L. R, B. v. Reedand Prince Manufacturing Company, 118F.2d 874,885 (C. A.I.),cert. denied 313 U. S. 595, "If in thepresence of a strike an employer could avoid the obligation tobargain by declaring further efforts to be useless,the Actwould largely fail of its purpose."In further support of the broad refusal-to-bargain allegation,the General Counsel also urged certain other aspects of themeetings that did take place,either as separate violations oftheAct orat least as further indicia of the Respondent'sunlawful resolve not to bargainwith theUnion in good faith.The TrialExaminer considered all of these subsidiary alle-gations and discoursed on each of them at great length. Onsome of these allegations his conclusions are clearly wrong.,2He found,for example,that the Respondent refused to open itsbooks for inspectionby the Unionand thereby committed atotally independent unfair labor practice.The record showsinstead, and we find,that the union representatives neverdemanded inspection of the company records; indeed theparties eventually agreed amicably on wage increases withexamination of the books never becoming an issue betweenthem. Further,theTrial Examiner erroneously construedcertain earlier Boai°d decisions as holding that the mereshifting of positions during bargaining by an employer isomerse an unfair labor practice.Regardless of whether hasty orunreasonable withdrawals of specific concessions painstakinglyachieved indicate bad faith in bargaining in a particular con-text, it does notfollow thata party to collective bargaining is,inallcontexts,rigidly bound to each and every tentativedecision reached.Withrespect to certain other aspects of the Respondent'sactions during the period of negotiations-e.g., the Respondent'sabrupt termination of all negotiations on February 5, 1952,and its opposition to nonemployee members on the Union'sbargaining committee - the Trial Examiner may have held2Member Murdock does not agree that the Trial Examiner was"clearly wrong" on thetwo allegations mentioned in this paragraph.Contrary to the finding that the union represent-atives never demanded inspection of the company records, the record shows that PresidentSmith offered to permit Freeman to examine Respondent's books to substantiate its claimedinability to give a wage increase.The Union accepted the offer but understandably asked tohave its accountant make the inspection rather than Freeman,who was a production workerwithout knowledge of books. The Respondent refused to permit this. With respect to the otherallegation-shifting positions during bargaining-Member Murdock is not convinced fromreading the Intermediate Report that the Trial Examiner intended to or did make a findingthat this conduct wasper se a violation. The Intermediate Report isclearthat the TrialExaminer found this conduct an indicia of bad faith. It is not clear that he found anythingbeyond that.Member Murdock agrees with his colleagus however that in view of the clearrefusal to bargain during the strikes which requires an 8 (a) (5) order, it is not necessaryto discuss or pass upon other 8 (a) (5) issues either individually or as related to overallbad faith. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorrectly, on the entire record, that the Respondent therebyrevealed an intention to defeat its employees' attempt tobargain collectively. Unlike the Trial Examiner, however,we deem it unnecessary to pass upon each and every one of themany detailed items urged by the General Counsel as proof ofthe unlawful refusal to bargain. Neither our ultimate con-clusions nor our remedial order herein would be altered bysuch further consideration. The Respondent's unlawful refusaltobargain,as allegedin the complaint, is amply proved byits outright refusal to recognize and deal with the Union duringboth the 1951 and 1952 strikes.The Respondent now contends that its refusal to bargainduring the strike was justified because an impasse in thebargaining had been reached by the parties before each of thestrikes.Significantly,however, its refusal of the Union'srequests for conferences at those times was not explainedon this ground. Moreover, the record does not support theassertion that bargaining had reached an impasse. While one ofthe parties may have indicated very strongly its insistenceon a particular item or two of the conflicting proposals, itdoes not follow that continued discussion of such items orthemany others involved might not have led the parties to aneventual settlement of the entire disagreement between them.The Respondent's reliance upon certain earlier Board decisionsismisplaced. In contrast to the Respondent's refusal to meetuntileach of the strikes was called off, the employer inPurity Biscuit Company 3 merely postponed discussion of otherissues until disposition of the major issue separating theparties, upon which negotiations had temporarily hit a snag.And in the United States Cold Storage case, supra, the Board,basing its order to bargain upon the employer's refusal tomeet during a strike, said, "What seemed a rigidity of bar-gaining positions before strike action, afterward might verywell have become a model of flexible compromise." Thecircuit court, in enforcing the Board's order, agreed that animpasse, if any, had been broken by the strike itself. Accord-ingly,we find, like the Trial Examiner, that the Respondentviolated Section 8 (a) (5) and (1) of the Act.2.For the reasons set forth in the Intermediate Report,we agree with the Trial Examiner that Herschel Sollman wasdischarged for sleeping on the job and not because of his unionactivities.However, unlike the Trial Examiner, we reach thesame conclusion as to Henry Chandler, and shall also dismissthe complaint as to him.According to the testimony of Superintendent Fuller, at3 o'clock in the morning of February 8, 1952, he received atelephone call at his home from an unknown truckdriver, whocomplained that he was unable to find any employees at theplant to sign a receipt for a load of oil. Fuller then called the313 NLRB 917 (1939). R. J. OIL & REFINING CO., INC.645refinery twice but no one answered,despite the fact that thetelephonewas connected to a large clanging bell out in theopen.Working at the refinery at that time (on the 11 p. m.to the 7. a. m. shift)were Sollman,the pumper;Chandler,the still operator;and Ferguson,the boiler fireman. Fuller,gravely concerned, then called Office Manager Rebone, pickedhim up at his home a half mile away, and drove to the refinery31-miles away,arriving at 3:15 or 3:20 a. m. - 20 minuteslater.Fuller and Rebone, according to their mutually cor-roborative testimony,looked through the window of the dressingroom and saw Sollman stretched out on the bench asleep.They heard him snoring. They walked about 50 feet to thecontrol room, where they found Chandler asleep in a chairin front of the control board. They checked the board anddetermined that there was no emergency. They did not stopto awaken Chandler,but went at once to the boilerroom, anddetermined that there was no emergency there. Unlike Sollmanand Chandler,Ferguson was awake and was reading a magazine.Fuller ordered Ferguson to awaken Chandler in the controlroomvile he, with Rebone, went to the dressing room, puton the lights, and shouted "Get up, Soll." Fuller and Rebonethen completed a quick trip around the refinery, and leftwhen they found everything in good order and saw Sollmanand Chandler up and around.Verner Ferguson,a disinterested witness, testified thatFuller,after calling him out of the boilerroom, told himthat "Soil is here asleep and Chandler is in the control roomasleep. Go wake up Chandler." Ferguson added that insteadof doing so immediately, he first checked the boilers becausehe "didn't want to see anything" and wanted to "give them achance"; that 3 or 4 minutes later, he went to the controlroom and told Chandler, who was then awake, that Fuller hadordered Ferguson to awaken him.Chandler testified as follows:"Iwas doing my regular tourof duty, and about three-twenty that morning Vernor Fergusoncame to the control room where I was, and wanted to know ifIsaw Mr. Fuller out there, and I said no, I didn't. He said'Well, they [Fuller and Rebone] came over to the boiler houseand told me to go over and wake you up'.Isaid well, Ididn't see them, I didn't know they were out there, so I wentahead with the work until about seven o'clock that morning."When Chandler finished work, Fuller called him to his officeand discharged him for being asleep on the job. At that time,according to Fuller, Chandler admitted dozing. According toChandler, however, he replied that he had not been asleep.We agree with the Trial Examiner that the issue as toChandler's discharge is one of credibility and that the reso-lution of credibility depends not so much on Chandler's as onFuller's testimony. However, unlike the Trial Examiner, wesee no reason to discredit Fuller'stestimony that he andRebone found Chandler asleep at his post, or to resolve credi- 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDbility in favor of Chandler.In discrediting Fuller,the TrialExaminer relied in part upon Fuller's penchant for havingwitnesses to actions he felt compelled to take against employeesunder his supervision for derelictions of duty, and upon hisfailure to awaken Chandler immediately.We do not deem thesereasons sufficient to discredit Fuller's testimony that Chandlerwas asleep.A penchant for having witnesses does not neces-sarily indicate that Fuller was not credible,but rather thathewas cautious and careful.Further,the fact that Rebonecorroborated him strengthens Fuller's testimony.Nor do webelieve that Fuller acted unreasonably in first checking on thesafety of the refinery,before awakening Chandler. On thecontrary,itseems to us that, as safety was of immediateconcern, prudence and good judgment would dictate that Fullercheck on refinery operations in the first instance before stop-ping to awaken and perhaps disciplining Chandler-an actionthat could be taken at any time later.In fact,Fuller alsoacted in the same manner with respect to Sollman,who theTrial Examiner found was properly discharged at the sametime as Chandler for having been asleep on the job.We alsonote that Fuller and Rebone left the refinery only after theyhad inspected the refinery and had observed Chandler andSollman up and around.In these circumstances,we do notagree that Fuller'spenchant for witnesses and his failureto awaken Chandler immediately afford a sufficient basis todiscredit his and Rebone's testimony that they saw Chandlerasleep.Moreover,theTrial Examiner ignores the fact that thetestimony of Ferguson,and indeed of Chandler himself, tendsto support the claim of Fuller and Rebone, that they foundChandler asleep on the job.4Ferguson admitted that Fullertold him that Chandler was asleep in the control room andinstructed him to awaken Chandler. If Chandler had not, infact,been found asleep by Fuller and Rebone,why wouldthey have instructed Ferguson to awaken the sleeping Chandler?To disbelieve them, as the Trial Examiner would have us do,would require the unreasonable inference that Fuller andRebone had fabricated their entire story out whole cloth.Such an inference we are not prepared to and cannot make.Further,it is significant that when Ferguson went to the controlroom and told Chandler about Fuller's instructions to awakenhim, Chandler did not deny sleeping or make any referencethereto but only admitted that he had not seen Fuller. In ouropinion,Chandler's failure to deny sleeping when talking toFerguson and his admission that he had not seen Fuller are4The credited testimony of Sollman also tends to support the general credibility of Fullerand Rebone.Although the Trial Examiner credited Sollman's denial that he was asleep, henevertheless found, upon Sollman's admission,that he was in a reclining position and thatFuller was justified in concluding that Sollman was asleep. R. J. OIL & REFINING CO., INC.647consistentwithFuller's storythat Chandlerwas asleepin the control room. If Chandler had been awake and on hisregular tourof duty,he certainly would have replied to Fergusonthat he had not been sleeping,and he would have been awareof the presence of his superiors at the refinery as both Fergusonand Sollman were. Finally,it ishighly unlikelythat Fuller andRebonewouldhave inspected the refinery and spoken toFerguson and Sollman without, at the same time,going intothecontrol room to check upon Chandler,the only otheremployee onduty at theplant at that time.In these circumstances,and upon what we deem a clearpreponderance of the evidence on the entire record,we rejecttheTrialExaminer'scredibilityresolution in favor ofChandler.5We find that both Fuller and Rebone testifiedcredibly;and that Chandler,like Sollman,was asleep on thejob.Even assuming,as the Trial Examiner believed, thatFuller-when he left home in the middle of the night - hopedto discover a good reason to rid himself of union adherents,we are not prepared to say, in view of the clear and presentdanger resulting to the refinery from employees sleeping on thejob, that Chandler's and Sollman's sleeping was only a pretextfor their discharges.On the contrary,the record clearly showsand we findthat theywere discharged for sleeping on the job,a groundthat wouldwarrant the discharge of any employeewhether prounion or antiunion.6Accordingly,we shall dismissthe complaint insofar as it alleges that the Respondent discrim -inated against Chandler and Sollman.3.We findno evidentiary support for theTrialExaminer'sfinding that the strike of February 9, 1952,was originallycausedby unfairlabor practices of the Respondent,but we doagree that it was converted into an unfair labor practicestrike onMarch 21, 1952,when the Respondent unlawfullyrefused to meet with the Union.As the TrialExaminer reported,a strike vote was takenafter the employees had considered the discharges of Sollmanand Chandler and the breakdown of negotiations.Apparentlyon this fact alone, he concluded that the strike was caused bytheRespondent'searlier improper conduct.However, therecord shows clearly that the strike was precipitated only bythe refusal of the Respondent to reemploy Sollman and Chandler,and notby anyconduct of the Respondent which was violativeof the Act.According to Hill,a credited witness,the employeesvoted to strike if the Union was unable to reach a "satisfactoryagreement"with Respondent as to "taking the fellows [Chandlerand Sollman]back."We have found,however,that the Re-spondent actedentirelywithin its rights in discharging Chandler5 Standard Dry Wall Products Inc., 91 NLRB 544, enforced 188 F.2d 363(C. A. 3).6 West Texas Utilities Company,Inc.,94 NLRB 1638,enforced 195 F.2d 519(C. A. 5);Lloyd AFry Roofing Company, 84 NLRB 1222. 648DECISIONS OF NATIONAL-LABOR RELATIONS BOARDand Sollman. Accordingly,, as the strike of February 9, 1952,was originally caused by the failure to settle to the satisfactionof the Union the discharges of Sollman and Chandler, we findthat it was economic in its inception. However, in accord withwell-established precedent, we also find that the strike wasprolonged, and thereby converted into an unfair labor practicestrike, by the Respondent's refusal to meet with the Union onand after March 21, 1952, conduct which we have hereinabovefound to violate Section 8 (a) (5) and (1) of the Act.74.Because it caused the concerted activities of the em-ployees to become an unfair labor practice strike on March 21,1952, the Respondent at that time forfeited the right permanentlyto replace the strikers and came under an obligation to reinstatethem to their former or substantially equivalent positions upontheir unconditional request for reinstatement.' Like the TrialExaminer,we find that Ray Jacquemai, Joseph J. English,Richard Sloan, Robert Lee Roney, John Osborne, and AmosHill were unfair labor practice strikers when they uncondi-tionally requested reinstatement on September 9, 1952. Wefurther find that, at that time, the Respondent discriminatorilyrefused to reinstate them.Thereafter, at different times in November and December1952, the Respondent offered to reinstate each of theseemployees to their former or substantially equivalentpositions.' However, the Trial Examiner found that 2 of the 6employees, Osborne and Hill, are now entitled to a furtheroffer of reinstatement despite the previous offers made tothem. Wedisagree.We find that the Respondent, by offeringto reinstate Osborne to his former or substantially equivalentposition, has fulfilled its legal obligation as to reinstatementand has, therefore, tolled its back-pay liability. Accordingly,contrary to the Trial Examiner, we find that Osborne isnot entitled to a further offer of reinstatement and is entitledto back pay in the amount that he normally would have earnedfrom September 9, 1952, only to December 18, 1952, the dateof Respondent's offer of reinstatement.As to Hill, pursuant to Respondent's offer, he went back towork on November 20, 1952. Although not given his formerposition of operator, Hill was assigned to the maintenancecrew with his full pay and seniority. Superintendent Fullerexplained that this assignment was temporary until new work7 Knickerbocker Plastic Co., Inc., 104 NLRB 514; Spitzer Motor Sales, Inc., 102 NLRB437; N. L. R. B. v, Stilley Plywood Co., Inc., 199 F. 2d 319 (C. A. 4), enforcing as modified94 NLRB 932. See Old Town Shoe Company, supra, where the economic strike was convertedinto an unfair labor practice strike by refusal to meet during the strike.8Prior to March 21, the Respondent had the right to replace permanently any of the economicstrikers in order to continue to operate its business. N L. R. B. v. Mackay Radio & TelegraphCo., 304 U. S. 333. Therefore, the Respondent is under no legal obligation to dismiss anysuch replacements in order to reinstate any strikers.9Jacquemai, December 3, 1952; English, November 3, 1952; Sloan, November 23, 1952;Roney, November 12, 1952; Osborne, December 18, 1952; and Hill, November 20, 1952. R. J. OIL & REFINING CO., INC.649schedules could be figured out. Hill worked approximately 3or 4 days and again asked Fuller for his old job. Fullersuggested that Hill continue the maintenance job and that,in the future, he would be placed in charge ofsome maintenancemen. Fuller further stated that he could not return Hill tohis old job at that time because the other employees wouldstrike.Hill thought over Fuller's suggestionfor a day andthenwrote the Respondent that he would not report back towork unless he were reinstated to his old position of operator.Hill has not worked for the Respondent since that time.The Trial Examiner found that the Respondent, by reemploy-ingHillata different and "less desirable" job, had notsatisfied its legal obligation to fully reinstate Hill, and thatithad not carried out its offer in good faith. Except for Hill'spersonal preferences, the record does not support the TrialExaminer's finding that the maintenancejob was "less de-sirable."Under these circumstances, and upon the entirerecord,we find, contrary to the Trial Examiner, that theRespondent did carry out its offer in good faith and thusproperly fulfilled its legal obligation to Hill. Accordingly, weshall not order Hill'sreinstatementand we shall toll hisback pay on November 20, the day he returned to the Respond-ent's employ.As for Jacquemai, English, Sloan, and Roney,we agree withthe Trial Examiner that they are not entitled to a further offerof reinstatement, and are entitled to back pay from September 9,1952, only to the date of the Respondent's offer to each ofthem.5.We agree with the Trial Examiner that the Respondentindependently violated Section 8 (a) (1) of the Act. However,our agreement in thisrespect islimited to the December1951conversation between employee Herber Zimmerman,aunionmember, and Truck Foreman Robert Smith. 10 Atthat time, Smith told Zimmerman totearup his union cardand get out from under the Union. Smith then took his bill-fold out of his pocket, and with it in his hand, said "I amthe fellow that could do you some good." We agree with theTrial Examiner that, by thesestatementsof Foreman Smith,theRespondent violated Section 8 (a) (1) of the Act becausethey clearly carried with them apromise of benefit to Zimmer-man if he would abandon the Union.w We find that the conversation between Fuller and employee Joseph J. English, occurringsometime between April 6 and June 8, 1951, neither contained a threat of reprisal noramounted to interrogation in violation of the Act. Further, we note that the conversationof January 1951 between Osborne and Truck Foreman Smith occurred more than 6 monthsbefore the filing of the original charge in this proceeding. In these circumstances, wereverse the Trial Examiner's findings of violations of Section 8 (a) (1) of the Act in theserespects.Member Murdock, however, would affirm the 8 (a) (1) finding on SuperintendentFuller'sstatement to English, believing that an employer's statement that he knew whohad voted for and against the Union in an election, and knew the employee voted for theUnion, has a coercive effect, suggesting surveillance and implying reprisal. 650DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Re-spondent,R. J. Oil & RefiningCo., Inc., Princeton,Indiana,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargaincollectivelywith Oil Workers Inter-nationalUnion, CIO,as the exclusive representativeof all theproduction and maintenance employees,including truckdrivers,employedat the Respondent'srefinery at Princeton,Indiana,but excluding office and clerical employees,gaugers, pro-fessional employees,chemists, guards,the dispatcher, andother supervisors as definedin the Act.(b)Discouraging membershipin OilWorkers InternationalUnion, CIO,or in any other labor organization of its employees,by refusing to reinstate to their former or substantiallyequivalent positions any of its employees,or in any othermanner discriminating in regard to their hire or tenure ofemployment,or any term or condition of employment.(c)Performing or giving effect to its contract of June 14,1952, with District 50, United Construction Workers ofAmerica,and itsLocal 13695,affiliatedwith UnitedMine Workers ofAmerica, orto any modification,extension,supplement, orrenewal thereof or to any superseding agreement with saidlabor organizations affecting any of the aforesaid employeesrelating to grievances,labor disputes,wages, rates of pay,hours of employment,and other conditions of employment,unless and until said labor organizations shall have beencertified by the Board.(d) In any other manner interferingwith,restraining, orcoercing its employees in the exercise of the right to self-organization,to form labor organizations,to join or assistOilWorkers International Union,CIO, orany other labororganization,to bargain collectively through-representativesof their own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) ofthe Act.2.Takethe following affirmative action,whichthe Boardfinds will effectuate the policiesof the Act:(a)Upon request,bargain collectivelywith Oil Workers In-ternational Union,CIO, asthe exclusive representativeof theemployeesin theabovedescribed appropriateunit,and embodyina signed agreement any under-standing reached.(b)Makewhole Ray Jacquemai, Joseph J. English,RichardSloan,RobertLee Roney, Amos Hill, andJohn Osborne forany loss of earningsthey may havesuffered by reason of the R. J. OIL &REFINING CO., INC.651Respondent's discrimination against them by the payment toeach of them of a sum of money equal to the amount which henormally would have earned as wages from September 9, 1952,until the date set opposite the name of them in the mannerprovided in section of the Intermediate Report entitled "TheRemedy":Ray JacquemaiDecember 3,1952Joseph J. EnglishNovember 3,1952Richard SloanNovember 23,1952Robert Lee RoneyNovember 12,1952John OsborneDecember 18,1952Amos HillNovember 20,1952(c)Withdraw and withhold all recognition from District 50,United Construction Workers of America, and its Local 13695,affiliatedwithUnitedMineWorkers of America, as thecollective -bargaining representative of any of the employees inthe aforesaid unit, unless and until certified by the Board.(d) Upon request make available to the National Labor Rela-tions Board or its agents, for examination or copying, all pay-roll records, social-security payment records, timecards,personnel records and reports, and all other records necessaryfor a determination of the amounts of back pay due under theterms of this Order.'(e) Post at its plantnearPrinceton, Indiana, copies of thenotice attached hereto and marked "Appendix A."" Copies ofsaid notice, to be furnished by the Regional Director for theNinth Region, shall, after being signed by Respondent's dulyauthorized representative, be posted by it immediately uponreceipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the Ninth Region, inwriting,within ten (10) days from the date of this Order,what steps the Respondent has taken to comply therewith.IT IS FURTHER ORDERED that the complaint,insofar asitalleges that the Respondent has discriminated againstHerschel Sollman, Billy Frank Scott, and Henry Chandler,be, and it hereby is,dismissed.Member Beeson took no part in the consideration of theabove Decision and Order.n In the event this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of a United States Court of Appeals, Enforcing an Order." 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat :WE WILL bargain collectively,upon request, withOilWorkers International Union,CIO, asthe exclusiverepresentative of all employees in the bargaining unitdescribed herein and, if an understanding is reached,embody such understanding in a signed agreement. Thebargaining unit is:All production and maintenance employees includingtruckdrivers employed at our Princeton,Indiana,refinery,but excluding office and clerical employees,gaugers, professional employees,chemists, guards,the dispatcher,and supervisors as defined in theAct.WE WILL withdraw and withhold all recognition fromDistrict 50, United Construction Workers of America, anditsLocal 13695, affiliated with United Mine Workers ofAmerica, asthe representativeof any employees in theaforesaid unit, unless and until certified by the NationalLabor Relations Board.WE WILL cease performing or giving effect to ourcontract of June 14, 1952, with said labororganizationsor to any modification,extension,supplement, or renewalthereof, or to any supersedingagreementaffecting any ofouremployeesrelatinggrievances,labordisputes,wages, ratesof pay, hours of employment, or other con-ditions of employment, unless and until certified by theNational Labor Relations Board.WE WILL make whole the following named employeesfor any loss of pay suffered as a result of discriminationagainst them:Ray JacquemaiJoseph J. EnglishRichard SloanRobert Lee RoneyJohn OsborneAmos HillWE WILL NOTinany other manner interfere with,restrain,or coerce our employees in the exercise of the R. J. OIL & REFINING CO., INC.653right to self-organization,to form labor organizations,to join orassistOil Workers International Union, CIO,or any other labor organization,to bargain collectivelythrough representatives of their own choosing and toengage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection or to refrainfrom any and all such activities except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or remainmembersof Oil Workers International Union, CIO, or any other labororganization.We willnot discriminate in regardto hire ortenure of employment or any term or condition of employmentbecause of membershipin oractivity on behalf of any labororganization.R. J. OIL & REFINING CO., INC.,Employer.Dated...........By ....................... .(Representative)(Title)This notice must remain posted for sixty(60) days from thedate hereof, and must not be altered,defaced,or covered byany other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon an original and amended charges filed by Oil Workers International Union, C. I. 0.,herein called the Union, beginning on August 30. 1951, and orf various dates thereafter theGeneral Counsel for the National Labor Relations Board, i by the Regional Director of theNinth Region (Cincinnati, Ohio), issued a complaint and amended complaint dated August 15and September 16, 1952, respectively, alleging that R. J. Oil & Refining Co., Inc., hereinaftercalledRespondent, had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1), (2), (3), and (5) and Section 2 (6) and (7) ofthe National Labor Relations Act, as amended (61 Stat. 136), herein referred to as the Act.Copies of the complaints, the charges, and notices of hearing were duly served upon theRespondent, the Union, and District 50, United Construction Workers of America, and itsLocal 13695, affiliated with United Mine Workers of America, party to the contract, hereinreferred to as District 50.With respect to the unfair labor practices, the complaint as amended alleges in substancethat the Respondent, commencing on or about April 23, 1951, and at all times thereafter,through and by its agents did refuse and fail and is now refusing and failing to bargaincollectivelywith the Oil Workers, as the exclusive and certified bargaining representativeof its employees in a unit found appropriate by the Board, by refusing to meet with the OilWorkers at reasonable times and confer in good faith with respect to wages, hours, and otherterms and conditions of employment, although requested so to do by the Oil Workers, com-iThe General Counsel and the staff attorney appearing for him at the hearing are hereinreferred to as the General Counsel; the National Labor Relations Board is referred to asthe Board. 654DECISIONS OF NATIONAL LABOR RELATIONSmencing on or about February 9, 1952,and at all times thereafter,Respondent did refuseand fail and is now refusing and failing to bargain collectively with the Union,by refusingaltogether to meet and bargain with the Union,although requested to do so; Respondent, byitsofficers,agents, representatives,and employees,more particularly by Henry P.Smith,Bob Smith,Joseph R. Fuller,Lloyd Manning,and other supervisory and managerial personnel,from on or about March 5, 1951, and continuing to date, committed,authorized,instigated,or acquiesced in certain acts and conduct,including but not limited to the following,to wit:(a) Interrogating employees as to their union affiliations,activities,or desires; (b) threateningemployees by advising them not to have any dealings with the Union in any way, shape,or form;(c) threatening to change working conditions in a manner inimical to the interests of theemployees if the Union came into the Respondent's refinery; (d) granting a wage increaseshortly prior to the April 1951 bargaining election,an object of which was to defeat the Union.Respondent discharged employees Henry Chandler and Herschel W. Sollman on February 9,1952, and has since failed and refused to reinstate them because of their membership in,sympathy for, affiliation with,and activities on behalf of the Union,and for the purpose ofdiscouragingmembership in, sympathy for, affiliation with,and activity on behalf of theUnion; commencing on or about June 1,1952,and continuing thereafter until the present time,Respondent,through its officers,agents,and employees,interfered with,lent support to,assistedand directed the formation,organization,and administration of District 50 by,interalia:(a)recognizingDistrict 50 as the exclusive bargaining representative of itsemployeesin the appropriate unit:(b) by entering into a contract with District 50, coveringthe hours,wages, and other terms and conditions of employment of the employees in theunits found appropriate by the Board;3 and that on or about February 9, 1952, the employees ofRespondent ceased work concertedly and went on strike, that said strike was caused andprolonged by the unfair labor practices of the Respondent described above; that on or aboutJune 23,1952,the employees named below terminated their strike,and on said date andcontinuously thereafter requested the Respondent to reinstate them and each of them to thepositions held by each of them immediately prior to said strike or to positions substantiallyequivalent thereto: 4Bobby Eckiss,JosephJ. English,James Hayes,Amos Hill, Ray Jacquemai,John Osborne,Robert Lee Roney,Billy Frank Scott, Richard Sloan;on or about said date,June 23, 1952,and at all times thereafter the Respondent has failed and refused to reinstatesaid employees,because of their membership in, sympathy for, and activity in behalf of theUnion.By the totality of the acts described above the Respondent did interfere with, restrain,and coerce,and is interfering with, restraining,and coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act,and did thereby engage in and is therebyengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act, and henceviolating Section 8(a) (1), (2), (3),and(5) of the Act,and affecting commerce within the mean -ing of Section 2 (6) and (7)thereof.On or about August 20, 1952,the Respondent filed an answer denying that it had engaged inany unfair labor practices.On or about August 20, 1952, District 50 filed an answer in which it admitted that it was alabor organization within the meaning of the Act,and stated that it was without"knowledgeor data to form an opinion as to the various conclusions"alleged in all other branches of thecomplaint,except as to paragraph 12, thereof,which it specifically denied.Pursuant to notice a hearing was held at Princeton,Indiana, in the Gibson County CourtHouse on December 16, 17, 18,19, 1952,before James A. Shaw, the undersigned TrialExaminer, duly designated by the Chief Trial Examiner.The General Counsel and the Respond-ent were represented by counsel and the charging Union by lay representatives.District 50,though it sent a representative to the hearing, did not choose to formally participate in theproceedings,fir reasons which will be discussed in detail hereinafter.The General Counseland counsel for the Respondent participated in the hearing and were afforded full opportunityto be heard,to examine and cross-examine witnesses,and to introduce evidence bearing uponthe issues.At the close of the General Counsel's case-in-chief, counsel for the Respondent moved todismiss the complaint in its entirety;the undersigned denied his motion without prejudice2 The General Counsel moved to dismiss subparagraph (d) of paragraph 10 of the complaintat the hearing herein. The motion was granted by the undersigned.3See infra.4The General Counsel moved to dismiss the complaint as to Bobby Eckiss and JamesHayes at the hearing herein. The motion was granted by the undersigned. R. J. OIL & REFINING CO., INC.655to renewing it at the close of the hearing. At the close of the hearing the General Counselmoved to conform the complaint to the proof as regards minor matters such as names, dates,and the like. The motion was granted by the undersigned without objection. Counsel for theRespondent also renewed his motion to dismiss the complaint; ruling thereon was reservedby the undersigned. It is now denied in part and allowed in part for reasons which will beshown hereinafter. The parties though given an opportunity to do so declined oral argumentto the undersigned on the issues involved. The parties were then advised by the undersignedof their right to file proposed findings of fact and conclusions of law as regards the issuesinvolved and to file briefs in support thereof. Thereafter, the undersigned received briefsfrom all the parties on various dates between the time granted for that purpose at the hearingand February 13, 1953.5Among the documents received from the parties was a memorandum from District 50,which in substance was a brief in support of a plea by it to reopen the record in this proceed-ing for the purpose of permitting Frank Barnhart, its regional director to testify as regardsDistrict 50's role in the events with which we are concerned herein, and the circumstancessurrounding the execution of its contract with theRespondent as the bargaining representativeof the Respondent's employees. At first blush the undersigned was convinced that thememoran-dum brief raised no new or novel issue that was not thoroughly litigated and discussed at theoriginal hearing. However, after a close and careful perusal and analysis of the entire recordin the case including the briefs of the parties, he reached the conclusion that it would be inthe public interest to reopen the record and thus permit District 50 to enter a formal appear-ance in the case and place upon the record the testimony of Frank Barnhart, its regionaldirector, together with any documentary evidence it might desire to offer in support of itsposition. Having thus determined, the undersigned ordered the record reopened for the solepurpose of taking the testimony of Frank Barnhart in this regard. Consequently he did so and-record-recordecord was reopened and a hearing had on the issues described immediately above atTerra Haute, Indiana, on May 6, 1953. All parties appeared and were represented by counsel.In passing the undersigned desires to point out the fact that at the time of the original hearingFrank Barnhart was a very sick man. There is no question about that. As a matter of factin the course of his testimony before the undersigned on May 6, 1953, he stated that he hadonly been up and about for about a week at that time.At the reopened hearing counsel for District 50 requested permission to offer the testimonyof several of the then employees of the Respondent as regards their selection of District 50as their bargaining agent, and their reason for abandoning the Union herein and joing District50.The undersigned denied counsel's request in this regard, primarily for three reasons:(1)any testimony they might offer would be irrelevant and immaterial to the legal issuesinvolved herein; (2) the record was reopened for the "sole purpose" of taking Frank Barnhart'stestimony, and the parties were so advised at the time the undersigned ordered the recordreopened; and (3) District 50 was at no time precluded from entering a formal appearanceat the original hearing, in fact it chose to do otherwise at that time, though given ampleopportunity by the undersigned to do so, as the record itself shows. Surely there must be anend to litigation sometime, consequently hearings cannot be had here, there, and everywheread infinitum to meet the whims and caprice of the parties. It is not only impractical, butwhere as here an opportunity to be heard as to all matters except as regards Barnhart'stestimony, was given and rejected, then the rule of reason must prevail.As indicated above, counsel for the Respondent and District 50 have taken exception tothe undersigned's ruling at the reopened hearing in denying them the right to call and examinethe then employees of the Respondent as to why they left the Union herein and joined District50. Counsel for the Respondent in his briefs and on the record complains that the undersigned'sremarks as regards the position of Batey at the original hearing and his subsequent ruling asregards the calling of the said employees as witnesses in this proceeding denied the Respond-ent a fair hearing. Counsel takes the position that Batey was not acquainted with the circum-stances surrounding the execution of the contract between District 50 and the Respondent,and that Barnhart alone was the person who knew all the facts, that Batey was nothing morethan a "messenger boy," and consequently was in no position to either enter a formalappearance at the original hearing or to testify concerning the events leading up to the execu-tion of the contract between District 50 and the Respondent. As indicated above, the under-signed gave all these objections careful consideration and it was for precisely these reasonsthat he reopened the hearing on May 6, 1953. to take the testimony of Frank Barnhart as5See infra. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDregards the matters raised by counsel for the Respondent in his brief. In the consideredopinion of the undersigned, the record as a whole, and in particular the testimony adducedat the reopened hearing, refute the contention of counsel as regards Batey. The transcriptof the record taken at the reopened hearing clearly show that Batey was in possession notonly of all the facts surrounding the execution of the contract between District 50 and theRespondent but far more familiar with District 50's role in the events with which we areconcerned herein than Barnhart. The entire record clearly shows without contradiction ofany kind that Batey was an organizer for District 50 and was the first person connected withthat organization to discuss affiliation with it with the Respondent's employees. Thereafter,he secured their signatures on application-for-membership cards, arranged meetingswith Barnhart, attended the bargaining negotiations with the Respondent, and lastly and offar greater significance is the fact that he is a signator of the contract at issue herein. Thesefacts have convinced the undersigned that Batey was no mere "messenger boy" and was notonly competent to testify regarding these matters at the original hearing but well able tohave entered an appearance and participate therein in December 1952.At the close of the reopened hearing on May 6, 1953, the undersigned extended to allparties the right to file supplemental briefs with the undersigned in support of their respectivepositions as regards the matters that were brought out and litigated at that time. Briefs havebeen received from counsel for the Respondent and District 50,6 At the close of the reopenedhearing counsel for District 50 moved to dismiss the complaint insofar as District 50 isconcerned in the issues raised therein. The undersigned reserved ruling thereon. It ishereby denied for reasons which will be apparent hereinafter. Counsel for the Respondentlikewisemoved to dismiss the complaint in its entirety. Ruling was likewise reserved onhismotion. It is hereby denied in part and granted in part for reasons which will be shownhereinafter. 7Upon the entire record in the case, and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACT1.The Business of the RespondentThe parties stipulated that the R. J, Oil & Refining Co.,Inc., is anIndiana corporation withitsprincipal office in Terre Haute, Indiana, and operates its sole refinery at a place nearPrinceton, Indiana, where it is engaged in the refining and distribution of gasoline, kerosine,and pure oils. During a representative period it purchased annually petroleum products inexcess of $ 750,000, of which approximately 5 percent was brought into the State of Indianafrom points outside of said State. During the same representative period its sales were inexcess of $ 750,000 per year, of which approximately 10 percent was sold to customersoutside the State of Indiana. The Respondent concedes, the parties have stipulated, and theundersigned finds that the R.J. Oil & Refining Co., Inc.,the Respondent herein,is engaged incommerce within the meaning of the Act.II.The LaborOrganizationsInvolvedUpon the entire record in the case the undersigned finds that Oil Workers InternationalUnion, CIO, and District 50, United Construction Workers of America, and its Local 13695,6A supplemental brief was received from counsel for the Respondent on May 25, 1953,and from counsel for District 50 on May 26, 1953. Both have been carefully considered bythe undersigned.7 Motions to correct the record have been received from counsel since the close of thereopened hearing--they are disposed of below.(1) On May 22, 1953, counsel for District 50 filed inter alia a motion to correct the tran-script of the record at page 711, lines 13 and 21. Thereafter the General Counsel filed amotion in opposition to said motion on May 29, 1953. The undersigned has considered bothmotions.His impression of the testimony of the witness Barnhart is contrary to that ofcounsel for District 50. Consequently, the motion of District 50 to correct the record isdenied. The motion of the General Counsel is granted.(2) On May 23, 1953, counsel for the Respondent filed a motion with the undersigned tocorrect the record at JR-756, line 13 to read from "Friday June 18, 1951," to read "Fri-day June 8, 1951." His motion is well taken and is hereby granted by the undersigned, whoordered that the record be corrected accordingly. R. J. OIL & REFINING CO., INC.657affiliatedwith United Mine Workers of America,are labor organizationswithinthe meaningof Section 2 (5) of the Act.III.The Unfair Labor PracticesA. The alleged refusal to bargain1.Sequence of eventsSometime in 1948, the Respondent started production at its refinery, which is locatedapproximately 4 miles from the city of Princeton, Gibson County, Indiana, a typical mid-western county seat town. Its population at the time the events herein occurred was around10,000.Gibson County is located in the western part of the State and its western boundaryistheWabash River. Nearby is Vincennes,Indiana, about40 miles to the north. Acrossthe Wabash River, and about 35 miles from Princeton, is Lawrenceville, Illinois. Lawrencevilleis a well-known oil center, and 1 of its principal industries is the "Texaco" refinery, whichemploys between 700 and 800 people. In the area, that is in both Indiana and Illinois, there isa considerable amount of coal produced, Terre Haute being the center of that industry. Thisisindicated not only by the record herein, but it is a matter of common knowledge. At thiscity,District 50 and its parent organization maintain their offices. Here likewise are locatedthe offices and principal place of business of the Respondents andits president, Henry P. Smith.The record shows that Henry P. Smith is interested in a number of enterprises, particularlyin the production and refining of petroleum and the mining of bituminus coal, in both Indianaand Illinois.In October 1950, Roy N. Freeman, international representative of the Union, went to FortBranch, Indiana, 9 and contacted employees of the Respondent for the purpose of persuadingthem to join the Union. The first employee of the Respondent he contacted was HerschelSollman, of whom moreanonhereinafter. Subsequently, he gave Sollman application-for-membership cards in the Union, and persuaded him to assist in the Union's organizationaldrive amongst the Respondent's employees. Sollman took the cards and from that time onengaged in organizational work amongst the Respondent's employees. The first employeethathe contacted in his organizational activities was Henry Chandler, of whom likewisemore anon. Sollman and Chandler were successful in their efforts and as a result the Unionwas designated as the collective-bargaining representative of the Respondent's employees.On November 13, 1950, the Union filed apetition for certification of representatives, pursuantto the provisions of Section 9 (a) and (c) of the Act. In its petition the Union contended that"all production and maintenance employees of the Company's refinery at Princeton, Indiana,excluding supervisory, office and clerical employees, plant guards and technicians andprofessional employees" constituted a unit appropriate for thepurposes of collective bargain-ing. Also in its petition the Union stated that there were 20 employees in the appropriate unitof which 12 had signified their intention of supporting the Union in its petition. In due coursethe Board held a hearing in R. J. Oil & Refining Co., Inc., Case No. 35-RC-463. At the hearingthe Respondent, in substance, contended that the unit desired by the Union was inappropriate.Itscontention being that all employees at its refinery should be included in the unit, par-ticularly the truckdrivers, of whom more anon hereinafter. The Union resisted the Respond-ent's contention in this regard and protested the inclusion of the truckdrivers in the unit.In due course the Board issued its Direction of Election on March 8, 1951, in which it upheldthe contention of the Respondent at the hearing, and included the truckdrivers in the unitwhich it found to be appropriate. Its finding was as follows:4.The following employees of the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees, including truck drivers, employed attheEmployer'sRefinery at Princeton,Indiana, but excluding office and clericalemployees,gaugers, professional employees,chemists,guards,the dispatcherand other supervisors as defined in the Act.8The record clearly shows that the books of the Respondent are kept at Smith's officesin Terre Haute,Indiana.9 A small town of about 1,500 in Gibson County and a few miles south of Princeton.339676 0 - 55 - 43 658DEGJSIONSOF NATIONAL LABOR RELATIONS BOARDPursuant to the Board's "Direction of Election", the Regional Director of the NinthRegion [Cincinnati, Ohio] conducted an election amongst the Respondent's employees inthe above found appropriate Unit on or about April 6, 1952.TALLY OFBALLOTSThe undersigned agent of the Regional Director certifies that the results of the tabula-tionof ballots cast in the election held in the above case, and concluded on the dateindicated above,were as follows:1.Approximate number of eligible voters ..................................................282.Void Ballots ......................................................................................03.Votes cast for OIL WORKERS INTERNATIONAL UNION, CIO ....................184.Votes cast for ................................................................................5.Votes cast for ......................................... .................................6.Votes cast against participating labor organization(s) ..............................7.Valid votes counted (sum of 3, 4, 5, and 6) ..............................................8.Challenged ballots ..............................................................................9.Valid votes counted plus challenged ballots (sum of 7 and 8) ......................10.Challenged are (not sufficient in number to affect the results of the election.11.A majority of the valid votes has been cast for ........................................OIL WORKERS INTERNATIONAL UNION, CIOThe Petitioner would exclude the truck-drivers from the unit, whereas the Employerwould include them. The truck-drivers are engaged primarily in driving the Employer'soil trucks, hauling crude oil to the refinery and delivering refined products to distributionpoints for sale to consumers. When necessary, they assist the pumpers at the refineryin loading the trucks. The record shows that many of the conditions of employment of thetruck-drivers are similar to those of the production and maintenance employees. Theyreceive the same vacation, holiday, and hospitalization benefits as other employees, andlike other employees are on a 24 hour duty call. work rotating weekly schedules whichinclude Saturdays and Sundays, and are paid bi-weekly on an hourly rated basis. Underthese circumstances,and as no other labor organization seeks to represent the truck-drivers, we shall include them in the unit.On April16, 1951,the Board certifiedthe Unionas the "exclusive representative of allthe employees"in the above unit found appropriate by the Board in Case No.35-RC-463.Upon allof theforegoing the undersigned findsthatthe appropriate unit herein is the sameas the Board found in CaseNo. 35-RC-463.2.The allegations with respect to interference, restraint, and coercion10In his complaint the General Counsel alleges that certain statements and conduct of theRespondent by and through its supervisory employees constituted, if standing alone, independentviolations of Section 8 (a) (1) of the Act.As shown above the Board conducted an election amongst the Respondent's employees inApril 1951. According to Clem Reinhart, an employee of the Respondent at all times materialherein, he had a conversation with Superintendent Fuller shortly before the election in whichFuller said ". . . we ought to think of the advantages we have now and maybe the disadvantagesyou would have if you had a union."The General Counsel contends that this statement of Fuller was in and of itself violativeof Section 8 (a) (1) of the Act. The undersigned does not agree. Though vaguely suggestiveof retaliation by the Respondent against its employees in the event they selected the Union astheir exclusive bargaining representative, the undersigned is convinced that on the other handjust as much could be said that it was merely an expression of Fuller's opinion. Under suchcircumstances the undersigned finds that Fuller's remarks were within the purview of Section8 (c) of the Act and henceprivileged.ID The undersigned recognizes that this report does not follow the usual pattern, but heconsiders this factor of no importance because he has attempted to assemble it so that itwill present the picture as the events with which we are concerned developed. R. J. OIL & REFINING CO., INC.659JosephJ.English,an employee of the Respondent at all times material herein, testifiedconcerning two conversations he had with Superintendent Fuller about the Union, one wasbefore the election in April 1952, and the second shortly thereafter. The first conversationtook place in Fuller's office. In the conversation Fuller asked English what he expected togain by having a union in the refinery,and then went on to tell English about the Respondent'splans to enlarge its refinery which in turn would create better jobs for those then employed.Other than these remarks the conversation was about things in general and did not concern theUnion or the coming election.However, when English started to leave the office, Fuller saidto him that he would be ". . . doing him a personal favor if I voted against the Union."True,the above conversation contains a veiled promise of benefits to the employees in thefuture. But as the testimony concerning it stands in the record, the undersigned is not convincedthat these remarks of Fuller's are violative of the Act for the same reasons that he foundabove that the remarks to Reinhart were not, if anything they were only suggestive,and wouldrequire the drawing of innumerable inferences to bring them within the purview of the Act.Nor does the undersigned consider Fuller's solicitation of an unfavorable vote against theUnion as an independent violation of Section 8 (a) (1) of theAct. Asthe undersigned sees ititwas nothing more than an expression of personal opinion,and perhaps"wishful thinking"on the part of Fuller, but since it carried with it no promise of benefit or threat of reprisalthe undersigned finds that it was a privileged remark. In the considered opinion of the under-signed remarks of the type described above though trivial, nevertheless tend to show thegeneral attitude of the Respondent towards the concerted activities of its employees, but surelythey are not serious enough to predicate a finding that they were independently violative ofSection 8 (a) (1) of the Act.English's testimony as regards a second conversation with Fuller is of a far more seriousnature. It occurred sometime between the election ordered by the Board in Case No. 35-RC-463and the authorization for a union-shop election in June 1952.In this conversation Fuller toldEnglish that he knew who voted for and against the Union in the representation election, andthat heknewthat he (English)had voted for the Union.English disputed Fuller's statement andpointed out that since the vote was by secret ballot it was impossible for him to have suchknowledge. However, English admitted to Fuller that he voted for the Union. Fuller deniedEnglish's testimony as regards the above conversation in toto.Fuller's denial and credits English's testimony as regards the above incident in its entirety.In the considered opinion of the undersigned,Fuller's remarks constitute a flagrant viola-tion of the Act. In the first place they were made shortly before a Board election, and clearlyconveyed the inference that the Respondent by some means had a way to secure informationas to how the employees voted. They suggested tampering with the ballot box in an electionconducted by a Government agency.This isa very serious suggestion to "plant"in the mindsof employees on the eve of an election, which they have every reason to believe would beconducted in a legal and honest manner. Particularly since over the years of the Board'sexistence there has been little, If any, criticism of its conduct of elections. Such remarkscould not help but sow distrust in the minds of the Respondent's employees and it takes littleimagination to realize that it was, to say the least, more than a veiled threat of reprisalif the employees exercised their statutory right to vote in a Board-conducted election. Inaddition it amounted to the interrogation of English as to how he voted in the election. Withoutmore ado the undersigned finds that Fuller's remarks to English as described above consti-tuted interference with, restraint, and coercion of its employees in the exercise of the rightsguaranteed them in Section 7 of the Act, and is thus violative of Section 8 (a) (1) of the Act.Herbert Zimmerman, a truckdriver for the Respondent at all times material herein,testified that sometime in December 1951 he had a conversation with Robert "Bob" Smith,supervisor in charge of the truckdrivers and a son of Henry P. Smith, the Respondent'spresident,as regards taking one of the trucks out on a run over to Bloomington,Indiana.Shortly before this conversation occurred, a grievance had developed between one of thedrivers and management. There had been some talk of a walkout by the truckdrivers, butnothing came of it and as far as the record herein is concerned the grievance was finallydisposed of. In any event at the time Smith and Zimmerman had their conversation there wasstill a little uncertainty as to whether the truckdrivers would take their trucks out.As the undersigned understands the record it was during the period of the dispute betweenthe Respondent and the truckdrivers that Zimmerman along with other truckdrivers joinedthe Union. His conversation with Smith took place the day after he joined the Union. Smithasked Zimmerman if he was ready and willing to take a truck to Bloomington,Indiana, and 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe told him he was. Zimmerman then asked what about the other truckdrivers and Smithsaid they were not there yet. In the ensuing conversation Zimmerman told Smith he hadjoined the Union the night before. Smith told him to get out from under the "Union," tearup your card, and then took his billfold from his pocket and with this in his hand said, "Iam the fellow that can do you some good."A few days later Zimmerman was discharged bySmith for the alleged violation of one of the Respondent's rules.Smith did not appear and testify at the hearing herein for reasons which have been set forthabove. However,counsel stipulated at the hearing that if he had appeared and testified beforethe undersigned he would have denied not only the testimony of Zimmerman but that of otherwitnesses called by the General Counsel as well. The undersigned saw Zimmerman, whoimpressed him as an honest and forthright witness.Accordingly, the undersigned finds thatRobert Smith made the remarks attributed to him by Zimmerman.In passing,the undersigneddesires to state that he is not unmindful of Zimmerman's apparent animus towards smith asan individual.This fact has been considered,and has carried no more weight with the under-signed in his appraisal of Zimmerman as a witnessthan did thefact that at the time heappeared before him he was garbed in the uniform of assistant chief of police of the city ofPrinceton, Indiana, clearly a position of responsibility. His appraisal of Zimmerman is basedstrictly upon the impression he made, the manner in which he testified, and upon the entirerecord when considered as a whole.Upon all of the foregoing the undersigned finds that the statements of Robert Smith toHerbert Zimmerman were independently violative of Section 8 (a) (1) of the Act in thattheyclearly carried with them a promise of benefit to Zimmerman if he abandoned the Union.John Osborne, an employee of the Respondent at all times material herein, testified thatshortly after he went to work for the Respondent in January 1951 he had a conversation withRobert "Bob" Smith, supervisor, over the truckdrivers and the garage employees in whichSmith asked him if he had joined the Union. He admitted that he had, and Smith told him thathe could use his own judgment and that the Union might do him some good and then it mightnot.Smith as indicated above did not appear at the hearing herein.His denial by way of stipulationof the parties to the effect that if he were present he would deny the testimony of Osborneisnot credited.Osborne impressed the undersigned as an honest and forthright witness.Accordingly,the undersigned credits his testimony as regards the above conversation anddiscredits the denial of Smith.Interrogation of employees as regards their union affiliation has long been held violativeof the Act. Consequently the undersigned finds that Smith's interrogation of Osborne in thisregard constituted interference with,restraint, and coercion of the rights guaranteed employeesin Section 7 of the Act, and is independently violative of Section 8 (a) (1) thereof.Though there may be and probably are other incidents of independent violations of Section8 (a) (1) of the Act in the record, the undersigned deems it unnecessary to further burden thisreport with their inclusion." Such as for example, the conversation between Lloyd Manningand Robert Lee Roney. The undersigned has weighed this incident and finds that it amountedin the final analysis to be nothing more than an expression of opinion by Manning. Though itmight possibly be an independent violation of the Act, the undersigned feels that enough hasbeen said above and will be said below concerning the Respondent's conduct to fully sub-stantiate in the main the allegations in the complaint.As the undersigned sees it, the remarksof Judge Hastie speaking for the Third Circuit Court of Appeals in the Jarka case as regardsthe insistence of the General Counsel in his argument before that court to make additionalfindings of violations of 8 (b) (1) of the Act are applicable here. There the court said, interalia,". . . We understand that the Board would like to have two strings to its bow. But wehave tested the one and found it strong and entirely adequate. That we think,is enough forthis case . . . . " 2 So it is here.Consequently,the undersigned finds that upon all of theforegoing and the record considered as a whole, the Respondent herein by the independentacts of its supervisory employees described above interferedwith,restrained,and coercedits employees in the exerciseof the rights guaranteed them in Section7 of the Act, and therebyindependently violated Section 8 (a) (1) thereof.a See the Board's comment in Diamond Hosiery Corporation, 105 NLRB 532.N. L. R. B. v, Jarka Corporation of Philadelphia, et al., 198 F. 2d 618 (C. A 3), en-forcing in part94 NLRB 320. R. J. OIL&REFINING CO., INC.6613.The bargaining negotiationsThe undersigned is convinced that before any proper understanding of the issues may behad it is advisable to set forth herein at this time a bit of the background of the individualswho participated in the negotiations between the parties,and their peculiar interest if anyin the issues involved as disclosed by the record and as expressed by the demeanor of thosewho appeared and testified at the hearing herein.This is so because the success or failureof collective-bargaining negotiations quite often depends so much on the personalities ofthose engaged in such matters.To begin with let us look at the hierarchy of the Respondent'smanagement at the time the events herein occurred.As indicated above the Respondent'spresident is, and was at all times material herein,Henry P.Smith.In active charge of theplant was Superintendent Joseph F. Fuller, under his supervision inter alia were the following,Assistant Superintendent Thomas Stallings;Lloyd Manning,dispatcher;and Joseph Rebone,officemanager.Fuller and Manning appeared at the hearing herein and testified.In additionthe record shows that one Robert"Bob" Smith,a son of Henry P. Smith,was also employedby theRespondent as truckdriver foreman at all times material herein.Neither Robert Smithnor Henry P. Smith chose to testify at the hearing herein.A statement made to the recordby the Respondent's counsel indicates that at the time the hearing was in session that bothof these gentlemen were engaged in more important affairs elsewhere and could not appear,thiswas particularly true as regards Henry P. Smith,whom the record clearly shows isinterested inmany ventures other than the operation of the Respondent's refinery whichis involved in this proceeding.The Union's representatives at the bargaining sessions changed from time to time but forthemost part the same individuals were participants.In order to understand the Union'sselection of committeemen, it is necessary to point out that Local No. 368 to which theRespondent'semployees were assigned by the International Union maintains its offices inLawrenceville,Illinois,sincemost of its members are employees of the Texas Companyand work in its refinery there. For this reason Hubert Burden,secretary-treasurer of LocalNo. 368, participated in the meetings between the Respondent and the Union.Appearing forthe International atmost of the meetings was Roy N.Freeman,district director of theInternational Union.Also participating at one of the meetings,and a very important meetingas the events hereinafter described will show, was A. David Herring of Hammond,Indiana,financial and corresponding secretary of Local 210, and at the time on leave of absencefrom his regular employment at the Sinclair Refining Company.Itmight be well atthis timetopomt out that since so few were employed at the Respondent'srefinery the International felt that it would be better for all concerned to have its membersemployed there in Local 368, which as indicated above was located at Lawrenceville.Illinois,about 35 miles away.The record shows that while there were no serious differences betweenthe members of the Union at theRespondent's plant and those employed by the Texas CompanyinLawrenceville,nevertheless the establishment of a separate local was discussed amongthose members employed at the Respondent's plant, but nothing of material importance cameof such discussion,except that the employees of the Respondent did find it necessary andconvenient to organize into a separate entity for the purpose of handling their day-to-dayaffairswith the Respondent.Heading this group,or the chairman so to speak,was HenryChandler,of whom more anon hereinafter.The record shows that the following employees oftheRespondent participated in the negotiating meetings: Lloyd Manning,Amos Hill, HenryChandler, John English,and Herschel Sollman.Manning attended at least the first meetingand possibly others as a representative of the Union;later he was promoted to a super-visory position by the Respondent in September 1951.For the most part the meetings wereheld at the Emerson Hotel in Princeton,Indiana.Shortly after the Union was certified by the Board on April 16,1951,Hubert Burden,secretary-treasurer of Local 368, wrote the Respondent and requested a meeting with repre-sentatives of the Respondent for the purpose of negotiating a collective-bargaining agreementand enclosed with the letter a proposed draft of such an agreement.After some little delaythe first meeting between the parties was held onMay 16, 1951.Between May 16, 1951,and February 16, 1952, the parties met six times.13 As the under-signed sees it there is little conflict in the testimony of the witnesses called by the GeneralisItwas stipulated at the hearing herein that formal bargaining meetings between theparties were held on May 16, June 4, July 11,October 2, 1951,and January 18 and February5, 1952. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel in support of his allegation as regards the Respondent's refusal and failure to bargainwith the Union in good faith. Consequently, the foregoing findings in this respect are in realitya composite or summation of the testimony of all the General Counsel's witnesses in thisregard. The principal witnesses called by the General Counsel were as follows: as repre-sentatives of the International Union and Local 368, Roy Freeman, Hubert Burden, and DavidHerring, and for the local group at the Respondent's refinery, Henry Chandler, HerschelSollman, and Amos Hill.At the first, meeting the Union's representatives were John English, Lloyd Manning, andAmos Hill. The Respondent was represented by Superuitendent Fuller and Henry P. Smith,its president.At the meeting the Union's representatives presented to the Respondent a proposed contract.As the undersigned sees it, there was little controversy between the parties at the meeting.They went over the proposed contract and discussed among themselves the many provisionsproposed by the Union. Among them was article 2, section 1, which provided for a union shop.All of the witnesses who appeared at the hearing herein on behalf of the General Counselinsupport of his case testified that the representatives of the Respondent agreed to thisprovision at this meeting. Other matters upon which the Respondent agreed at this meetingwere as follows: sections I and III of article XII, which provided in substance payment tomembers of the Union's grievance committee for time lost from work for the purpose ofmeetingwiththe Respondent on questions concerning grievances that might arise during thelife of the contract, and the "check-off" of union dues, etc. During the course of the meetingPresident Smith informed the Union's representatives that he would not at that time discuss"money-matters,"that is wages.The Union did not press the issue and it was set aside fordiscussion at a later date. From what the undersigned can glean from the record the meetingwas conducted in a friendly atmosphere and closed with all parties desirous of meeting againon May 28, 1951.In the interim circumstances beyond the Respondent's control caused it to request theUnion for a postponement of the meeting scheduled for May 28, 1951, and suggested in aletter from Fuller to the Union dated May 18, 1951, that the next meeting be held on June 13,1951. This was satisfactory to the Union. In the meantime, however, circumstances changedand the date for the second meeting was changed to June 4, 1951.The parties met as scheduled on June 4, 1951, at the Emerson Hotel, in Princeton, Indiana.They were represented by the same individuals as at their first meeting on May 16, 1951.At this meeting the Respondent, speaking through President Smith, repudiated many of theUnion's proposals to which it had previously agreed, such as a union-shop provision >n theproposed contract, and stated in substance that it would never agree to such a provision in acontract with the Union. While Smith did not agree to grant a "check-off" of union dues,he did not irrevocably reject the Union's proposal in this regard. When reminded by one ofthe union negotiators that he had agreed to and in fact was then under contractual obligationwith the United Mine Workers of America and the "Machinists" Union as regards the "check-off" of union dues at other of his enterprises, he replied that in such instances he had no choicein the matter and that such provisions had been forced upon him by the unions involved, thatisithad been put up to him on a "that or else" basis. Other matters repudiated by Smithwere payment for time lost by members of the grievance committee while attending grievancemeetings, and the "check-off" of union dues. As regards "money-matters" or wages, Smithagain refused to discuss them. In addition to the foregoing, Smith'also denied that he agreedto the Union's proposal as regards "arbitration" of disputes at the first meeting.As indicated above, Smith refused to discuss "money-matters" at both the first and secondmeetings. He did however suggest to the Union that it send Freeman, the Union's Internationalrepresentative in attendance at the meetings, to his offices in Terre Haute, Indiana, to ex-amine the books of the Respondent, which he contended would confirm his statement that theRespondent's financial condition was such that it was unable to grant any increase in wages.Smith conditioned his offer by stating that Freeman alone would be permitted to examine thebooks, and refused to permit him to bring an auditor with him to do the actual figuring ofthe Respondent's earnings. Since Freeman was not an accountant the offer was unacceptableto the Union for the simple reason that for Freeman to do the inspecting alone would befutile and accomplish nothing.From what the undersigned can glean from the record the parties were in agreement asregards several of the Union's proposals as a result of the meetings, as regards seniority,particularly as to the method of computing an employee's standing on the list and separatelists as regards seniority for the truckdrivers and the refinery workers, overtime pay, thatis 12'times for work over 8 hours, but only in the event the total amounted to more than 40 R. J. OIL & REFINING CO., INC.663hours per week. Other items were discussed pro and con and where there was either disagree-ment or refusal to discuss at the time by the Respondent they were marked "open" by theUnion on its working copy of its proposed contract and passed by for discussion at latermeetings.At this time the undersigned is convinced that certain factual matters as regards a union-shop authorization election should be set forth herein, primarily because there was so muchdiscussion about the "Union Shop" at the bargaining negotiations, and secondly because uponthis issue much of the undersigned's ultimate resolutions as regards the credibility of certainof the witnesses who testified in this proceeding is predicated.The record indicates that the parties had not only discussed the question regarding anelection to permit the employees of the Respondent to express their desires as regards sucha provision in the Union's proposed contract with the Respondent, but had actually enteredinto a consent-election agreement to assist them in an early determination of the questionbefore the bargaining negotiations commenced on May 16, 1952. That this is so is evidencedby the following letter from the Board's offices in Indianapolis, Indiana, dated May 23, 1951,addressed to representatives of the Union and the Respondent:Re: R. J. Oil andRefiningCo., Inc.Case No. 35-UA-1101Gentlemen:Reference is made to my letter dated May 3, 1951 with which was enclosed a proposedAgreement for Consent Election in the above-entitled matter.Both parties have signed the Consent Agreement which has been approved. In accord-ance with the terms of the AgreementIam selectingFriday, June 8th, as the electiondate.The Union should notify us in writing as to the name of their election observer. Bothparties should be certain that their observerappearsat the poll on election day 15minutes before the polls open at 7:00 A. M.Iam requesting that the Employer forward a list of eligible employees within the nextfew days as of the pay period ending April 30, 1951. This list will be finally checked bythe observers just before the polls open election day. Notices of Election will follow.Verytruly yours,Robert VolgerOfficer in ChargeThe parties stipulated at the hearing herein that the consent-election agreement referredto in the above letter was executed sometime between May 3 and May 23, 1951. It was alsostipulated that the following individuals signed the agreement for their respective principals.Signing for the Union were Roy N. Freeman, International representative, and for the Re-spondent, Henry P. Smith, its president.As a result of the consent-election agreement the Board conducted an election amongstthe employees on June 8, 1951, for the determination of the question as to whether or notthey desired the Union to negotiate for a union-shop clause in the proposed contract with theRespondent.The election results showed that a majority of the Respondent's employees in the appropriateunit approved the inclusion of a union-shop provision in the Union's contract with the Re-spondent.The third meeting between the parties was held on July 11, 1951. Sometime between thesecond and third meetings Freeman, the international representative of the Union, securedthe services of a Mr. Allen, from the Federal Mediation and Conciliation Service, and hewas in attendance at the third meeting. The principal subjects discussed at this meeting werewages, benefits, grievance procedure, and eventually the union shop was again brought intothe discussion. As the undersigned sees it one of the principle issues discussed was "money-matters." Smith refused to agree to any of the Union's proposals in this regard. The dis-cussion as to "money-matters" ranged from pay to the members of the grievance committeewhile engaged in such business towage increases for the employees. The Respondent's positionwas that it could not at that time agree to any wage increase or to any of the Union's pro- 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDposals that involved the payment of money. Smith's position was that the refinery was losingmoney and that it was impossible for the Respondent to meet any of the Union's demands asregardsanymatter that would tend to increase the cost of production. With this in mind heagain offered to show the books to Freeman, but to him alone and no one else. The Union re-jected his proposal in this regard for the same reasons that it had advanced at the meetingon June 4, 1951, that is that since Freeman was not an accountant it would be futile for himto examine the books and arrive at an intelligent opinion as regards the Respondent's abilityto grant wage increases.Itwas at this meeting that Smith informed the union representatives that the Respondentplanned to erect a new fractionating tower at the refinery at an early date. Smith told themin substance that the new tower would be larger than the one then in use, and that it shouldenable the Respondent to increase its production and thus increase its profits. He also toldthem that if production and profits increased as anticipated, then the Respondent would beina position to pay the employees more money. In the course of the discussion about theerection of the new tower, Smith informed those present that it would be necessary to shutthe refinery down for a week or so while the tower was being erected and new equipmentinstalled.With this in mind Smith suggested to the union representatives that the partiespostpone theirmeetings until after the new tower was erected and in operation. The unionrepresentatives, though they did not agree to an indefinite postponement of the bargainingnegotiations, promised to take his proposition backtothe membership for their consideration.Shortly after this discussion the meeting broke up with no definite agreement as to when theparties would meet again.Up to this time the parties had met three times, May 16, June 4, and July 11, 1951. As theundersigned sees it the parties had discussed the entire union proposal and had reachedagreement on several items, on others there was disagreement, some, such as the Union'srequest for a union shop and dues checkoff had been flatly rejected by the Respondent and onthe question of "money-matters" there was no agreement whatsoever for the simple reasonthat Smith refused to discuss the question, giving as a reason for his position that since therefinery was not making any money it was impossible for the Respondent to make any con-cessions in this regard. Moreover, as pointed out above, he contemplated a change in theRespondent's operations, which as he explained to the union negotiators was expected to in-crease production and if and when this was an actuality he would then be in a position to intelli-gently discuss "money-matters." The Union during the course of the three meetings hadsuggested to the Respondent that they enter into contractual relations as regards the mattersagreed upon, and leave the inclusion of the disputed issues to a later date. The Respondentspeaking through Smith rejected the Union's proposal and advised the committee that it wouldonly sign a complete contract, that is one that disposed of all the issues, particularly asregards "money-matters." It was in the light of such an atmosphere that the meeting of July11 was brought to an end.Sometime after the meeting of July 11, the union committee reported to the membershipthe status of the negotiations as they then stood. From what the undersigned can glean fromthe record the membership of the Union was dissatisfied with the progress of the negotiations,and as a result decided to strike the plant as a means of securing a contract with the Re-spondent. The strike lasted from July 17 to July 27, 1951. During the course of the strike acommittee from the Union consisting of Hill and Dodge went to a third party, one Neil, asalesman for the Respondent, and in effect requested him to act as an intermediary and con-vey to Smith the desire of the employees to meet with him and work out their differences andsettle the strike. In the meantime the striking employees had prepared and signed a petitionin which they agreed to call offthestrike and return to work. Whether or not the intermediaryactually contacted Smith is not disclosed in the record. In any event shortly thereafter Fullertold Hill, who as indicated above was a member of the union committee, that Smith would notmeet with representatives of the Union while they were on strike. About 2 days after Hill'sconversation with Fuller, the Union abandoned the strike and the employees returned to work.After the strike was abandoned and the employees had returned to work, Freeman againsought the services of Federal Conciliator Allen and asked him to intercede on behalf ofthe Union with the Respondent, for the purpose of arranging a resumption of negotiations be-tween the parties.Allen did so. Thereafter, there was an exchange of correspondence between Freemanand Smith which the undersigned considers pertinent to the issues herein. For this reasonhe is convipced that it should be inserted herein. On August 10, 1951, Freeman wrote Smithas follows: R. J. OIL & REFINING CO., INC.665AUGUST 10, 1951Mr. H. P. Smith, PresidentR. J. Oil & Refining Company, Inc.,111 North 7th StreetTerre Haute, IndianaDear Sir:We are advised by Commissioner James Allen of the Federal Mediation and ConciliationService that you have refused his request to have company representatives meet innegotiationswith representatives of this Union for the purpose of attempting to con-summate a collective bargaining agreement for employees at your Princeton, IndianaRefinery which this Union has been certified by the National Labor Relations Boardto represent.Mr. Allen's suggestion and request of a meeting to resume collective bargaining,thisforthcoming week was made with our knowledge, concurrence and willingnessto participate.We herewith request a meeting at a time convenient to representatives of both theCompany and the Union this forth coming week or the following week.Will you let us have your reaction to this proposal, and your position with respectthereto, at once.Itwould seem we should be free to take other steps if we fail to hear from you byThursday, August 16, 1951.Sincerely yours,/s/ Roy N.Freeman,RepresentativeOIL WORKERS INTERNATIONAL UNION, CIOOn August 14, 1951, Smith replied to Freeman's letter of the 10th. For the same reasonit likewise is inserted herein below.Mr. Roy N. Freeman, RepresentativeOil Workers International Union, CIODistrict Office Number 6Rooms 1518-20, 188 West, Randolph Bldg.Chicago, IllinoisDear Mr. Freeman:In answer to your letter of August tenth. Mr. Allen called and asked for a meeting,Icannot remember the date. I informed Mr. Allen our Plant was down and that weare trying to erect a larger fractionating tower. Also, I told him that we would have tohave some experience in operating the larger tower before I would be in a position tomeet and discuss all matters on which I have information or knowledge of the issuesinvolved.Iam willing to meet with you when the new fractionating tower is completed and thePlant has been operating long enough to give us the experience needed for us to determineour labor and other costs.Yours very truly,R. J. OIL & REFINING CO., INC.President 666DECISIONSOF NATIONALLABOR RELATIONS BOARDFreeman's reply to Smith's letter of August 14 follows below.August16, 1951Mr. Henry Smith,PresidentR. J. Oiland Refining Company111 NorthSeventh StreetTerre Haute,IndianaDear Mr. Smith:In response to your letter of August 14th, we again renew our request for a meetingwith responsible officials having authority to speak for the Company.It is true that we have met and discussed all matters that were proposed for inclusionin a collective bargaining agreement. However, agreement was not reached on certainitems. In addition, certain commitments made by Mr. Fuller to our people at the plantin Fort Branch, which involve working conditions, havenot been lived up to. It, therefore,is the Union's desire to discuss these commitments which have been broken and, inaddition thereto, the Union might be willing to modify its position on the items in disputeto the extent that those items already agreed to might be reduced to writing and placedineffectandmachinery established for future disposition of the remaining items.Our continued inability to get Mr. Fuller to live up to his commitments and our continuedinability to meet with responsible Company officials to resolve our differences, mightwell result in a further work stoppage.May I have your early response to our renewed proposal for a negotiating conference?Very truly yours,Roy N. Freeman, International RepresentativeOil Workers International Union, CIOOn August 27, 1951, Smith repliedtoFreeman's letterof the 16th.It also is set forthbelow.August 27, 1951Mr. Roy N. Freeman, RepresentativeOil Workers International Union, CIODistrict Office No. 6Rooms 1518-20, 188 West, Randolph Bldg.Chicago, IllinoisDear Mr. Freeman:The reason for the delay in answering your letter of August 16th was pressing businessand being compelled to be out of the city. I thought I made myself clear in my letterto you dated August 14th.Verytruly yours,R. J. OIL & REFINING CO., INC.PresidentThe interchange of correspondence between the parties was fruitless insofar as arrangingameeting between them was concerned, and it was not until October 2, 1951, that such ameeting was had. On that date they met. Freeman's account of what transpired at that meetingis, in the considered opinion of the undersigned, a good summation thereof and best told inhis own words; for this reason it is set forth herein below. R. J. OIL & REFINING CO., INC.667Q. (By Mr. Marcus) Then Mr. Freeman in the October 2nd meeting was there anydiscussion about a delay in the negotiations for a period of time?A. Yes.Q. Could you tell us what that was?A. In the October 2nd meeting, first we met with the company, the conciliation manand then the union, and then eventually called us together.Q.When you were together was there any discussion about delay in negotiations9A.Mr. Smith at that time stated that he hadn't had enough time to find out what thetower actually was going to do. It would be sometime before he would be in a positionto tell if he would be in a position to give us more money or benefits, and at that meetingImade a proposal to Mr. Smith that we would set aside all the money matters and wouldagree to the things that pertained to seniority, working conditions, settling of grievancesand disputes, so that the boys in the plant would have some basis to operate.Mr. Smith took the position that the contract was not complete unless it had all of themoney items and benefits spelled out. I tried to convince Mr. Smith that we were onlygoing to set the money matters aside until such time as he could fully determine whathissituationon the new tower, how much it was -- how much more production wasgoing to be forthcoming, and then we would set down and finish the agreement; that therehad been some statements made to the committee on grievances, in the past, complaints,and then they were changed and the boys had had no basis out there to exactly know wheretheywere going because one time this might come up and it would be settled in thatmanner, and the next time it might be settled in a different way, and therefore I wanteda concrete grievance procedure set up so that we would have that out of the way, andagreed to.Mr. Smith flatly refused to go along with that, and the meeting broke up, no progresswas made, he stating that within sixty days he might be able to meet with us.Q. SirsA. Stating that within sixty days he might be able to meet with us.Inthe course of the above-described meeting Freeman and Smith engaged in a heatedconversation as regards the position of the Respondent in its steadfast refusal to enter intoa written contract embodying the issues that had been agreed upon, and the Union's proposalthat they continue negotiations on other issues thatwere in dispute, such as "money-matters,"union shop, checkoff, holiday pay, and arbitration. In other words the parties would leavethe contract open as to such matters, and when an agreement had been reached on any or allof them, then they too would be embodied into the contract. Smith refused the Union's proposalin this regard. At about this timeFreeman told Smith that in his opinion "-- he had two thingshe could do; number one, was to set down and negotiate a contract that contained some of thebenefits and wages that were afforded other oil workers in the country, or I would suggestthat he go out of the refinery business. Either let his plant rust down, or we would help himtake the products out, and tear it down, and then when he got through he could lay the em-ployees off and go out of the refinery business."The fourth meeting between the parties has been described above. There was no formal meet-ing between them again until January 18, 1952. In the interim there was some interestingcorrespondence between representatives of the Union and President Smith, since the tenorof the letters is indicative of the tension that was slowly but surely developing between theparties, the undersigned feels that it would be well to insert such correspondence herein.Accordingly it follows in sequence below.On November 26, 1951, Hubert Burden,secretary-treasurer of the Union, wrote the followingletter to Smith:November 26, 1951Mr. H. P. Smith, PresidentR. J. Oil & Refining Company, Inc.111 North 7th StreetTerre Haute, IndianaDear Sir:At the close of our last meeting with you with respect to negotiating an Agreement forthe employees of your refinery at Princeton, Indiana, you advised that you were not in 668DECISIONSOF NATIONAL LABOR RELATIONS BOARDa position to sign an agreement as of that date but would be willing to meet again insixty days.Since the last meeting was held on October 2nd we are looking forward to meeting againon or about December 3rd, if this date is convenient for you. If not, please arrange forameeting as near December 3rd as possible and advise the undersigned, with a copytoMr. Roy N. Freeman, Acting Director of the Oil Workers International Union, CIO,188 West Randolph Building, Chicago, Illinois.Yours very truly,OIL WORKERS INTERNATIONAL UNION,C.I.O., LOCAL NO. 368Hubert BurdenSecretary -TreasurerAfterwaiting a reasonable time and having received no reply from Smith to his letter ofNovember 26, 1951, Burden again wrote him an January 8, 1952. This letter likewise is setforth herein below.January 8, 1952REGISTERED MAILRETURN RECEIPT REQTJESTEDMr. H. P. Smith, PresidentR. J. Oil & Refining Company, Inc.111 North 7th StreetTerre Haute, IndianaDear Sir:On November 26, 19511 wrote you in part as follows:"Since the last meeting was held on October 2nd we are looking forward to meetingagainon or about December 3rd, if this date is convenient for you. If not, pleasearrange for a meeting as near December 3rd as possible and advise the undersigned,with a copy to Mr. Roy N. Freeman, Acting Director of the Oil Workers InternationalUnion, CIO, 188 West Randolph Building, Chicago, Illinois."As of the date of this letter I have not received a reply to my letter of November 26th.This is to advise you that unless a reply is received from you arranging for a meetingwithin the period of the next ten days your plant will be shut down without further notice.It seems as though you have objected to Mr. Freeman and the undersigned sitting inmeetings with you. Due to this fact we had advised our Committee from your plant nearPrinceton, that they could hold a meeting with you in an attempt to conclude negotiations.However, I have been advised that you have not seen fit to meet with this Committeefor various reasons.Ithink you will have toagreethatwe have been very patient with you in the past.In the future there will be a representative from the Local Union and a representativeof the Oil Workers International Union, C.I.O., present at all conferences between thisUnion and your Company until a satisfactory agreement is reached.Yours very truly,OIL WORKERS INTERNATIONAL UNIONC.I.O., LOCAL NO. 368Hubert BurdenSecretary -Treasurer R. J. OIL & REFINING CO., INC.669On January 12, 1951, Smithwrote Burdenas follows:January 12, 1952Mr. Hubert Burden, Secretary-TreasurerOil WorkersInternationalUnion, C.I.O.Local No. 368Lawrenceville,IllinoisDear Mr. Burden:Ihave your letter of January 8, 1952. Answering the first paragraph, the reason theletter of November 26th was not answered is because there had been some local dis-cussions with the Refinery Committee as to meetings and so forth and I assumed that theOil Workers International Union, C.I.O. had been advised.Ido not like the second paragraph whereby you threaten a strike unless a meeting isarrangedwithin the next ten days. Threats and coercion, in my opinion, do not helpharmonious relationships and I question very much if you had the authority from theemployees of the R. J. Oil & Refining Co. to make this threat.Referring to your third paragraph, your assumption in this paragraph is wrong as toMr. Freeman.I have never objected and do not object at this time to a meeting of ourlocalCommittee with Mr. Freeman or any other full time representative of the Oil.Workers International Union, C.I.O. as I realize that the Oil Workers International Unionhas been certified under the National Labor Relations Act to represent employees of theR.J.Oil & Refining Co., Inc., and we do not question this authority and have neverrefused to meet the Plant Committee or any of the duly appointed representatives. How-ever, I do hesitate in giving confidential information to a full time employee of a com-petitor, the said competitor being in local competition in the same area where practicallyall our products are sold.I feel the Oil Workers International Union should have a local Union made up of em-ployees of the R. J. Oil & Refining Co., and the officers of this local Union should beemployees of the R. J. Oil&RefiningCo. in other words, I object to you sitting in meetingsand getting confidential information as to costs and operation of our little skimmingplant. If I understand the situation right, you are a full time employee of the TexacoCompany at Lawrenceville; that you are Secretary-Treasurer of Local No. 368 whichhas a large membership. In other words, the membership of the R. J. Oil & RefiningCo.would be a very small percentage of the membership of Local 368, and underthis situation and condition, it is very easy for you to threaten a strike as a strike at theR. J. Oil & Refining Co. would not interfere with your income or economic life.Please do not understand this letter to be a refusal to meeting a duly appointedrepresentative of the Oil Workers International Union. I would be willing to meet Mr.Freeman or any other full time officer of the Oil Workers International Union, C.I.O.and members of a committee of the employees of the R. J. Oil & Refining Co., Inc. Thismeeting can be arranged satisfactorily for ten o'clock, A. M., Wednesday, January 16,1952, at the Emerson Hotel, Princeton, Indiana. This is assuming that weather conditionsand such are favorable for the representatives to travel to Princeton. This is the onlydate I will have open in January as it is necessary for me to be in Washington, D. C.the week of January 21st and I have plans for the week of January 28th.Ifyou are present or any other full time employee of a competitor, I shall hesitateto divulge any confidential information as to costs and so forth.Yours very truly,R. J. OIL & REFINING CO., INC.PresidentIn the considered opinion of the undersigned the above letter from Smith to Burden is ofthe utmost importance in the undersigned's ultimate determination of the issue herein,for the simple reason that it sets forth in clear and concise language the reason for muchof the disagreement that had developed between the parties and eventually was one of the 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDmajor causes of the "break-up" of negotiations between them. The undersigned has in mindthat portion of Smith's letter which refers to his objection to the presence of Burden at thebargaining session. That the employees themselves had some reaction is evidenced by thetestimony of Hill who was a member of negotiating committee, and was in attendance at allof the formal meetings. Moreover, he was at all times material herein a full-time employeeof the Respondent, of which more anon hereinafter.According to Hill the employees in the unit though they had rejected the idea of organizingthemselves into a separate local, nevertheless felt that since the bargaining sessions hadso far accomplished nothing, at least up to the last formal meeting on October 2, 1951, andthereafter during the months of November and December 1951, that perhaps something couldbe accomplished if a committee consisting solely of employees in the unit discussed theirdifferenceswith the Respondent. With this in mind an effort was made by Hill, Chandler,and others of the committee to meet with Smith. Though arrangements were made and datestentatively set for meetings, nothing was actually accomplished, mainly because Smith wasunable to keep appointments which had been made through Superintendent Fuller, for one rea-son or another, such as the press of other business and weather conditions. Consequently,their efforts in this regard came to naught.The parties finally met for the fifth time on January 18, 1952, at the Emerson Hotel inPrinceton,Indiana.Representing the Respondent were Fuller and Smith,and for the Union,Freeman, Burden, and the local committee consisting of Hill, Sollman, and Chandler. Atthe onset of the meeting Smith for the first time openly and publicly objected to the presenceof Burden, the secretary of the Union. His objection, in substance, was predicated on the factthatBurden was an employee of the Texas Company, and that as such was in a position byvirtue of being present at the meetings to ascertain vital economic data as regards theRespondent's operations which in turn might be imparted to his superiors in the Texas Com-pany.At this meeting Smith told the Union's negotiators that he was willing to grant a wage in-crease to the refinery employees within the limits that were then acceptable to the WageStabilizationBoard. This offer though not entirely satisfactory to the Union, was never-theless acceptable providing they could work out the rest of the disputed items in the Union'sproposal.Smith's offer amounted to an increase of around 14 cents per hour for operators7 cents per hour for yard and maintenance men. Smith also promised the union committeethathe would bring his profit and loss statement for the month of November 1951 to thenextmeeting, which was tentatively set by Smith for January 29, 1952, of which more anonhereinafter.At the time Smith made his proposal as regards the wage increases to the operators andyard and maintenance employees, he was queried by the union negotiators as regards thewages of the truckdrivers. Smith advised them thathe did not have a report on them with him,and consequently was unable to discusstheir wagesat that time.Pursuant to Smith's suggestion the members of the union committee assembled at theEmmerson Hotel in Princeton, Indiana, for their proposed meeting with the Respondent onJanuary 29, 1952, at 10 a. m. Composing the union committee were the following. Burden,from the Local, and Freeman from the International office, and Chandler, Sollman, and Hillfor the employees at the refinery. Representing the Respondent was Fuller. Smith was notpresent.Fuller stuck around the hotel for a short time and then he left and went out tothe refinery. Shortly thereafter Burden called out to the refinery and talked to Fuller, whoadvised him that he [Fuller] had called the Respondent's office in Terre Haute, and hadbeen advised that Smith's whereabouts were unknown to his office. Later that afternoon atabout 2 p.m. Rebone, the Respondent's office manager came to the hotel and advised theunion committee that Smith had gone out to one of his oil wells that morning where he hadbecome ill and was forced to return to his home in Terre Haute. The meeting was thenadjourned until February 5, 1952.The sixth and last formal meeting between the parties was held on February 5, 1952,attheEmerson Hotel, in Princeton, Indiana. Present for the Union were the following:Burden, as secretary-treasurer of the Local, and A. David Herring, for the International. 14After a careful review of the entire record, the undersigned is convinced that the testimonyofA.DavidHerring, the international representative at the meeting, clearly sets forththe events as they transpired at this final and important meeting between the parties. With14 Freeman who had been in attendance at all of the past meetings was unable to attendand Herring appeared in his stead. R, J. OIL & REFINING CO., INC.671this in mind the undersigned is convinced that excerpts from his testimony in this regardshould be set forth her. in. His testimony is clear and to the point and fully credited by theundersigned Consequently, it follows belowQ.Now, could you just tell us as best you remember it, what transpired at thatmeeting, who said what to whom?A.The union committee composed of Secretary Burden, Amos Hill, Chandler, Sollmanandmyselfmet with the Company representatives, Mr. Smith and Mr. Fuller. Mr.Smith started off saying that he wanted to hit the controversial issues that were keepingthe negotiations from reaching a successful conclusion. At that point, Mr Smith pro-posed a package deal. Before he proposed the package deal, he said that the truck dri-vers' wages and our request of the truck drivers that they divide the work when a truckwas down was out of the way, was set aside, that they wouldn't agree on anything likethat.He then offered a wage proposal of the amount which the union had said was per-missible under the COLA, Cost of Living Allowance, which was talked about, and afiguremore or less agreed upon at the January 18 meeting, to apply to the refineryworkers only. In his package deal he said there would be no union shop, no check off,no shift differential, no holiday pay. He agreed at that time to eight hours--let me cor-rect that. He agreed at that time for overtime pay for over eight hours of work. He hadpreviously agreed over forty, and he put the daily overtime in at that time. On sickleave he put in a clause of three months at full pay, and three months at half pay.He talked further about the possibility of giving the men a sick pay plan, or a hos-pitalizationplan, letme say, if there could be an agreement reached with the inde-pendent union which was in the machine shop at that particular time.That was roughly his proposal at that meetingQ.Now, what was the union's reaction to that and who was the spokesman for theunion9A.Brother Burden and myself, I would say, were the speakers for the union. I. ofcourse, familiarizingmyself with what had been going on before, and Brother Burdenmore or less carrying the ball in that sessionAccording to Herring, the union negotiators were "more or less agreed" on the wage pro-posal made by Smith with the understanding that it would be acceptable providing a solutioncould be found for other matters which the Union considered of equal importance. One ofsuchmatterswas a question concerning the wages and working conditions of the truck-driversItmust be remembered that they too were a part of the unit found appropriate bythe Board and it was the duty of the Union as the certified bargaining agent to bargain forthem as well as for the employees actually employed in and around the refinery,that is theproduction and maintenance workers. Again, as indicated above in Herring's testimony Smithat the onset of the meeting before he presented the Respondent's so-called "package-deal"specifically and unequivocally announced to the union negotiators that insofar as the truckdri-vers were concerned they were not included in his "package-deal" proposal. This was ofimportance to the Union because at one of the first meetings beween the parties, Smith hadtentatively agreed to a seniority system for the truckdrivers as a separate group, at the sametime he had tentatively agreed to a seniority proposal offered by the Union as regards theproduction andmaintenance employees as a group As the undersigned sees it, Smith dis-regarded his earlier agreement to a seniority system for truckdrivers that would permitan employee with seniority to work and drive any one of the Respondent's trucks which was inoperation even though the particular truck whichhedrove regularly was laid up for repairs orthere was not sufficient work to keep all the trucks on the road. The Respondent's positioninsofar as the truckdrivers were concerned, was that each man had his own truck and for anyreason that particular truck was out of service, such as for repairs and the like, then the driverwho was assigned to it was automatically laid off regardless of his seniority. In other words,the "body" went with the truck.After Smith stated the Respondent's position as regards the truckdrivers, the Union, asindicated above, raised its objection to his proposal in this regard, which was as stated byHerring in his testimony, that under the system advocated by the Respondent, some men work-ing long hours, while others with more seniority were laid off regardless of their seniority.This the Union felt was grossly unfair and should be remedied. Another point of contentionas regards the truckdrivers was their rate of pay. Under the system then in effect, thedrivers'remunerationwas based on the time allotted per trip by the Respondent Forexample, the Respondent allotted a certain number of hours for a truck to make the run 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom say Princeton to Vincennes, Indiana, and no deviation was permitted from the maxi-mum number of hours allotted regardless of what might occur on the trip. To the Unionthis system was unsatisfactory. Though the parties did discuss these matters no agree-ment was reached, and at the end of the meeting the truckdrivers' situation was back whereitwas when negotiations started, regardless of Smith's previous agreement to a tentativeproposal of the Union made at one of their first meetings as pointed out above.There was discussion as regards other matters at the meeting, particularly as regardsholiday pay. During the course of the meeting Smith produced the Respondent's records fora period of 1 year which the Union considered bad faith in view of the fact that at a previousmeeting Smith had promised to produce for the Union's inspection the Respondent's earningsfor a 2-month period, so that they could intelligently discuss the issue of holiday pay. Asthe undersigned sees it, the Union bad reference to a 2-month period after the new frac-tionating tower had been installed and the earnings after that time were to be the basis fortheirdiscussion as regards the payment of holiday pay It must be remembered that inprior meetings, that is from May 16 to October 2, 1951, Smith had refused to discuss "money-matters" either because of the pendency of an ultimate erection of the new tower or for thereason that not enough time had elapsed since the completion of the tower to ascertain whetheror not production had increased and if so to what extent it had increased the Respondent'searnings, from which of course, any agreement with the Union as regards holiday paywould have to rest. When Smith produced the Respondent's cumulative figures for a 1-yearperiod,Amos Hill, one of the union committee men, raised an objection to Smith's pro-cedure in this regard, and reminded him that he had promised to bring the records for"a certain period of time." As the undersigned sees it, Hill's objection was based on thefactthatatpreviousmeetings, particularly the first four, May 18, June 4, July 11, andOctober 2, 1951, Smith had refused to discuss "money matters" for the following reasons:(1) the Respondent was losing money, (2) the pendency of the construction of the fraction-ating tower, and (3) that "money-matters" could not be intelligently disposed of until the Re-spondentwas in a position to determine whether or not the new fractionating tower hadincreased production at the refinery and thereby increased the Respondent's profits Hence,when Smith presented the cumulative profit and loss records for a period of 1 year, insteadof the period of the months the new tower had been in operation, the parties did not havebefore them a true picture of the Respondent's present and anticipated earnings upon whichan increase in wages would of necessity have to be based For this reason Hill protestedSmith's action in this regard Smith resented Hill's query in this regard and "bolted" themeeting, stating that he did not "feel any too good" and could not deal with Hill, and leftthemeeting Shortly thereafter, Herring went to Smith's room in the hotel. Herring's ac-count of what transpired follows below.Q.Now, after the meeting broke up, did you talk with Mr Smith'?A.Yes, sir.Q.Where did you talk to Mr Smith, and what was saidA. I went immediately to his roomQ.Was that in the Emerson Hotel?A.Yes.Q.What happened?A. I got Mr. Smith to the door and told him I had never in my eighteen years ofbargaining ran into anything like that, that I thought he should at least have the courtesytocome back and talk shut-down procedure with the union. He said, "Take that upwith Scotty."Q.Then, did you have any further contact with Mr. Smith?A. I did.Q.When was that?A.About 6:30 in the evening, by telephone.Q.Was that the same evening?A.Same evening.Q.Now, tell us what developed in that conversation, who called whom?A. I called Mr. Smith The conversation went something like this, that it was myopinion that we should get together and resolve these points that we were apart on in theagreement, and I wondered if he was available for further meetings, that he couldn'tdealwithAmos Hill, that he was going to take a vacation, he was going to Florida, R. J. OIL & REFINING CO, INC673that if we wanted to strike the plant, to go ahead and strike it, drain the water out andleave it set, and in no event would he see us until after the first of March.2.The evidence in support of the Respondent's defenseto the alleged refusal to bargainAs indicated above the negotiators for the Respondent at the bargaining meetings were asfollows:President Henry P. Smith and Superintendent J. R. Fuller, 15 Fuller alone parti-cipated and testified at the hearing herein At the onset of Respondent's defense-in-chiefFuller testified as follows as regards President Smith's inability to appear and testify atthe hearing.Q.Now, has Henry Smith asked you to come down and testify9A.YesQ.Will you explain why Mr. Smith isn't here9A.Well,he called me and asked me to testify, because of his other interests, heisPresident of the National Coal Association, not president, but Director, and hehas other interests throughout the country, plus inside the state of Indiana, and he istaken up with that at the present timeQ.Did he makeany remark,toyou about your being in negotiations,the sameas he was?A.Yes, he remarked I had been at all of the negotiations, and knew as much aboutthe negotiations as he didAccording to Fuller the Respondent discussed all phases of the Union's proposal at one timeor another during the various meetings between the parties Certain proposals were agreedto and others were rejected in toto, such as the union shop and checkoff of union dues. Hefurther testified that Smith never agreed at any time either at the first meeting betweenthe parties or at any other meeting to a union shop or to a checkoff provision in the Union'sproposal. As the undersigned understands it, Smith was opposed to a union shop and the check-off of union dues as a matter of principleFuller's testimony is in agreement with that of Freeman and other witnesses called bythe General Counsel that at one stage of the negotiations the union negotiators proposed tothe Respondent that a partial contract be signed which would include those issues upon whichthe parties were in agreement,and that the issues upon which there was still disagreementbe temporarily set aside and negotiated later.The issues upon which there was still dis-agreement being the union shop, checkoff,seniority,certain portions of the Union's proposalon settlement of grievances,such as arbitration,and "money-matters "Fuller's account of the Hill incident at the February 5, 1952 meeting was as follows:Q. (By Mr. Donovan)Calling to your attention,the February 5 meeting,there hasbeen a discussion as to what might be known as the session between Mr Smith and Mr.Hill.Will you relate to the Trial Examiner what, if anything,was said by Mr Hill andMr. Smith during this February 5th meeting, which, apparently,was in a loud voice9A.Before that incident,Iwould like to relate we were getting along very nicelywithMr.Herring in the meeting,and we agreed on quite a few of the issues in there,infact,Iwould say at least two thirds of the wages and so forth, and we finally gottoholidaypay.The issue come up, called for a slight recess, and when they cameback in the room, Mr. Hill said that if we would give them the union shop that theywouldwaive pay for jury and witness duty. That was one of the items in there. Andthen it got back into the issue of holiday pay, pay for holidays, which was what theywanted, straight time if they didn't work and double time if they did work, and Mr.Smith couldn'tgo along on it He said he had given all he possibly could, on this fourcents an hour statement he had given them, and Mr.Hill said it wasn't a true pictureof what the tower could do, and he said, "Well, just like my income tax, I pay on whatImade last year." And there was an incident of directly calling him a liar, and Mr.Smith said --MR MARCUS:Iobject.i50fttimes referred to in the record by various witnesses as "Scotty."339676 0 - 55 - 44 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER SHAW Thatmay be strickenjust testifywhat each said Alltestimony comes in that wayTHE WITNESS: Mr Hillsaid he was not giving him a true picture of the earnings,andMr. Smithsaid,"Well,itlooks like we are at a stalemate,and I have a previousengagement for 4 30, and I will have to go to that meeting, but I don't see there is anyreason to meet in the future, unless we can break the stalemate" "But," he said,"there is definitely a stalemate on certain things, union shop, check-off and so forth "As indicated above themeeting on February5, 1952, cameto an abrupt end shortly afterthe argumentbetween Hilland SmithOn February 9, 1952, theUnion voted to strike the plant.The issues that developed there-after will be thoroughly discussed below. uFuller was the only witness called by the Respondent to refute the testimony of the GeneralCounsel's witnesses as regards what transpired at the bargaining negotiations between theparties. As a matter of fact he was the only person available to testify in this regard, sinceSmith for reasons set forth above did not choose to either participate in this proceedingor to testify on behalf of the Respondent,by deposition or otherwiseOn May 6, 1953,the undersigned reopened the record for reasons that have been setforthabove.In the course of the hearing Frank Barnhart,regional directorfor District50, ofwhich more anon, testified without contradiction as regards the circumstances sur-rounding the recognition of District 50 as the exclusive bargaining representative of theRespondent's employees.AccordingtoBarnhart's testimony,which theundersigned credits,the contract between the Respondent and District 50 contains inter alia the following in-teresting clauses:(1) A provision which Barnhart admitted upon interrogationby the under-signed to be a 30-daywaiting period before the employees could join District 50.(2) aprovision for a duescheckoff;and (3)there is no provision in the contract for the truck-drivers,and consequently they are excluded entirely from the contract at issue herein.Since the contractwith District50 was entered into within less than 24 hours after District50 presented its evidence of majority representation,Barnhart's testimony becomes of majorimportance in the undersigned'sultimate resolution of the credibility of Fuller and otherwitnesses who testifiedon behalf ofthe RespondentConclusion as Regards the Alleged Refusal to BargainFrom all of the foregoing,including a consideration of the independent violations of Sec-tion 8(a) (1) of the Act which the undersigned has found herein above and the events de-scribed below as regards the recognition of District 50 as the exclusive bargaining repre-sentative of the Respondent'semployees,the undersigned is convinced and hereby findsupon the record as a whole that the Respondent by its overall conduct "did refuse and isnow refusing and failing to bargain collectively with the Union"as the certified exclusivebargaining representative of the employees in the unit described above, and thereby hasengaged in and is engaging in unfair labor practices within the meaning of Section 8 (a) (5)and (1) of the ActMany factors have entered into the undersigned's finding in this regard At the onsetliedesires to point out that this finding is predicated upon a host of derelictions upon thepart of the Respondent Quite frankly many of them as regards material matters at the bar-gaining sessions even if they stood alone might well have been the basis of his ultimate find-ings hereinUnfortunately,they do not so stand, but on the contrary when considered asawhole theypresent a picture that indicates to the undersigned that the Respondent neverhad any realintention of reaching an agreementwith the Union in fact, theundersigned isconvinced from the record as a whole that the Respondent,speaking particularly throughitspresident,Henry P. Smith,pursued a course of conduct throughout the bargaining ne-gotiations that indicates a complete rejection of the principle of collective bargainingTo begin with,the negotiations started out in a bad atmosphere.For example,the under-signed is convinced and finds that at the first meeting the Respondent agreed to the inclusionof a provision for a union shop and dues checkoff in the proposed contract,and thereaftershifted its positionin thisregard Smith according to Fuller, as the undersigned interpretsthe record,rejected the Union's continual demands for the inclusion of such provisionsin the contract as a matter of principle.No one would question either the right of the Re-i6 The record clearly shows that the employees themselves voted to strike the plant. R. J. OIL & REFINING CO., INC.675spondent or of Smith as an individual to reject the idea of either a union shop or the check-off of union dues for such a reason. Many employers do, that is their right. Nor does the Actcompel them to accede to the demands of the exclusive bargaining representative for suchprovisions.All that the Act requires is that an employer must bargain in good faith withthe bargaining representative of his employees. The gravamen of the Respondent's posi-tion is that it did agree to such provisions and then not only denied that it had done so, butthrust aside discussions in this regard at all meetings thereafter What its position in thisregard amounts to is that it is indicia of bad faith in its bargaining negotiations with the cho-sen representative of its employees.Itisquite true that Fuller in his testimony denied that President Smith had agreed tothe union shop and dues checkoff at either the first or at any other meeting between theparties.However, the undersigned does not credit his denial in this regard, but on the otherhand credits the testimony of Burden, Freeman, and Hill that Smith agreed to the inclusionof the disputed provision at the first meeting between the parties The undersigned does notcredit Fuller's denial in this regard for reasons which will be apparent hereinafterOther compelling factors that have persuaded the undersigned to reject Fuller's testimonyas regards the union-shop and checkoff provisions are the following (1) The undenied and un-contradicted testimony of Hill, which the undersigned credits, to the effect that at one ofthemeetings he pointed out to Smith that he had contracts with the United Mine WorkersandMachinists Union at other of his enterprises which inter alia contained provisions forboth the union shop and the checkoff of union dues etc., which Smith admitted was the case,butbyway of explanation stated that he had no choice in the matter at such enterprisesbecause he had been compelled to accept such provisions on a "that or else" basis, (2) ifsuch was the case then the question is posed why did the Respondent, acting through Smith,later enter into a contract containing somewhat similar provisions within less than 24 hoursafterDistrict 50 demanded recognition from the Respondent as the representative of theemployees with whom we are concerned herein, 17 and (3) the fact that the parties herein en-tered into an agreement for a consent election among the Respondent's employees underthe auspices of the Boardb to determine whether or not they desired the Union to bargainwith the Respondent for such a provision in the proposed contract, before the parties hereinhad their first meeting on May 16, 1951. From these facts the undersigned is convinced andinfers that Smith had no real objection to a union shop or checkoff of dues and consequentlymade the statement attributed to him by Burden, Freeman, and Hill at the first meeting be-tween the parties on May 16, 1951 Moreover, the fact that the Respondent did enter into aconsent-election agreement indicates to the undersigned that Fuller's denial that Smithhad agreed to a union-shop clause at the first meeting between the parties was not a trueaccount of what transpired at that meeting In other words the deeds and positive acts oftheRespondent belie its contention in this regard, primarily because the Act at that timeand the Board's Rules and Regulations then in full force and effect, provided for eitheraBoard-ordered election or for a consent election. Since the Respondent chose the latter,this fact alone further belies Fuller's testimony in this regard.The conduct of the Respondent in shifting its position as regards the union shop and duescheckoff is in the considered opinion of the undersigned indicia of the Respondent's deter-mination from the onset of the negotiations to thwart the efforts of its employees to bargainwith it through a representative of their own choosing.Another compelling factor was the attitude of the Respondent towards its truckdrivers(1) during the bargaining negotiations, (2) prior to the certification of the Union as the ex-clusive bargaining representative of its employees, and (3) at the time it entered into a con-tractwith District 50. Here again we find the Respondent shifting its position as regardsamaterial issue. It must be remembered that at the time the Union filed its petition for de-termination of representatives under the provisions of Section 9 (c) of the Act, it excludedthe truckdrivers from the unit it contended was appropriate for the purposes of collectivebargainingAt the hearing on the question concerning representation on Princeton, Indiana,on January 25, 1951, Case No 35-RC-463, the Respondent took the position that the truck-drivers should be included in the appropriate unit. The Union vigorously opposed theirinclusionon the grounds that it was against the policy of theUnion to include such em-ployees in a unit of production and maintenance workers, primarily because the interestsand problems of the truckdrivers as a group were different from that of oilworkers inr' See infra under that section of this report styled "The alleged violation of Section 8(a) (2)." 676DECISIONS OF NATIONAL LABOR RELATIONS BOARDgeneral around a refinery and secondly,because they had traditionally been excluded froma unit of production and maintenance workers in the industry.The Board,as indicated aboverejected the Union's contention in this regard and in its Decision and Order sustained the con-tention of the employer(that is the Respondent herein)and ordered that they be includedin the appropriate unit Consequently,the Union was under a legal obligation to bargain forsuch employees in its negotiations for a contract with the Respondent.This it attempted todo during the course of its negotiations with the Respondent,as the record amply demon-strates.Let us now look at the record as regards the position taken and the demonstrated attitudeof the Respondent towards the truckdrivers at the bargaining negotiations.At one of thefirstmeetings,theunion proposed that seniority be recognized by the Respondent in itsassignment of work to the truckdrivers The Union pointed out to the Respondent that itconsidered that the system then followed was grossly inequitable in that on occasions truck-drivers with seniority were out of work while others with less seniority were not onlyworking full time but actually working overtime The system then in effect was that eachdriverwas assigned to a truck and was paid so many hours for each run. For example,if the Respondent allowed 4 hours for a run to say Terre Haute,then if he made the tripin 3 hours,he would nevertheless be paid for 4 hours work, and vice versa.If on the otherhand a truck was down for repairs,the driver assigned to that particular truck was laidoffuntil the truck was repaired and ready to roll again Thus a driver who had say forexample 5 years' service would be out of work while one with 6 months'service wouldcontinue working regardless of the seniority of the driver whose truck was down. The Unionproposed that the drivers with the highest seniority should be kept on the job regardlessof whose truck was down. At the meeting on June 4,1951 Smith speaking for the Respondent"tentatively"agreed to a separate seniority list for the truckdrivers. At a later meeting theRespondent receded from this position and stated that the system then in effect would con-tinue.The Union was unable thereafter to persuade the Respondent to agree to its originalproposal as regards the truckdrivers.So when the negotiations broke off on February 5, 1952,thepartieswere right back where they started from insofar as the truckdrivers wereconcerned.By shifting its position in regard to its earlier agreement concerning the truckdrivers,the Respondent again evidenced its rejection of the principle of genuine collective bargaining.To say theleast, the undersigned considers the Respondent's conduct inthisregard asamost serious dereliction of its statutory duty to bargain in good faith with the Union. Thegravamen of its conduct in this regard is the fact that it created the situation itself. Aspointed out and discussed above, the Respondent insisted,indeed demanded,at the repre-sentation hearing18 that the truckdrivers be included in the appropriate unit over the vig-orous protest of the Union. The record clearly shows that throughout the negotiations betweenthe parties the Respondent treated them as step-children,so to speak.It not only shifteditsposition regarding its tentative agreement with the Union that a separate seniority listwould be established for them, but vascillated as regards other issues concerning theseemployees,particularly"money-matters"For example,when Smith made his "package-deal" offer to the Union at the meeting on February 5, 1951, no provision whatever was madefor the truckdrivers in his proposal.This leads the undersigned to conclude that the Re-spondent never intended to bargain in good faith with the Union as regards these employeesdespite the fact that it itself had insisted upon their inclusion in the bargaining unit in thefirstinstance.If this were not enough to compel one to reach this conclusion,if indeedmore were necessary,then its conduct as evidenced by its contractual agreement with Dis-trict 50 surely does.As pointed out above the truckdrivers were completely ignored and leftout of the bargaining unit altogether in its agreement with District 50 Clearly such conductjustifiesand indeed compels the conclusion that the Respondent never had any intention ofbargaining in good faith with the Union as regards these employees,who at all times materialherein represented approximately 25 percent of the employees in the unit found appropriateby the Board.The Board and the courts,in a long line of decisions too numerous to encumber this reportwith endless citations therefrom,have consistently held that such conduct on the part of a Re-spondent constitutes evidence of, and in fact is, a refusal to bargain in good faith.That the conduct of the Respondent in shifting its position as regards the Union's proposalfor a union shop,checkoff,and seniority for the truckdrivers is clearly violative of the Act12 Case No.35-RC-463. R. J. OIL&REFINING CO., INC.677was recently well stated by the Board in the Stanislaus Implement and HardwareCompanycase,101NLRB 394.In that case under a somewhat similar set of facts the Board found,inter aha,that the Respondent therein violated Section 8(a) (5) and(1) of the Act by:(1) In negotiating about the union-shop clause, the Respondent took shifting positions,(a) at first,objecting to the Union's proposal for a union-shop clause contingent on winninga union-authorization election,because of the alleged propaganda value to the Union ofsuch a clause in advance of such an election, (b) then, contending that any discussion evenof a contingent union-shop clause before such an election was illegal,and (c)finally,after the Union had won a union-authorization election to which Respondent had agreed,te Respondent asserted that it would not agree to a union shop because of its oppositionto compulsory union membership. [Emphasis supplied.]Like the Board,the undersigned finds that by the conduct described immediately above, theRespondent herein violated Section 8(a) (5) and(1) of the Act.Further indicia of the Respondent's refusal to bargain with the Union in good faith was itsrefusal to permit Freeman to bring an accountant with him to Terre Haute to examine itsbooks for the purpose of substantiating President Smith's contention that the Respondentwas unable to grant an increase in wages due to business conditions,which was the reasonadvanced by it in support of its refusal to discuss"money-matters"at the first threemeetings.Smith's offer to Freeman was first made at the meeting on June 4, 1951.At the timeitwas made Freeman informed Smith that he was not an accountant and for him to examinethe books would be a futile gesture.He then suggested in substance to Smith that he bepermitted to bring an accountant with him so that an intelligent appraisal could be made of theRespondent's position in this regard.His requestwas flatly rejected by Smith,who at the timeagain informed the representatives of the Union that Freeman alone would be permitted toexamine the books.The record clearly shows that Freeman was by occupation a productionworker in the Sinclair Oil Company's refinery mtheChicago,Illinois,area, and had no trainingwhatever in accounting.Though the Respondent renewed its offer to Freeman at later meetingsitnever receded from its original position that he alone would be permitted to see the booksand make the audit.In the considered opinion of the undersigned,the Respondent's position in this regard wasnot only indicia of bad-faith bargaining,but standing alone a violation of Section 8 (a) (5)and (1) of the Act.The Board with approval of the courts has consistently held that an employermust make available to the exclusive bargaining representative of its employees informationthat is essential to an intelligent discussion of issues which are the subject of collectivebargaining.Wages clearly fall within this category.A gesture in this direction is not enough,especially where the offer of the employer is coupled with a proviso that is futile on its face.Such is the situation herein.If the Respondent was motivated by good faith in the offer to theUnion to permit Freeman to examine its books and records to substantiate its position thatit would not discuss "money-matters,"then surely it could have had no objection to permittinghim to be accompanied by an accountant so that its offer could become a reality. Hence Smith'soffer was an idle gesture and futile on its face.Of course an employer is not required to furnishinformation in the exact mode and manner requested by the representative of his employees.All that he is required to do is to furnish it in a manner that is not so burdensome or time-consuming to impede the process of bargaining.19 In the considered opinion of the undersignedthe restrictions placed upon Freeman as spokesman for the Union by the Respondent in itsoffer to permit him alone to examine its books and records were of such a nature that itsconduct in this regard falls within the purview of the Board's policy as enunciated in a longline of cases too numerous to encumber this report with excerpts and citations therefrom. 20As indicated above,the Respondent's employees went on strike on or about July 18, 1951,and remained out until July 27,1951.During this period representatives of the Union madeovertures to the Respondent and requested a meeting with President Smith.Thereafter, Fullerinformed representatives of the Union that the Respondent would not meet with the Union whilethey were on strike.This conduct on the part of the Respondent was likewise violative of theAct. The Board and the courts have so held for many years.Here again the undersigned deemsitunnecessary to clutter up this report with numerous citations and excerpts therefrom.19 See The Cincinnati Steel Castings Company,86 NLRB 592 and cases cited therein.2i To cite but a few see N. L.R. B. v. J. H.Allison & Co.,165 F. 2d 766(C A. 6); Cin-cinnati Steel Castings Company, supra; Leland-Gifford Company,95 NLRB 1306. 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuffice itto say however that theirreasoning in this regard has been sofirmly establishedthat the undersigned deems it unnecessary to deal with it extensively here. 21As indicated above thefourth meeting of the partieswas held on October 2, 1951. Duringthe courseof the meeting the Unionsuggested to the Respondentthat theyreduce issues uponwhich theywere in agreement to writing,and leavethose whichwere in dispute open forfurther discussion,particularly as regards"money-matters." The Unionrealized at thetime thatthere could be little progressmade on thisissue untilthe Respondent's newfractionating tower had been in operation for a sufficientlength oftime to determine itsprofit or loss from this venture.Both parties realizedthat this was soand for that reason"money-matters" would of necessity have to betemporarily set aside until a reasonable timehad elapsed after the new tower went into operation and its effect on the Respondent's earningswas determined.As the unionnegotiators saw thesituationthere wouldof necessity be a delayof severalweeks before this important issue couldbe discussedintelligently.zP It was in thelightof this situation that it madetheabovesuggestion to the Respondent as regards a writtenagreement on the issues tentatively agreed upon.The Respondentrejectedthe Union's proposalin this regardand took the positionthat it wouldonlysign a complete contract.Though itsrefusal to accept the Union's proposalwas notviolativeof the Act, the undersigned is convincedthatwhen its refusal in this regard is considered in the lightof what hadpreviously transpiredintheirbargaining relations that it does,to say theleast, lend support to the GeneralCounsel'scontentionin his briefthat the refusal of the Respondent to enter into an interimagreementpending theagreed upon60-day hiatusin their negotiations was ".. one moreexample of Respondent's intransigence."In its briefand on therecord byits counsel the Respondent comments at great length itsdispleasureover the fact that the Unionherein was certifiedby the Boardas the exclusivebargaining representativeof its employees. From whatthe undersigned can glean fromthe record its displeasure stems from the fact thatthe Unionfor the most part representsemployees of large companiessuch as the Texas Company, SinclairOil and RefiningCompany,and others of equal rank in the petroleumindustry, and that forthis reason it is not qualified torepresent employees of small or independent operators.For example,throughout the recordand in its brief it seems to take the position thatthe Union arbitrarilyforced its employeesto become members ofLocal268, which consisted for the most part of employeesof the TexasCompany at its Lawrenceville,Illinois,refinery,withtotal disregard to the wishes of itsemployees,whom it contends desired to be detached from Local 268,and operate under theirown charter.The recorddoes not support the Respondent's position in this regard. Thereis not a scintilla of evidence in the record that either the Internationalor Local268 entertainedor enforcedany such policy.The evidenceis tothe contrary.As a matter of fact, and as therecord clearlyshows withoutcontradiction, the Respondent's employeeswho were membersof the Uniontook the following independent action during the time materialherein,first,at a meeting of the membership working at the Respondent's plant they voted upon and rejectedthe idea of forming their own localprimarilyfor the reasonthat they felt that theyconstitutedtoo small a group, andsecondly,that sometime following the bargaining meeting ofOctober2, 1951, theydid attempt to act as an independent group on the local level and discuss theirproblemswith the Respondentwiththe fullapprovalof Local268 and the International Union.Significantly enough whenthey did attemptto function as a group they were confronted withthe same vacillating tactics that Local 268 and the international negotiators had heretoforeexperienced in their efforts to reach an agreementwith the Respondent,as the record amplydemonstrates. Of coursethe Respondent's ideas in this regard are of no moment and haveno material effect upon the issueswith whichwe are confronted herein.Nor are they in anyrespect violativeof the Act. As far as the Actis concerned,the Respondent herein, or anyemployeror citizen,can entertain any opinions or ideas they desire;that is their privilege.No sensible person would question their prerogative in this regard.Surely not the undersigned.The only relativitythat the Respondent's position in this regard has to the issues involvedherein is that it impresses the undersigned to the extent that he feels compelled to pointout to the Respondent that Section7 of the Actinter alia provides in unequivocal language that"employees shallhave the right to self-organization,to form, join, or assist labor organ-izations,to bargain collectively through representatives of their own choosing,and to engagezi To cite but a few cases in this regard see the following: West Fork Cut Glass Company,90 NLRB 944;Old Town Shoe Company et al., 91 NLRB 240 and cases cited therein.22 The record indicates that a 60-day hiatus in bargaining negotiations was agreed uponby the parties. R. J. OIL & REFINING CO., INC.679in other concerted activities for the purpose of collective bargaining or other mutual aid orprotection...... [Emphasis supplied] Surely the Act means what it says, consequentlythiscompels the conclusion that the Respondent's employees alone along with employeesof other employers whose activities come within the jurisdiction of the Board,have thestatutory right to choose their own representatives for the purposes of collective bargainingwithout interference from any source.In other words it is no concern of either this Re-spondent or any other employer similarly situated whom its employees choose to representthem. Their agent may be either a labor organization,an individual such as an attorney,minister, or any person capable of acting as such.As a matter of fact any interference byan employer in this regard is in and of itself violative of the Act, as will be discussed anddisposed of hereinafter.In the main the Respondent's defense to the General Counsel's contention as regards itsrefusal to bargain in good faith with the Union is that it was the Union's adamant standand insistence upon a union-shop clause in its proposed contract that was the cause of thebreakdown in negotiations between the parties. There is support in the record for the Re-spondent's contention in this regard. It is quite true that at the time the negotiations abruptlyended on February 5, 1952,there yet remained three major issues upon which the partiescould not agree. They were(1) the union shop,(2) extra pay for holidays,and (3)grievanceprocedure that provided for final settlement by means of arbitration.In addition there wasstillat issue the following as the undersigned interprets the record: (1) Seniority for thetruckdrivers,(2) checkoff of union dues,and (3)a wage increase for the truckdrivers. Asthe undersigned sees it there had been considerable discussion as regards these issues,particularly as regards the Respondent's policy concerning the assignment of work for thetruckdrivers,and its corollary the rate per hour for trip assignments.The record is notaltogether clear as regards the wages of the truckdrivers,except the fact that at the timePresident Smith presented his so-called"package-deal" for the production and maintenanceemployees,he, in answer to a query from one of the union negotiators as to this issue,stated in substance that the Respondent was not in a position at that time to make an offeras to these employees.At the same time Smith speaking for the Respondent reiterated itsprevious position as regards seniority for these employees,and informed those present thatits past policy would be retained,that was so to speak that the "driver went with the truck.- 23Though theundersigned agrees with counsel for the Respondent that the issues describedimmediately above represented the major differences between the parties at that time, Feb-ruary 5, 1952,he cannot accept his theory that an impasse had been reached. In the firstplace, counsel ignores the fact that the union negotiators informed Smith that the "package-deal"offerwas satisfactory providing other issues,which to the Union were of equal impor-tance, were worked out and embodied into a written agreement.Secondly,that the Respondenthad shifted its position on at least three issues at one time or another during the courseof the negotiations,to wit, the union shop,dues checkoff,and seniority for the truckdrivers.Third,thatwhen Hill questioned the Respondent'smethod of computing its wage increaseoffer and was informed that itwas predicated on a year's earnings and not for the period sincethe installation of the new fractionating tower as had been promised by Smith at the meetingof October 2, 1951, it was President Smith himself who, piqued at Hill's questioning,abruptlybroke off negotiations and left the meeting.Hill's testimony in this regard which is creditedby the undersigned follows below.Q. Now,during thismeeting did Mr.Smithmake any attemptin the course of themeeting to leave?A. Yes, he did.Q. Could youtell us aboutthat,tell us justwhat happened?A.Well,about around 2:30 or3:00 o'clockhe got up out ofhis chair, kind ofstretched,said he was tired and he would haveto be leaving,he didn't havetime to stay any longer.Just whichmeeting areyou talking about?Q. February 5th.A. Yes, just that.Q.What happenedafter that?A.Mr. Herring asked him if hewas breaking off negotiations,and he kind of stopped,turned around,and started some conversationwith Mr.Herring and went back to hischair and sat down and started in talking again.2SSee supra for further discussion in this regard. 680DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Now, what finally broke up that meeting?A.Well, I drawed his attention to a statement he had brought down, of profit and loss.We had been talking about holiday pay, and he was figuring on his pay increase by so manycents per barrel of oil that he had run through his refinery, and he brought the profitand loss statement for the end of the year. He had asked for sixty days once to increasehis production before he talked money, and another time he asked to wait until he hadthe figures for November, before he would be able to meet and talk, and I told him Ithought it looked like he should have brought the figures on the increased production,and he jumped up out of his chair, walked out of the room and said he couldn't bargainwith me, we would have to get another committeeman to bargain, he was tired and he wasgoing to leave.Q.Was that it?A. That's the words I remember.Q. I mean was that the end of the meeting?A. Yes, it was.Itwas at this point Smith left the meeting. What then transpired has been set forth above.The undersigned is not unmindful of the fact that at the time President Smith left themeeting he too had cause to be irked at some of the tactics of the representatives of the Union,particularly the remarks made by Freeman to him at the meeting on October 2, 1952. Atthat time Freeman told Smith, in substance, that in his opinion he could do two things (1) setdown and negotiate a contract that contained some of the benefits and wages that wereprevalent in the industry or (2) go out of the refinery business, and either let his plant rustdown ortearitdown, lay the employees off after they had assisted him in its destruction,and get out of the business entirely. Such conduct is not condoned by the undersigned. Onthe other hand he must take into consideration the circumstances under which the remarks weremade. To say the least it must be remembered that much of the conduct described abovehad preceded the occasion upon which the remarks were made. Moreover, it also must beremembered that bargaining sessions are not tea parties and oftimes the parties becomerestive and acrimonious in their conduct towards one another. They are not conducted in anatmosphere where the niceties advocated by an Emily Post are a criterion to guide the conductof the individuals engaged in such business. Tempers flare up, things are said by both sidesthatwould be better unsaid. After all the negotiators are human beings and the subjectmatter before them is most controversial. Though Roberts' Rules of Order might well be ofsome benefit, the undersigned doubts very much that either side would pay the slightestheed to its contents,or advocateitsuse as a disciplinary measure. In passing, the under-signed desires to point out that remarks such as the above were made but once, and notreiterated time and again as counsel for the Respondent would have it in his brief, andparticularly in his comments on the record. Again a perusal of the record as a whole convincesthe undersigned that in spite of the conduct described and found above, the meetings on thewhole were conducted in a remarkably clean atmosphere, and comparatively free from epithetsthrown back and forth compared with others that have come to his attention in one way oranother.That the Respondent itself was not entirely free from the stigma that it attachesto the representatives of the Union is evidenced by Smith's letter to Burden dated January 12,1952, which is set forth above, in which he insinuates in substance that Burden was conveyingconfidential information to a competitor by reason of his being a member of the Union'sbargaining committee. Under all the circumstances the undersigned in convinced that theless comment he makes on this matter, the better for all concerned. So may it be.On February 8, 1952, the Respondent discharged Herschel Sollman and Henry Chandler.On February 9, 1952, the employees in the unit at the Respondent's plant after consideringthe discharge of the above employees, and the breakdown in the bargaining negotiations votedto strike the plant.In view of the findings made above, both as to the independent violations by the Respondentof Section 8 (a) (1) of the Act and the separate and independent violation of Section 8 (a) (5)and (1) of the Act, the undersigned finds that the strike which began on February 9, 1952,was an unfair labor practice strike from its inception and continued as such until it wasterminated on June 23, 1952, at which time the striking employees unconditionally appliedfor reinstatement to their jobs. Though the General Counsel insists that the discharge ofChandler and Sollman in alleged violation of Section 8 (a) (3) and (1) of the Act were neces-sary contributing factors to the decision of the employees to concertedly strike the plant,the undersigned for reasons which will be apparent hereinafter deems it unnecessary to find R. J. OIL & REFINING CO., INC.681at this stage of the case that the alleged discriminatory discharge of these employees wasinand of itself from a legal standpoint an essential and necessary factor to find that theiraction in this regard constituted an unfair labor practice strike. Suffice it to say that viola-tions of other sections of the Act are just as potent and necessarily would compel a likefinding as regards the nature of the strike.Though one might labor no end and rationalize to his heart's content as regards the manyfacts presented by the above-described conduct of the Respondent, the undersigned deems itunnecessary, since the end result would be the same, that the totality of the Respondent'sconduct described and found above supports the undersigned's initial finding in the openingparagraph of this section of his report. Suffice it to say that what has gone before is enoughfor this phase of the case,Even though the undersigned has found above that the strike which began on February 9,1952, was from its inception an "unfair labor practice strike," as so called in the vernacularof the day, he cannot ignore the proposition that assuming arguendo he had found the striketohave been economic in its origin that events thereafter converted the activity into anunfair labor practice strike. That such was the case is amply demonstrated in the record.The uncontroverted facts therein show that on March 20, 1952, Burden, wrote the Respondentas follows:OIL WORKERS INTERNATIONAL UNIONC.I.O.Lawrenceville Local No. 368March 20, 1952Mr. H. P. Smith, PresidentR.J. Oil &RefiningCompany, Inc.111 North 7th Street,Terre Haute,IndianaDear Sir:Ihave been advised that you have returned from your vacation in Florida. Therefore,Iwould like to arrange for a conference during the week of March 24th, at a suitableplace in Princeton, Indiana, for the purpose of settling the issues that are in disputebetween your company and this Union, so that your plant may again be put back inoperation and the employees who were on the payroll as of February 9th be returnedto their jobs.Iwould appreciate as much notice as possible as to the date you select during theweek of March 24th so that those who have attended conferences in the past in behalfof the Union may be present.Yours very truly,OIL WORKERS INTERNATIONAL UNION,C. I. 0., LOCAL NO. 368/s/ Hubert BurdenHubert BurdenSecretary-TreasurerHB-TCOn March 21, 1952, the Respondent replied to Burden's letter of the 20th as follows: 682DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 21, 1952Mr. Hubert Burden, Sec.-Treas.Oil Workers International Union, CIOLawrenceville Local No. 368Lawrenceville, IllinoisDear Mr. Burden:I have your letter of March 20th asking for a conference during the week of March 24thfor the purpose of settling issues that are in dispute between our Company and your Union.As you know I have always been willing to meet you in the past when it was convenientto both parties, however, it is my policy not to meet and discuss any issues in disputewhile the plant is involved in a strike. If you will order the men back to work and theygo back to work, I will then meet you as soon as possible after they return. I will discussany and all issues involved. [Emphasis supplied.]Since I returned from Florida I have been covered up with work. On top of the strikeat the Refinery, the Highway Machine Company struck over a minor dispute. TomGallagher business agent for the Machinist Union called me but I refused to meetwith him until the men returned to work; they returned- to work and I met with Mr.Gallagher and the Committee and the dispute was settled. Also, the strike on the NewYork Central Railroad required some of my time and we now have a stampede strikeof Indiana coal mines which shut our mines down, the strike had nothing to do with ourlocalproperty, it is in sympathy with the strikers in the Terre Haute district. Thereason I am telling you this is if you have the men return to work the date that I willbe able to meet you will depend upon a time when I am not tied up with other matters;I rather think I could meet you within two or three days' notice.Iwant you to clearly understand that I do not intend to meet with you or any UnionRepresentative and discuss any issues involved as long as the Plant is on a strike.[Emphasis supplied.]Verytruly yours,R. J. OIL & REFINING CO., INC./s/ Henry P. SmithPresidentHPS:1That an employer is required to meet and bargain with the certified representative of hisemployees during the course of a strike is so well settled that extensive comment in thisregard is deemed unnecessary by the undersigned. Suffice it to say that the Board and thecourts in a long time of decisions have so held. The gist of their reasoning in this regard isthat it is during precisely such periods that the bargaining process is needed more thanat any other time to assist the parties to amicably settle their differences. u As the Boardsaid in the Old Town Shoe Company case, 91 NLRB at page 243, where a similar issuearose. " . . . In this connection the Board has held that the duty to bargain is not suspendedduring a lawful strike, indeed, the fulfillment of the obligation to bargain becomes doublyimportant during a strike...."85On June 23, 1952, the Union wrote the Respondent the following letter which is self-explanatory:24 See N. L.R. B. v. West Fork Cut Glass Co., 188 F.2d 474(C. A 4).25 See N L.R. B. v. Highland Shoe,inc., 119 F. 2d 218, 222; Cathey Lumber Company,86 NLRB 157; The American Laundry Machine Company,76 NLRB 981. R. J. OIL & REFINING CO.,INC.683June 23, 1952Mr. H. P. Smith, PresidentR. J. Oil & Refining Company, Inc.,111 North 7th Street,Terre Haute, IndianaDear Sir:On behalf of your employees I request that each and all of them who went on strikeon February 9, 1952 be reinstated to their former or equivalent positions withoutdiscrimination because of their Union or other concerted activities. This request forreinstatement is unconditional and without strings.All of your employees who went on strike February 9, 1952 desire reinstatement,all are ready, willing and able to return to work.Yours very truly,OIL WORKERS INTERNATIONAL UNION,C. I. 0., LOCAL NO. 368Hubert BurdenSecretary-TreasurerThereafter followed an exchange of correspondence between counsel for the Respondentand the Union as regards the reinstatement of certain of the striking employees. Since manyof the strikers are named in the complaint and are of course an issue herein the undersignedwill deal with each striker individually below, as well as dispose of the legal issues raisedby the pleadings and in accordance with the evidence as revealed by the record consideredas a whole.B.The status of the strikersThe undersigned has found above that the strike which commenced on February 9, 1952,and was abandoned on June 23, 1952, was from its inception an unfair labor practice strike,and thereafter was prolonged as such by the Respondent's refusal to meet with representa-tivesof the Union on March 21, 1952. Consequently, the employees who were on strikewere "unfair labor practices strikers" and as such were entitled to reinstatement whenthey unconditionally applied for such reinstatement on June 23, 1952. 26Inhiscomplaint the General Counsel names the following employees who on or aboutJune 23, 1952, terminated their strike described herein above, and on said date and con-tinuously thereafter requested the Respondent to reinstate them and each of them to thepositions held by each of them immediately prior to said strike or to positions substan-tially equivalent thereto:Bobby EckissJoseph J. EnglishJames HayesAmos P. HillRay JaquemaiJohn OsborneRobert D. RoneyBilly Frank ScottDick Sloan26 See infra. 684DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint further alleges that since June 23, 1952, and at all times thereafter theRespondent has failed and refused to reinstate said employees, because of their membershipin, sympathy for, and activity in behalf of the Union, and that by its conduct the Respondentinterferedwith, restrained, and coerced, and in interfering with, restraining and coercingitsemployees in the exercise of their rights guaranteed in Section 7 of the Act, and therebyengaged in, and is engaging in unfair labor practices within the meaning of Section 8, sub-section (a) (3) and (1) of the Act.As indicated above, Burden wrote the Respondent a letter on June 23, 1952, in which herequested that each and all of the striking employees be reinstated to their former orsubstantial equivalent jobs. He further advised the Respondent in the above letter that eachof the striking employees was ready, willing, and able to return to work, and that their"request for reinstatement is unconditional and without strings."Thereafter on June 30, 1952, the Respondent wrote the Union and advised it in substance,inter alia, that since many of the striking employees had been restored to their former orsubstantially equivalent jobs, the Respondent was unable to determine just what employeesithad in mind in its letter of June 23, and asked for additional information such as thenames and addresses of the striking employees referred to.On August 21, 1952, the Union sent the Respondent a list of names and addresses of thestriking employees referred to in its letter of June 23, 1952.On August 28, 1952, the Respondent advised the Union by letter that many of the strikingemployees named in its letter of August 21, 1952, had already returned to work and furtheradvised the Union that " ... we now wish to state that any employee who desires a jobwith this Company should report within three days from receipt of this letter to Mr. J. R.Fuller, R. J. Oil & Refining Company, Refinery at Princeton, Indiana."Pursuant to the Respondent's letter of August 28, 1952, a group of the strikers reportedat the plant on September 9, 1952, and requested that they be put to work. Among thosereporting were Amos Hill, Joe English, Herschel Sollman, Henry Chandler, and Billy FrankScott.They met with Superintendent Fuller who told them that the Respondent at that timehad no vacancies but that they could leave their applications for jobs if they cared to do so.At this point Amos Hill told Fuller that the strikers were not after new jobs but desiredreinstatement to their old jobs. The upshot of their meeting with Fuller was that none ofthem were restored to their old jobs, nor did any of them file applications with Fuller fornew jobs.After the incident of September 9, 1952, counsel for the Respondent wrote letters to allof the strikers named in Burden's letter of August 21, 1952, except Billy Frank Scott ofwhom more anon. These letters will be referred to hereinafter in that section of this reportwhere the individual strikers named in the complaint are disposed of.Conclusion as Regards the Reinstatement of the Strikers Named in the ComplaintThe Issue presented here causes considerable difficulty particularly as regards the timeelement. Though the Union wrote the Respondent on June 23, 1952, that the strike was beingofficially abandoned as of that date and requested that the strikers be reinstated uncondi-tionally to their former or substantially equivalent jobs, there is no substantial evidencein the record that either the Union or the individual strikers made any positive effort tobe reinstated to their jobs until September 9, 1952. True, Burden sent the Respondent a listof the names and addresses of the strikers on August 21, 1952. However, this was almost2 months after he, on behalf of the Union, notified the Respondent of the official abandonmentof the strike which began February 9, 1952, and requested reinstatement of the strikers.Hence the question is posed, as the undersigned sees it, as to whether a 2-month delay was"reasonable" under all the circumstances. It must be remembered that as far as the recordis concerned, there is no substantial evidence other than Burden's letter of June 23, that thestrikers individually or otherwise requested reinstatement until September 9, 1952. Sincethe record shows that the Respondent's operations were comparatively small, and there isno substantial evidence in the record showing that the striking employees were under sucha burden that it was impossible for them to either act concertedly through their exclusivebargaining agent or as individuals to request reinstatement during this 2-month hiatus,the undersigned is persuaded that the rule of reason should apply and that September 9, 1952,isand should be the date that formal request for unconditional reinstatement was made to R. J. OIL & REFINING CO., INC.685theRespondent.27 Inotherwords the undersigned is convinced that a delay of 2 monthswithout any positive action on the part of either the strikers or their agent to turn theirformal request of June 23,1952, into a reality until either August 21 or September 9, 1952,was "unreasonable"and too great a delay under the circumstances present herein, and itisso found, Consequently, the undersigned will in his determination of the status of theindividual strikers named in the complaint use September 9, 1952, as the date formal requestwas made to the Respondent by the strikers for unconditional reinstatement to their formeror substantially equivalent employment.As the undersigned sees it there is no dispute as regard the right of an unfair laborpractice striker to his job after the strike has been abandoned and an unconditional requestforreinstatement to his former or substantially equivalent employment is made to hisemployer.The undersigned finds nothing either in the record or in the Respondent's briefquestioning thiswell-settled rule.Consequently, no extensive rationale on this issue iseither necessary or desirable in this an already too lengthy report. Suffice it to say thatsuch has been the rule for years. 28The record shows that after the striking employees made their request to the Respondentfor reinstatement on September 9, 1952,that there was an effort made on the part of theRespondent to contact the great majority of the individuals named in Burden's letter ofAugust 21, 1952. The Respondent'sefforts in this regard will be discussed below as theundersigned disposes individually the employees named in paragraph 14 (a) of the amendedcomplaint.1.Bobby Eckiss and James HayesSince the General Counsel dismissed the complaint as to these employees at the hearing,the undersigned deems it unnecessary to comment herein as to them.2.Ray JacquemaiJacquemai was not amongst the employees who reported to Fuller on the morning ofSeptember 9, 1952.However, he accompanied by one Clem Reinhart did so the next morning,September 10, 1952. They likewise were told by Fuller that no jobs were available at thattime, but that they could file an application for employment if they so desired. This theydeclined to do for precisely the same reasons that Hill and those with him did on the daybefore when they reported for work. As indicated and found above, Jacquemai like the otherstriking employees was entitled to reinstatement to his former or substantially equivalentposition upon his unconditional offer to return to work.Since he was an unfair labor practicestriker he was entitled to his job without any "ifs and ands" and the filing of an applicationfor employment with the Respondent under all the circumstances found herein would havebeen a useless gesture. The undersigned has set forth above his reasoning in this regardand sees no necessity for reiterating it here.Under the circumstances described above the undersigned is convinced and finds that theRespondent was under a legal obligation to reinstate Jacquemai to his former or substantiallyequivalent job on the morning of September 10, 1952,when he reported to Fuller ready,willing,and able to perform his former duties as a laborer.Having found as above there yet remains for disposition the effect of the Respondent'sformal offer to Jacquemai to reinstate him to his former or substantially equivalent positionin its letter of November 29, 1952. The record clearly shows that Jacquemai received theletterreferred to in due course.Pursuant to the offer contained therein,he went to theRespondent'soffice to see Fuller on the morning of December 3, 1952,but was unable todo so.That same evening he called Fuller on the phone and asked him about the letter anditsmeaning.Fuller told him that it meant what it said,that is that the Respondent wasoffering him reinstatement to his former job;Jacquemai told Fuller that he would see him27 See 'discussion on the question of reasonableness in Crosby Chemicals, Inc., 105 NLRB152.The undersigned is well aware of the fact that the period of time in the Crosby case isnot comparable to that involved herein,but nevertheless,he is convinced that the rule is asensible one and applicable when circumstances fit the rule.28See Crosby Chemicals Inc., supra,and cases cited therein for the principle in general. 686DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe next day, presumably about the job. However, he did not report for work the next morning,nor had he done so up to and including December 16, 1952, the date he appeared and testifiedbefore the undersigned in the instant proceedings. ThoughJacquemai did not offer any explana-tion for his failure to report to Fuller on the morning of December 4, 1952, the undersignedinfers that it was because he received in the mail on the morning of December 4, a subpenafrom the Board requesting him to appear and testify in the instant proceeding which was tobegin Tuesday morning, December 16, 1952, in the Gibson County Court House, Princeton,Indiana.From all of the foregoing and upon the record considered as a whole, the undersigned isconvinced and he so finds that the Respondent's offer to Jacquemai to his former or sub-stantiallyequivalent job as expressed in its letter to him dated December 3, 1952, wasbona fide and that his failure to accept its offer at that time, particularly in view of hisstatement to Fuller that he would report to him the next morning, 29 relieves the Respondentof any further liability as regards Jacquemai. As the undersigned understands the law,all that an employer is required to do under the circumstances described above is to offerto an employee, situated as Jacquemai and the other unfair labor practice strikers were,immediate and full reinstatement to his former or substantially equivalent job. This theRespondent did in its letter of November 29, 1952. The fact that he received a subpenafrom the Board on the morning of December 4, 1952, matters not a whit, and cannot be setup in mitigation of his failure to report to Fuller on the morning of December 4, 1952.The undersigned's reasoning in this regard is predicated upon two principles; (1) Thehearing in the instant matter was scheduled to open on December 16, 1952, consequentlyJacquemai had a period of at least 11 days to report for work, and his failure to take advantageof his opportunity during this hiatus was inthe considered opinion of the undersigned inexcus-able; 30and (2) the mere fact that he was served with a subpena cannot be used here in defenseof hisfailure totake advantage of the Respondent's offer for the simplereasonthat it wouldnot onlybe againstthe public interest to do so, but contrary to public policy as well. Allcitizensare subject to subpena the same as they are required to serve as jurors whencalled upon to do so. It is the duty and obligation, indeed the privilege of a citizen to accepthis role either as a witnessor a jurorwithout complaint regardless of how onerous it maybe to him at the time. Nor need he have fear in testifying in a matter involving the publicinterestsince the Congress has well protected him in thisregard,if such was Jacquemai'sreasoning at the time the subpenawas servedupon him. Suffice it to say that if Jacquemaifelt that the mere service of subpena relieved him of his duty to either accept or declinethe bona fide offer of the Respondent then indeed he labored under an illusion.Having found as above the undersigned will recommend that the Respondent make wholeRay Jacquemal for any loss of earnings he may have sustained from the period beginningSeptember 9, 1952, 91 when he unconditionally requested reinstatement to his former orsubstantially equivalent job and was discriminatorily refused such reinstatement, to December3, 1952, at which time Respondent made a bona fide offer to reinstate him to his former orsubstantially equivalent job, which the undersigned has found above he declined to accept,in the mode and manner hereinafter described in the section of the report styled "TheRemedy."3. Joseph J. EnglishEnglishwas one of the striking employees who reported for work on the morning ofSeptember 9, 1952, and was denied reinstatement for the reason set forth above in thecase of Ray Jacquemai. He, like the others who reported that morning for work, refusedto file an application for employment for the same reasons as set forth hereinabove.On November 1, 1952, the Respondent's counsel wrote English the following letter:29 The letter to Jacquemai was on its face an unconditional offer of reinstatement. SeeKitty Clover, Inc., et al. 103 NLRB 1665.30 See Crosby Chemicals, Inc., supra, in re time element.31While the undersigned has found that Jacquemai did not report until September 10, 1952,nevertheless the undersigned finds that a positive request for reinstatement was made onSeptember 9, 1952, by the action of Amos Hill and others. For a full discussion of thisissue see supra. R. J. OIL & REFINING CO., INC.687Mr. Joseph English204 S. Willard StreetFt. Branch, IndianaDear Mr. English:The writer is attorney for the R. J. Oil & Refining Company of Princeton, Indiana,and as such offers you your former position with the R. J. Oil and Refining Company.You will be reinstated with your former seniority rights and privileges.Itisour understanding that you are now working at Servel, Inc., and under suchcircumstanceswe believe that it is advisable for us to give you sufficient time toterminate your position with Servel. For that reason this position, which we are nowoffering you, will be held open for at least three (30) days from the date you receivethis registered letter.However, if you are not desirous of returning we would appreciate it if you wouldnotifyeitherMr. J. W. Fuller, R. J. Oil & Refining Co., Princeton, Indiana, (Phone404-W) or the writer, Evansville, Indiana, (Phone 3-3183) that you do not want yourjob back at the R. J. Oil & Refining Company.With best wishes, I am,Cordially yours,R. J. OIL &REFININGCOMPANYBy Arthur R. DonovanKAHN, DEES, DONOVAN & KAHNAttorneys for R. J. Oil & RefiningCompanyPursuant to the above letter English called on Fuller on November 3, 1952. English'sversion of what transpired at that time is set forth herein below:Q. (By Mr. Marcus) Now, could you tell us what the conversation was on November 3?A.Well, I went up there, it must have been around eight o'clock in the morning,but he wasn't in, and Mr. Rebone said he would be in about noon, so I went back againabout noon, and he still wasn't there, and I went back again about one o'clock, and Iwaited until about two, and Mr. Fuller came in, and he invited me into his office, satdown, and he asked me, or else he got out a copy of the letter, read it, and I told himabout receiving the same thing, and he asked me if I wanted my job back. Well. I didn'tknow. I was kind of in a daze about ft. I didn't understand exactly what it was all about.He said the letter pretty well explained itself, and I could have my job back with thecompany if I wanted it, with my full seniority rights and privileges, and so on, wentalong with that part of it. Well, we talked a little bit and I asked him what his standingwould be if I did come back with the company and District 50, and he told me that theboss is not supposed to have any standing with men, if a man done his job right, thatwas it. So I told him that under that condition I thought I would let the job ride for awhile, an if the courts ruled in our favor I would come back with the group of men,and if it ruled against us, I would probably be better off with the job I was on at thepresent time, and that just about finished our conversation. [Emphasis supplied.]On the next day, November 4, 1952, counsel for the Respondent sent English a letter inwhich he reminded him that he had been offered his former position by Fuller, at theirmeeting on November 3, 1952, and that he had declined the offer of reinstatement.A few days later English changed his mind and went to Fuller on or about November 16,1952,and requested that he be reinstated to his former job. From what the undersignedgleans from the record this was agreeable to Fuller and it was agreed that he should reporttowork on the following Monday, November 24, 1952. However on or about November 17,1952, he received another letter from counsel for the Respondents in which his conversationwithFuller on the night of the 16th was construed as an application for employment and 688DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas advised that it would be given due consideration as such if and when the Respondent hada job open and available.After receivingthisletter English did not report for work onNovember 24, 1952, and since that time has made no further effort to secure his formerjob with the Respondent.Under the circumstances found above and for precisely the same reasons as set forth inthe case of Jacquemai above, the undersigned is convinced and finds that English foreclosedhimself from further consideration for employment by the Respondent by refusing its bonafide offer of reinstatement in his conversation with Fuller on November 3, 1952.Consequently,the undersigned will recommend hereinafter in that section of this reportstyled"The Remedy" that English be awarded back pay for the period from September 9,1952, to at which time he unconditionally requested reinstatement to his former job, whichwas denied by the Respondent to November 3, 1952, at which time the Respondent made abona fide offer to reinstate him to his former job which he rejected for personal reasons.4.Richard SloanSloan testified that he had made no effort to be reinstated to his former job, but that about3 weeks before the hearing herein he had a conversation with Fuller who at that time offeredtoreinstate him to his former job, He declined the offer and told Fuller that he was notinterested because he was in business for himself.Sloan was named in Burden's letter ofAugust 23, 1952, as one of the employees who desired reinstatement to his former job.The Union, acting through Burden, was acting in its capacity as the exclusive bargainingrepresentative of all the striking employees, hence Burden's letter was in effect an uncon-ditional request for reinstatement on behalf of Sloan to his former or substantially equivalentjob. For the same reasons as set forth above, the undersigned finds that Sloan made a validrequest for reinstatement to his former or substantially equivalent job on September 9, 1952,which was denied by the Respondent herein in the mode and manner described above. It isfurther found that the Respondent made a bona fide offer to reinstate Sloan to his former orsubstantially equivalent job on or about November 23, 1952, which he declined to accept forpersonal reasons.Under the circumstances found above,. the undersigned will recommend that Sloan beawarded back pay from September 9, 1952, to the date the Respondent made a valid offer ofreinstatement to him on or about November 23, 1952, which he declined for personal reasons,in the mode and manner set forth hereinafter in that section of this report styled "TheRemedy."5.Robert Lee RoneyRoney was employed by the Respondent as a truckdriver. He went out on strike with theotheremployees on February 9, 1952. He made no effort to contact the Respondent forreinstatement until after he received a letter from the Respondent's counsel datedNovember13. 1952,offering him reinstatement to his former or substantially equivalent job. Uponreceipt of this letter he called the Respondent's refinery at once and asked for Fuller whowas not there at the time. Thereafter,he made no further effort to contact either Fuller orany other responsible official of the Respondent. In the considered opinion of the undersigned,Roney's failure to make further reasonable attempts to contact the Respondent as regardshis reinstatement in response to the Respondent's valid offer of November 13, 1952, pre-cludes him from consideration after that date.Roney's case is parallel to thatof Sloan, consequently for the same reasons the undersignedwill recommend hereinafter in that section of this report styled "The Remedy" that he like-wise be awarded back pay from September 9 to November 12, 1952, the date the Respondentmade him a valid offer of reinstatement, which he, by his dilatory tactics, constructivelyrefused.6.Amos P. HillHill's activities have been described above. We are only concerned here with the disposi-tion of his status as an unfair labor practice striker. As indicated above, he was one of thestriking employees named in Burden's letter of August 21 to the Respondent, and was alsoamongst those who reported for work on September 9, 1952. At that time he, like the otheremployees who were with him, was denied reinstatementto his former or substantially equiv- R. J. OIL & REFINING CO., INC.689alent employment. Like the others he refused to file an application for employment withFuller. As a matter of fact it was he who reminded Fuller that the striking employees wereentitled to their jobs, that is that they had the status of employees, and that it was unnecessaryfor them to file an application for employment with the Respondent.On November 5, 1952, the Respondent's counsel wrote Hill the following letter:Mr. Amos HillR. R. #2Princeton,IndianaDearMr. Hill:The writer is attorney for the R. H. Oil & Refining Company of Princeton, Indiana,and as such offers you your former position with the R. J. Oil & Refining Company.You will be reinstated with all of your former seniority rights and privileges.Itisour understanding that you are now working at Servel, Inc., and under suchcircumstanceswe believe that it is advisable for us to give you sufficient time toterminate your position with Servel. For that reason this position, which we are nowoffering you will be held open for at least three days from the date you receive thisregistered letter.However, if you are not desirous of returning, we would appreciate it if you wouldnotifyeitherMr. J. R. Fuller, R. J. Oil & Refining Co., Princeton, Indiana, (Phone404-W) or the writer, Evansville, Indiana, (Phone 3-3183) advising that you do not wantyour job back at the R. J. Oil and Refining Company.With best wishes, I amCordially yours,R. J. OIL & REFINING COMPANYby ArthurR. DonovanKAHN,DEES,DONOVAN & KAHNAttorneys for R.J. Oiland Refining Co.Hill did not receive the above letter until sometime around November 15, 1952, due to achange in his mailing address. Shortly after he received it he called on Fuller at his homeon November 16, 1952, and talked with him about returning to his job. The upshot of theirconversation was that Hill was to report to work when notified by the Respondent. At thattime Hill was employed by Servel Inc., in Evansville, Indiana.On November 17, 1952, counsel for the Respondent sent Hill the following letter:Dear Mr. Hill:With reference to your conversation with Mr. J. R. Fuller, in which you apparentlyindicated that you wanted to return to work, in response to our unconditional offerof November 5, 1952, please be advised that you may report for work on Wednesday,November 19, 1952, at the usual reporting time.You will at that time be reinstated with all your former seniority rights and privi-leges and with the same wages that you were receiving plus any wage increases thatmay have been given since that time. There will be no discrimination practiced againstyou by the company.Pursuant to the above letter, Hill reported to work on Thursday morning November 20,1952. At that time he had a conversation with Fuller in which he was told in substance thatthe Respondent could not place him on his old job as an operator immediately, but that hewould be assigned to the maintenance crew in the yard for a day or two until schedules andthe like were worked out. He would receive, however, an operator's rate of $ 2 per hourwhile working as a maintenance man. Hill accepted Fuller's offer and worked for 3 or 4 daysat the job assigned him. In the meantime, he tried to see Fuller about his regular job as anoperator, but was unable to do so. On Monday morning, November 24, 1952, he saw Fuller339676 0 - 55 - 45 690DECISIONS OF NATIONAL LABOR RELATIONS BOARDand asked him about being assigned to his regular job. Fuller tried to talk him out of theidea, and suggested that he continue on with the maintenance crew with an operator's pay.He also promised him that if he would continue on the job he would give him a "job oversome more men that would come up in the future." Fuller's suggestion was unsatisfactoryto Hill and he then asked him about being assigned to his former job as an operator. Fullertoldhim that he could not do so at that time " ... because the employees at the plant hadcome in and threatened they might strike if I come back into my former position." 2 HilltoldFuller that he would think it over and let him know his decision later. He continued onthe job however and worked out the day. That evening he thought it over and decided to declineFuller's offer.Thatsame evening he wrote Fuller the following letter:Dear Sir:Since you are refusing to give me my former position as offered by letters datedNovember 5th and November 17th, which I received on November 12th and November19th from your Attorney, Mr. Donovan, and as promised by you, the morning of November20th when I reported for work, I will not report back to work until you are ready to keepyour promise and offer.This does not mean that I am quitting. I am still requesting my former positionwith the R. J. Refining Company and stand ready to take it with a proper notice.As indicated above, Hill did not return to work with Respondent, and at the time of thehearing herein was working elsewhere in Evansville, Indiana.Fuller's version of the events surrounding Hill's return to work in November 1952 wasabout the same as that of Hill. The only material difference in their testimony in this regardas the undersigned sees it was that Fuller insisted in his testimony that he could not putHill back on his regular job immediately because of the difficulty in changing the schedulesof the other operators and "bumping" atleast oneof those then employed as such back toa pumper's job. Fuller did not deny Hill's testimony as regards the possibility of the em-ployees striking if he were put back on his job as an operator as being one of the reasonsfor his delay in replacing him on his former job. Nor did he deny that he offered him in thefuturea job overcertainmaintenanceworkersthatRespondent planned to employ in thefuture.Conclusion as to HillUpon the foregoing and the entire record considered as a whole, the undersigned finds thatHill like Jacquemai and for the same reasons was entitled to his former job as an operator onSeptember 9, 1952, when he along with other striking employees reported at the Respondent'srefinery and unconditionally requested reinstatement to their former or substantially equiv-alent positions. As an unfair labor practice striker he was entitled to his former job at thattime as a matter of law. Moreover, the undersigned is convinced and finds that the Respond-ent's offer to Hill in November 1952 and his acceptance of that offer was not carried out ingood faith. By conditioning his acceptance of its offer on the grounds that to restore him tohis regular job might lead to a work stoppage amongst the employees who had replaced theunfair labor practice strikers, Respondent clearly did not satisfy its legal obligation. Nordid the Respondent satisfy its legal obligation to restore him to his former or substantiallyequivalent job by placing him on a less desirable job even though it paid him at an operator'srate per hour. He was entitled to his job as an operator without any reservations whatever.Itmust be remembered that but for the Respondent's unfair labor practices he would undernormal conditions have been still employed as an operator.Consequently, the undersigned will recommend hereinafter in the section of this reportstyled "The Remedy" that Hill be restored to his former or substantially equivalent position,and be made whole in the mode and manner set forth therein for any losses he may havesustained as a result of the Respondent's unfair labor practices.32Quotes from Hill's testimony on direct examination which is credited by the undersigned. R. J. OIL & REFINING CO., INC.6917.John OsborneOsborne was employed as a truckdriver at the tune the employees went on strike. February9, 1952. Afterthe strike was abandoned he went to the Respondent's refinery sometime earlySeptember 1952 and unconditionally requested reinstatement to his former or substantiallyequivalent position,and was advised by Fuller that no jobs were then available,but that theremight be in a week or two.Up toand including the date he testified before the undersigned on December 18, 1952,Osborne had made no further effort to secure his former job with the Respondent, However,while he was on the stand testifying in this proceeding,counsel for the Respondent offeredhim full reinstatement to his former or substantially equivalent employment as soon as hewas physically able to report for work. 33 Though Osborne conditioned his acceptance of theRespondent's offer on the condition that the Union herein would still be the exclusive bargain-ing representative of the employees in the appropriate unit at the time he presented himselffor reinstatement,the undersigned is convinced that his remarks in this regard were mean-ingless and by no stretch of the imagination could be construed as jeopardizing his originalunconditional request for reinstatement in September 1952. The undersigned's reasoning inthis regard is predicated on two principles: (1) The condition imposed if it has any meaningat all is a question of law, and(2) assuming that it was not such a question it still is of noforce or effect because he had already made an unconditional request for reinstatement inSeptember 1952, which had been denied by the Respondent.Conclusions as to OsborneUpon all the foregoing the undersigned is convinced and finds that Osborne made a validunconditional request for reinstatement to his former or substantially equivalent position onor about September 12, 1952, and it will be recommended hereinafter that he be reinstatedto his former or substantially equivalent employment and awarded backpay for any losses hemay have suffered as a result of the Respondent's unfair labor practices from September 9,1952, the date the undersigned has found above that the Union made a valid and positiverequest for the reinstatement of the striking employees to the Respondent.Such questionsas wilfull losses and the like will be discussed under that section of this report styled "TheRemedy.'8.Billy Frank ScottScott was one of the employees who went out on strike on February 9, 1952. He was namedby Burden in his letter to the Respondent dated August 21, 1952, as one of the unfair laborpractice strikers who desired reinstatement to his former or substantially equivalent employ-ment. In addition he was one of those who reported to Fuller on September 9, 1952, andrequested reinstatement to his former or substantially equivalent employment. He was notonly denied reinstatement at that time but it is the Respondent's position that it never willreinstate him or reemploy him in any capacity because of his misconduct on the picket-line during the course of the strike.The misconduct referred to grew out of a fight he had with Superintendent Fuller. Thereare three versions of the incident in the record, Fuller's, Sollman's, and Scott's. All areexceedingly interesting and in the main are corroborative,except as to who participatedin the fight. As the undersigned sees it the incident grew out of an exchange of words betweenFuller, Sollman, and Scott. At the time it happened, Sollman and Scott were picketing oneof the gates to the refinery and were walking or standing on a public highway. It was a warmsummer night and during the baseball season, two employees, Lutz and Malone who hadbeen to a union meeting, came by the plant and asked Fuller if they could listen to a ballgame over the radio. He told them that they could. When the game was over, which wasat about midnight, they left the property. Shortly thereafter, Fuller walked down to the gateand Sollman asked him what Lutz and Malone were doing on the property. A bitter exchangeof words followed and in the course of the argument, Scott called Fuller a "son-of-a-bitch."Since these are fighting words anywhere, Fuller went out on the public highway after Scottand the fight was on.33At that time Osborne had an injured arm. 692DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrdinarily,the undersigned would not discuss this incident further for the reason thatthe record clearly shows that Sollman and Scott were the aggressors and as such shouldhave been either discharged forthwith(since, legally they were still employees)or deniedreinstatement if and whentheylegally were entitled to it. 34 However, since there are certainportions of Fuller's testimony that go to the question of his credibility as a witness, theundersigned feels that for this reason pertinent excerpts from his testimony therefrom arein order. Consequently,theyare discussed and set forth below. For Fuller's account of theaffray we turn now to the record:Q. You pointed your finger at him, is that what you are doing on the witness stand?A. That's right, and I looked over there and Sollman was moving, and as I lookedthatway,Mr. Bill Scott kicked me between the legs in my privates, and as I doubledup I was hit two or three times, two, three, four tunes, I couldn't exactly tell, in andabout the face, and Sollman was over there and went down on the ground, and I waskicked in the privates again on the ground, and I was again kicked inside the yardon my back and everywhere else.Q. Who was kicking you?A.Mr. Sollman and Mr. Scott. I was trying to get up, and when I did get up I waskicked four or five times or maybe six times, in the stomach and in the privates,andwhen I was on the ground Sollman would kick me in the back. Finally, why - -Q. How many times would you say Scott struck you?A. Oh, God, I would say thirty or forty times, but it just got to the point whereIwas losing my senses, and I crawled on my hands and knees, and I had the car parkedin the yard, which is maybe twenty-five feet from there. I crawled on my hands andknees and got to the car and pulled myself up and sat there on my back bumper for awhile until I could catch my breath, and walked into the office and looked at myself,and I had a big gash here on the chin and my face was swollen, and I was pretty wellbruised all over, and Mr. Tom Stallings, who was to relieve me on the midnight shift,he come in and asked me if I had been run over by a steam roller and suggested - -After the fight was over Fuller went to a doctor for examination, who patched him up andput him to bed. He was away from work for several days as a result of the beating administeredto him by Scott, and at the time of the hearing herein was still having some trouble with hisback.At this time, the undersigned feels compelled to state that since Fuller's account of theaffraycame after the testimony of both Scott and Solltnan, that if a separate motion hadbeen made to dismiss as to Scott by either the General Counsel or counsel for the Respondent,itwould have been granted forthwith by the undersigned. Such conduct cannot be condoned;consequently, the undersigned will recommend hereinafter that the complaint in so far asScott is concerned be dismissed in its entirety.In passing however, the undersigned also feels compelled to say that though Fuller namesSollman as a participant in the affray, theundersigned finds to the contrary; Sollman admittedhe was present at the time and that it was he who started the argument that led up to thefight,but denied' that he struck any blows. He further testified that he let Fuller and Scottfight it out, and did not participate in the affray one way or another. Scott corroboratedSollman's testimony in this regard. The undersigned saw both Sollman and Scott, and he isconvinced that if Sollman had thrown his 195 pounds into the affray with the fury describedby Fuller, that the results of the fight would have been either fatal or have necessitateda long period of hospitalization for Fuller. Scott was a small man, an ex-jocky, with leanandmuscular arms, and had a well-knit appearance. From the undersigned's observationof both him and Fuller, he is convinced that Scott needed no assistance to whip Fuller inthemode and manner described above. Upon all the foregoing the undersigned credits thetestimony of Sollman and Scott that Sollman did not physically engage in the affray. Thisisnot to say that Sollman's role in the incident is to be condoned. On the contrary, theundersigned finds that he was just as guilty as Scott since he was the provoker of the inci-dent, and as suchengagedin the sort of misconduct which the undersigned cannot and will34As indicated hereinafter, the undersigned finds that Sollman had been discharged forcause, but Scott was still an employee. R. J. OIL & REFINING CO., INC.693not condone. Consequently, the undersigned will recommend hereinafter that no considera-tion be given him as one of the unfair labor practice strikers.35At the conclusion of Fuller's testimony, he was queried by the undersigned as to whetheror not he reported the assault upon him to the proper law enforcement officials of the county.His reply and statement in the record in answer to this questioning impressed the undersignedand also carried great weight in his ultimate appraisal of Fuller's credibility as a witness.The gist of his answer was that the prosecuting attorney of Gibson County, Indiana, told himthat it was useless to file charges against Sollman and Scott. 36 For reasons that are shownin the record itself, the undersigned has no further comment in this regard. Suffice it to saythat the undersigned credits only that portion of Fuller's testimony as regards the fight withScott where it is corroborated by that of other witnesses, for the same reasons here as setforth below in that section of this report dealing with the alleged anonymous threats againsthimself and family.c.The discharge of Herschel Sollman and Henry ChandlerThe undersigned has found above that the strike which began on February 9, 1952, wasoccasioned by the unfair labor practices of the Respondent. As indicated, the discharge ofHerschel Sollman and Henry Chandler was the "spark" which touched off the unrest amongsttheemployeeswhich in turn was due to the futility of their represeitatives to secure acollective-bargaining agreement with the Respondent. Itmustbe remembered that negotiationsbetween the Union and the Respondent had dragged along for approximately 10 months followingtheBoard's certification of the Union as the exclusive bargaining representative of theRespondent's employees. The final meeting of the parties was held on February 5, 1952.As found above, this meeting ended in an atmosphere, which to say the least, was anythingbut amicable. The negotiators were in a nasty and belligerent mood occasioned by theintemperate remarks of representatives of both sides. It was in such an atmosphere thatSollman and Chandler were discharged, on the morning of February 8, 1952.The Respondent contends that both Sollman and Chandler were discharged for cause, andthat theirmembership in and activities on behalf of the Union had nothing whatever to dowith its action in this regard. In the main the Respondent contends that both employees werefound asleep on the job by Superintendent Fuller on the morning of February 8, 1952, andthat it was for this reason alone that he was compelled to summarily discharge them inview of the fact that their dereliction endangered the property of the Respondent and thelives of their fellow workers.Superintendent Fuller's version of the events leading up to the discharge of Sollman andChandlerwas as follows: At about 3 a. in., on the morning of February 8, 1952, he wasawakened by a telephone call from an unknown truckdriver who informed him that he had justunloaded a load of crude oil and that he was unable to find anybody around the refinery to signa receipt for it and asked for instructions as to what he should do. Fuller told him to leave thereceipt on the pumphouse desk, and that he would sign it in the morning. The statement of theunknown truckdriver that there was nobody around the refinery at that time of morning causedFuller great concern. At first he decided to put his clothes on and hurry out to the refineryand see what was wrong, on second thought, however, he decided to call the refinery which hedid.He let the phone ring a few times, perhaps for a minute or two and receiving no replyhung up. Since the telephone at the refinery is connected with a large "clanging" bell out in theopen where it can be heard by over a large area, he was more concerned than ever and de-cided to leave for the plant at once. He then proceeded to his bedroom and put on his clothesin preparation to go to the plant. This finished he decided to call the plant again which he did,and after listening to the bell ring 4 or 5 times and again receiving no answer he hung up.Fuller then called Joseph Rebone, the Respondent's office manager, and requested that he goto the plant with him. His reasons for requesting Rebone to accompany him were two-fold,first, if something was wrong at the refinery then he would have somebody with him to helpout, and secondly, he was afraid to go to the plant alone at that hour, because he was afraid ofbeing waylaid and attacked by unknown persons. His fears in this regard were based upon the35 Even though the undersigned finds hereinafter that Sollman was discharged for cause, hefeels that his position as regards his role in the Fuller incident should be stated here.36 The record is silent as regards action or consideration by a grand jury. 694DECISIONSOF NATIONAL LABOR RELATIONS BOARDfact that during the period of negotiations between the Union and the Respondent, he had re-ceived telephone calls from anonymous persons in which they threatened bodily harm to him-self and family. After dressing Fuller got in his car and drove over to Rebone's house whichhe estimated to be about one-half mile away. After picking up Rebone he drove out to the re-finery which he estimated to be about 32'miles from Princeton, Indiana. On the way out to therefinery they met one of the Respondent's trucks, but did not stop it. Fhller assumed that itwas the truck that had delivered the load of material at the refinery, and was manned by theunknown driver who had a few minutes earlier called him at his home. Fuller also assumedthat the driver was one of the Respondent's employees since he called him "Scotty" in theirtelephone conversation, this being his "nick-name" amongst the employees. They arrivedthere at about 3:15 or 3:20 a. m. What occurred thereafter is best told in Fuller's testimonyon direct examination, since it is in narrative form the undersigned feels that it should be setforth herein as it appears in the record. Accordingly it follows below:A.We drove out to the plant and went in the West gate, which was customary, and Idrove in on the property there, and we parked down there by what we callour gasolinepump, which is down on the roadway, and I got out and looked around, and I didn't see aperson around there at all.Q. Approximately what time was this?A. This was after three o'clock, I would estimate it might have been 3:15 or 3:20,something like that.Q. All right.A. I got back in the car and pulled it over to the West side of the office, which is theregular parking place for office employees, and we got out of the car and we walked be-tween two buildings, one happens to house the lavatory and the shower room, and the otherhouses the office and stock room, and as we walked up through there, there is a floodlighton the corner of the stock room, and it was lit, and we looked in the stock room and allof the lights were on in the stock room, but no person was in there. Ordinarily that isallowed as a smoking place in the plant, the stock room. I looked to see if anybody was inthere, and I turned around and noted all of the lights were out in the shower room and thewindow open.Q. The windows what?A. The windows wereopen inthe shower room.Q. How much open?A. They were wide open, they were held open with wire.Q. This was in the winter time. Would you explain why the windows would be open?A. I had seen them open during the daytime, owing to the fact that we had just had astandard valve on the radiator there, and from throttling it at different times,I imaginethe valve would leak out partially, and they usually during any other time leave the windowsopen to kind of control the heat.Q. Okay, go ahead.A. I stuck my head in under the window, looked in there, and Mr. Sollman was stretchedout on the bench with a jacket or some piece of wearing apparel under his head, and he hadanother jacket over his shoulder, in fact, he was snoring. I brought this to Mr. Rebone'sattention, and Mr. Rebone stuck his head through the other window, there were two windowsright there that were open, and he noted it, and Joe said, "Boy, listen to him snore."We walked from there, and went over towards the control room, which is north of there,approximately fifty feet from the shower room, and as I walked up there, there was awindow open on the corner of the building, and I noticed Chandler sitting in the chair,leaning back against what we callour crude pick-up pump, and as I went to the door, whichisalso a glass and steel door, he was still there, and I opened this door and walked inthere, and Mr. Rebone was following me, and I walked right past Mr. Chandler in the con-trol room, and looked up on thecontrolboard to see if our flow control which controls theamount of fluid going through the unit, plus our top tower temperature controls were onthere, and noted our still temperature, which is number 7 on the potentiometer, which weordinarily leave on there, showed the heater was running between 6:25 and 6:30, whichhappened to be our crude, our finalheatingof our crude before itgoes intothe fractionat-ingcolumn, and again I walked on over and checked his log sheet, and there was noweigh-up on there for three o'clock. R. J. OIL & REFINING CO., INC.695Q.What time was this, by the tire you got there?A. I would say close to 3:30.Q.And he should have put this reading down at three o'clock?A Yes.Q.When you open this door and shut it, is it a quiet, well-greased door, or what is thereaction?A. It is well greased, but the thing is, it has a steel latch on it, and the door is all steelframe, and there is no possibility, unless -- you couldn't possibly close it without mak-ing some noise.Q.Did Mr. Chandler wake up at all during the opening and shutting of the door?A.He did not.Q Did he wake up while you were in the room?A No, sir.Q.Then what did you do?A. I brought the log sheet, the three o'clock reading that was not on there, I brought ittoMr. Rebone's attention, and we turned around, and I said, "Come on, Joe, let's go andlook around the boiler house," so we went over there to the boiler house, to the southdoor of the boiler house and proceeded north to the number 1 boiler, and Mr. Fergusonwas sitting in front of the boiler, facing the boiler, reading a magazine, and I touched himon the shoulder, and he jumped, and I said, "Mr Ferguson -- or Verner -- follow me,will you? ", and he followed me until we go to, I would say about half way between thecrude heater and the shower room, and I told him to go on over and wake up Mr. ChandlerandMr Sollman was asleep in the shop. As I reached in there, I looked around andFerguson was still there and Itoldhim, "I want you to go on over and wake up Chandler",and he mumbled something and said, "I have to go check my boilers" and headed for theboiler house, and I reached in and turned on the light, and hollered to Mr. Sollman "Getup, Soll "As indicated above Ferguson, the boiler attendant or fireman, did not immediately complywith Fuller's instructions as regards awakening Chandler but returned to his own workingplace for the alleged purpose of checking the boilers that he was responsible for.Ferguson was called as a witness for the General Counsel, on cross-examination he testi-fied in substance that he did not immediately comply with Fuller's instructions to go to thecontrol room and awaken Chandler for the reason that he felt that Chandler might be asleepor dozing, and he wanted to givehim a chance to awaken so that he would not be an eye witnessto the incident. His reasoning in this regard was based on the fact that in the past he had goneinto the control room and found Chandler dozing,but had never discovered him actually sleep-ing on the job. He also testified that the same was true as regards Sollman. He did not reportthese derelictions to either Fuller or any other person connected withmanagement.Rebone, who as indicated above accompanied Fuller to the refinery and was with him at thetime of the Sollman and Chandler incidents, testified at the hearing herein and in the maincorroborated Fuller's version of what transpired at the time.Shortly after Fuller instructed Ferguson to go over to the control room and awaken Chandler,he made a quick trip around the refinery, and finding everything else in order got in his carand accompanied by Rebone returned to Princeton.The next morning Fuller called Chandler and Sollman into his office and summarily dis-charged them for sleeping on the job. Here again Fuller's testimony in this regard is likewiserecited in narrative form, and the undersigned feels that since such important testimony isbest told in the witnesses' own words, it is set forth herein below,Q Will you relate the conversation to the Trial Examiner that you had with each oneof these individuals? What was said to you and what was said by them?A.Mr Chandler come on in and I called him into the office and told him about hissleeping in there, and Mr. Chandler admitted dozing He said, "You know a man willdoze", and I said, "Chandler, whenever I walked in there and walked in front of you,opened the door and everything else, and you didn't even move, I would call that morethan dozing, you were actually sleeping" Ialsobrought up about him not being up at threeo'clock, and brought to his attention that he had already got it on now, according to meitwas on there to cover up, and he didn't have any comeback on that, and I told him "I 696DECISIONS OF NATIONAL LABOR RELATIONS BOARDam sorry, but we just couldn't stand to have a man sleeping on the job,due to the tre-meious amount of danger",and I discharged himQ Now,in the case of Sollman9A.He come in,Icalled him into the office and told him about sleeping in the showerroom, and he admitted that he was on the bench with wearing apparel under his head, buthe said he was just resting,and I told him that Joe and I had heard him snoring and lookedin there and saw him fast asleep, and I was discharging him for sleeping on the job, neg-lect of duty. [Emphasis supplied.]Herschel W. Sollman was first employed by the Respondent in April 1948. He first worked asa laborer or maintenance man, and then as a boiler fireman.In the fall of 1949, he was pro-moted to a pumper's job,and was employed as such up to the time of his discharge on Feb-ruary 8, 1952.As indicated above, Sollman was the first employee of the Respondent contacted by Messrs.Burden and Freeman in October 1950, at the time they decided to organize the Respondent'semployees.At the time he met with the union officials he was given application-for-member-ship cards in the Union to distribute amongst the Respondent's employees.He was alsoinstructed to secure as many signed cards as he could so that the Union could file a petitionforcertification of representatives with the Board He agreed to cooperate with the Unionorganizers and to distribute the cards amongst his coworkers.Later he turned the cards overtoHenry Chandler.Between the two of them they succeeded in signing up a majority of theproduction and maintenance employees in the plant. The record clearly shows that thereafterSollman continued his activities on behalf of the Union up to and long after his discharge onFebruary 8, 1952.According to Sollman's credible and undenied testimony in the record,he was reprimandedand disciplined by Fuller in the early part of November 1950 for negligence in handling astorage tank full of casing-head gasoline,in that he allegedly permitted a safety valve on thetank to freeze over during a sleet storm causing the tank to expand.He was discharged byFuller for this offense,but rehired a few days later.At the time he was rehired he had thefollowing conversationwith Fuller:Q.At the time Mr Fuller dischargedyou, did hesay anything to you9A.He just said I was through.He said I was nothing but a troublemaker,and he wouldget rid of me and get rid of all of the trouble.Q.Didhe say what the trouble was9A.Notat that time,but when I came back - -MR. DONOVAN.You have answered the question.TRIAL EXAMINER SHAW: Justaminute.He is qualifying his question.He said hedidn't sayit at that time. Well, go ahead.THE WITNESS: The next daywhen I came to get my check,he still didn't have it, andhe toldme then that he could use me working around there if I kept my nose clean, so Iasked him what he meant by keeping my nose clean, and he said for me not to have anyfurther dealings with the union in any way, shape or form.Q. (By Mr.Marcus)Did youhave a long talk with Mr. Fuller at that time, or was itshort, just a short chat?A. I wouldsay about half an houror forty-fiveminutes.Q.What otherthings did you talk about, do you recall9A.Well,he told me my work was alright, but he just didn't like my attitude.Q.What did you say toMr. Fuller's statementor propositionA.Well, I toldhim at that time I would have to think it over.A few dayslater he had another conversationwithFullerat which timehe agreed to acceptFuller's terms and return to work. His testimonyin thisregard is also setforth below:Q. Now, following thistalk with Mr. Fuller,didyou haveany further contactwith him?A Yes.Q.Couldyou tell uswhatthat was9A. It was onSunday morningQ Wasthat the next day or two daysafterwards or whenA.That wastwo days afterwards.Iwas fired onFriday,and I never saw him on Satur-day, and on Sunday I went back and talked to him at the office, and I toldhim then that Iwould accept his proposal.Q.Thiswas on Sunday9 R J. OIL & REFINING CO., INC.697A.YesQ.What did Mr Fuller say to that?A He said he would put me back to work on my old job,and we would shake hands andstart off with a clean slateQ.Was anything said at this time on Sunday about the union?AWell,itwas brought up again about my not having any dealings with the union, it wasrefreshed for me not to have anything to do with itQ.You say Mr. Fuller said this?A.Yes.Q Then you did go back to work, did you not?A.YesQ.As a matter of fact, you were compensated for the two days' work that you missed,weren't you?A Yes.Since the above incidents occurred more than 6 months prior to the filing of the chargesherein they are barred by the provisions of Section 10 (b) of the Act, and of course no findingsof fact can be predicated thereon. The only reason that testimony in this regard was permittedand admitted in evidence at the hearing herein was because it has been in the past and still isthe policy of the Board to admit such testimony for "background"purposes only, as will beshown hereinafter the undersigned has so considered it in his ultimate findings as regards theissues hereinSollman's version of his discharge and the events leading up thereto was as follows. Asindicated above, the Respondent operates its refinery on a 3-shift basis, each shift being 8hours. On each shift, except during the daytime there are only 3 employees on duty, the opera-tor, the pumper,and the boiler fireman The shift that Sollman worked on was the 11 p. m. to7 a. m. shift. On duty with him at the time the events with which we are concerned hereinoccurred were Henry Chandler,operator in the control room,and Vernor Ferguson,the boilerfiremanAccording to Sollman the night of February 7-8 was cold and damp and that aftermaking his usual rounds,and engaging in other duties, he went to the dressing room to warmup Here again the undersigned is convinced that the witnesses'version of what transpired isbest told in his own words, consequently it likewise follows below:Q.Now,on this night of February 7 and morning of February 8, could you tell us whatyou did after you went onthe shift, do youremember?A.The firstthing I did was go out and gauge the crude tank for Chandler,and broughtthe gauge in and put it on the sheet,and then I went and checked my rundowns to see howfull they was, to see if any of them was getting full or not, and see if I had to switch thetanks, or transfer any out, and wehad a temporary air compressor sitting out in the yard,and it got to acting up, and I had to refuel it and add a little oil to the engine, and itwasn't running right, and I worked on it, from oh, I guess about an hour and a half or twohours, something like that, anyhow,out there in the cold,and after -- it was about threeo'clock,Iguess,when I went over to the stock roomThen Chandlerwent to the controlroom, and I went to the rest roomQ Youwent where?A.Therest room, the dressing room.Q Now, how wasthe weather that night?A. It was damp and cold.Q What didyou do in the dressing room?A.Well,first I went to the toilet and then I went over to the radiator to warm upQ.Have youever done that on any other nights?A Sure, it was the only warm place you had to get warm. Everything else was coldaround there.Q.How isthe power house, is that warm?A.Well,itis fairly warm,but it is noisy in there too.You couldn'thear nothing, if atruck came in you couldn't hear nothingTRIAL EXAMINER SHAW: Where?THE WITNESS:The boiler house.TRIAL EXAMINER SHAW: That's where you went to get warm?THE WITNESS:No, I went to the dressing room. 698DECISIONS OF NATIONAL LABOR RELATIONS BOARDChandler's version of the events leading up to and following his discharge follows below afterthe undersigned's disposal of the issue as to SollmanConclusion as Regards the Discharge of Herschel Sollman and Henry ChandlerIthas been well said that "hard cases make bad law " Such is the case here. The dispositionof the issue as regards the alleged violations 8 (a) (3) by the Respondent's discharge of thetwo employees has been a hard one It has required long and careful consideration by theundersigned. The difficulty in this case as well as in so many others of like nature is the res-olution of credibility. This is always difficult and requires long and careful analysis by a trier-of-the-facts before he is able to satisfy himself as to the issue Having resolved it after suchcontemplation he has no alternative but to be specific in his findings and let the chips fall wherethey may.At this time, the undersigned feels compelled to dispose of and set forth herein his impres-sion as regards Fuller and his credibility as a witness Frankly, he impressed him asgarrulous and thoroughly unreliable There is much of his testimony that simply is unworthyof belief. In fact one would of necessity have to be most naive and gullible to find otherwise.For example, the undersigned cannot accept his version of the events that led up to his hurriedtrip to the refinery at 3 a. in. on the morning of February 8, 1952. Disregarding the timeelement, that is the business of telephoning here and yonder, dressing, picking up Rebone atthe latter's home a half mile away, and then driving 32'miles to the refinery in the space of20 minutes by his own calculation, there is one phase of the incident that is most amazing, andthat is that he had no idea who called him on the phone. When this testimony is considered inthe light of the entire record, it simply doesn't have the slightest ring of truth for the followingreasons. To begin with the record is replete with testimony by witnesses called by both theGeneral Counsel and the Respondent to the effect that each truckdriver drove only the truckthatwas assigned him. Since at this particular time the Respondent had in use only 5 or 6trucks 37 and each had its own driver, then why was he unable to state to the record who wasdriving the Respondent's truck, that according to his own testimony passed him on his way outto the refinery that morning and which he assumed in his testimony before the undersigned wasmanned by the truckdriver who had so recently called him at his home? This testimony be-comes of increasing importance when it is considered in the light of his other testimony, thatthe so-called unknown truckdriver called him "Scotty" in the telephone conversation which hestated on the record vfas his nickname amongst the employees at the plant. Again why did henot produce the delivery slip for the alleged truckload of oil that was supposed to have beendelivered by the unknown truckdriver, when he was queried about it at the hearing? So Hisexplanation in regard to the anonymous telephone calls in which he and members of his familywere threatened with bodily harm during the course of the bargaining negotiations calls forsober reflection and careful consideration. The undersigned cannot and does not credit histestimony in explanation of his failure to notify the responsible officials of the county as re-gards the alleged threats for the simple reason that he does not believe that law and order hasdeteriorated to the extent that a citizen considers it useless to report,such matters to thoseentrusted to enforce the laws. A further reason is the fact that he admittedly never mentioneditto the responsible officers of the Union at the negotiating meetings when the incidents aresupposed to have occurred, and the further fact that the only incident that he could specificallyrecallwas the occasion when sugar allegedly was found in the gasoline tank of his carSingularly enough he first testified that the alleged misconduct of the anonymous persons oc-curred during the course of the bargaining negotiations, however, he later admitted on cross-examination that the sugar incident occurred some 35 or 40 days after the strike began onFebruary 9, 1952.While we are on the question of credibility, the undersigned feels compelled to dispose ofthe issue as regards Herschel Sollman here. To begin with he impressed the undersigned asan honest and forthright witness In his testimony he admitted without hesitation incidentswhich were adverse to his interests He testified in a forthright and impressive manner. Hisdemeanor was excellent. Consequently, the undersigned finds that he was a credible witness.In order to understand the issue presented by the alleged discriminatory discharge ofemployees Herschel Sollman and Henry Chandler, the undersigned is convinced that a resume37 The undersigned takes judicial notice of the transcript of the record in Case No. 35-RC-463.38 His explanation in this regard is rejected by the undersigned. R. J. OIL & REFINING CO., INC.699of the Respondent's operations insofar as they are entwined with the duties of the employeesinvolved is concerned.As indicated above, the Respondent is engaged in the refining of petro-leum products.Itisamatter of common knowledge that petroleum products, particularlygasoline,oils, and the like are highly inflammable;that gases and vapors that necessarily areeither byproducts of the refining process or present in the raw materials are dangerous perse,and that great care must be exercised by those employed around a refinery to keep boththe raw and finished materials under control It goes without more ado that fire and resultingexplosions and the like are a hazard that must be guarded against.The record is replete withuncontradicted,undenied,and credible testimony that employees around a refinery must becareful and alert in the performance of their duties.The record also shows without contradiction that at the time the events with which we areconcerned herein occurred there were three employees on duty.Theywere as follows; HenryChandler,still operator,Herschel Sollman,pumper,and Vernor Ferguson,boiler fireman.Each has his separate duties. Chandler as the still operator was vested with more authoritythan the other employees on duty. 39 It was his duty to record the readings of the variousinstruments in the control room at regular intervals on a specially designed chart. Conse-quently, he was required to be alert at all times. Both he and other witnesses called by boththe General Counsel and the Respondent testified without contradiction that his lob was of suchgreat importance that if the operator on duty went to sleep on the job he should be dischargedimmediately.Inaddition,they testified that the job was of such a nature that a momentarydereliction of duty on the part of the operator on duty might well endanger the lives of otheremployees and cause considerable damage to the property of the Respondent.As the under-signed sees it the control room was the "nerve-center" of the Respondent's operations, anditgoes without more that the operator in charge was under great responsibility not only forhis own safety but also that of his fellow workers.The pumper's duties were for the most part out in the open. It was his job to check the tanks,pipelines,valves, and other equipment,particularly that which was not under the direct viewand responsibility of the operator and the boiler fireman.Like the operator,the pumper wasrequired to be up and around and 4lert at all times to guard against breakdowns,explosions,fires, and the like.The boiler fireman's duties require him to be near the boilers in the boilerroom.He like-wise was charged with great responsibility,particularly to watch the water level and the firesand the various "gadgets" that areappurtenant thereto.Likethe still operator and the pumper,he too must be alert and up and around at all times.The undersigned is convinced from the record as a whole that Fuller's testimony as regardsthemotivation for his trip to the plant on the morning of February 8, 1952, was pure fabri-cation.He is also convinced that there never was a telephone call from a truckdriver or anyone else for that matter,and that he went to the plant with the idea in mind of catching eitherSollman or Chandler asleep on the job In the considered opinion of the undersigned there isample support in the record for this finding.For example Fuller,according to his own testi-mony as the undersigned interprets it, had a phobia for having witnesses to actions he feltcompelled to take against employees under his supervision for derelictions of duty. This isevidenced in the record by his testimony as regards the circumstances surrounding the dis-charge of Clifford Hill. In the case of Hill he caught him asleep on the job on two occasions.On the first occasion he had no witnesses to Hill's condition and had done nothing one way oranother,such as awakening him at the time or summarily discharging him for his derelictionof duty,but on the second occasion he took pains to secure a witness before he took any action.His testimony in this regard follows below:Q Willyou relate to the Trial Examiner the time, date and place,and incident, of Mr.Hill's discharge?A I don't remember the date. I remember the time. I come out one morning about sixo'clock,out to the plant,and it is customary for theboiler fireman on themidnight shift,which iseleven toseven shift,to clean upthe showerroom and the stock room, and Inoted it hadn'tbeen done,and I walked over to the boiler houseto tell the boilerfireman39 Though the undersigned finds that neither Chandler nor the other operators were super-visory employees within the meaning of the Act,nevertheless,the record clearly shows thatthey have a greater degree of responsibility than either the pumpers or firemen.The record also refers to Chandler as still operator,operator,and control-room operator,since all titles are descriptive of his duties they are used interchangeably herein. 7 00DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout it, and askhimifhewasgoing to do it before he went off shift, and I couldn't find theboiler fireman. I walked back to the stock room, and lit a cigarette in the stock room andstood in the doorway. It was warm weather at that time, and I noted Mr. Clifford Hillgetting up from theback seatofa car, from the stock room to where he had his car parkedby the boiler house, you could definitely see sleep in his eyes, and I let the issue go by atthat time,figured possibly he might straighten up, and the next morning I come out atsix o'clock and this Clifford Hill, I looked for him again, because the shower room andstock room was not cleaned up, and I walked up to the car again and he was fast asleep inthe back end of the car, so Iwent on over and looked for the pumper who was Jim Osbornethat night, and he was up on this number 9 tank, gauging, taking morning inventory, and Itold him to come on down and lay his gauge tape down, and I took him to the boiler houseand out to the south side of the boiler house where Clifford Hill had his car parked, andshowed Clifford Hill sleeping there, and I woke Clifford Hill up and told him to get up andwhen his shift was through, to please come in the office.Q.This time you really caught him sleeping9A.Yes, sir.Q.The first day you didn't have real proof?A.That's right.Q Then what happened9A.He came into the office and he denied sleeping, and I told him, I said, "Jim Osborneand myself saw you sleeping," and I said, "I am sorry, but you are going to have to bedischarged, we don't allow that on our property."Q.And he was discharged?A.Yes, sir.Such is the case here as theundersigned sees it. It explains Fuller's reasons for requestingRebone to accompany him to the plant and his statement to employee Vernor Ferguson on themorning of February 8, 1952, to follow him and to go over and wake up Sollman and Chandler.Upon the foregoing and upon the record as a whole,the undersigned is convinced and findsthat the reasons advanced by Fuller as the motivation for his trip to the refinery at around 3a.m. on the morning of February 8, 1952,were mere pretext and that the real reason wasbecause he had an idea that he might possibly catch either Sollman and Chandler asleep on thejob, and thus not only have a justifiable excuse for discharging them but also a witness to theincident.The undersigned is also convinced that Fuller had a "hunch" that there was a goodchance of catching at least one of these employees in a compromising position that wouldjustify disciplinary action.His reasoning in this regard is predicated upon the fact that at thetimes material herein,there were about 25 employees at the plant including production andmaintenance employees and truckdrivers.Surely under such circumstances, knowledge thatthe employees had been careless in this regard may be imputed to the plant superintendentFor example,Fuller's experience in the Hill incident described above compels such an in-ference.Having found as above, the question next arises as to what was Fuller's real motive for mak-ing the trip to the plant at the hour he did9 After long and careful consideration, the under-signed is convinced that it was to find an excuse to discharge either the one or the other orboth under the pretense of cause but actually because of their well-known activities on behalfof the Union in order to discourage the remaining employees in their attempt to exercise therights guaranteed them by virtue of Section 7 of the Act. It must be remembered that Sollmanand Chandler not only were instigators of the union activities amongst the employees, butwere also on the bargaining committee. A further factor is that the Respondent was well awareat the time that its employees were in a mood for strike action. That this is so is evidenced bythe uncontradicted and undenied testimony of Herring to the effect that President Smith in theirconversation following the latter's withdrawal from the meeting of February 5, 1952, told himwhat the employees should do if and when they struck the plant. 90 As the undersigned sees itFuller reasoned that by discharging these 2 outstanding union members the remaining em-ployees would be impressed to such an extent that they would follow 1 or perhaps 2 courses,(1) abandon their potential strike, or (2) so weaken and divide them that they would repudiatethe Union. Of course there is no direct evidence in the record that this was Fuller's intentionand that his activities and conduct were predicated on such an assumption, on the other hand,40 See above. R. J. OIL &REFINING CO.,INC.701however,there rarely is any direct evidence of an employer'smotivation in such situationsand it is only from facts such as found above that such inferences may and have been drawn bythe Board in innumerable cases with full approval of the various circuit courts of appeals andthe Supreme Court. Consequently,the undersignedfinds thatthe Respondent's real motive fordischarging Sollman andChandler wasto discourage its employees in the exercise of theirrights as guaranteed in Section7 of the Act.Having disposed of the motivation behind the discharge of Sollman and Chandler, let usnow look at the record as a wholefor thepurpose of disposing of the General Counsel's con-tention that the discharge of these employees was likewise violative of Section 8 (a) (3) and (1)of the Act. To say theleast we are here confrontedwith as difficulta problem as one will runacross inmany aday regardlessof thefact that the undersigned has found above that themotivation for the discharges was the Respondent's animus towards the Union and the fact thatit had been certified as the exclusive bargaining representative of its employees.Inpassing the undersigned feels compelled to make the observation that as he sees therecord, the Respondent's briefs, and the general toneof thewhole affair, he is convinced thatPresidentSmith hada particular dislike for the Oil Workers Union as such, and not againstunionizationof hisemployees generally so to speak. In other words,the undersigned is con-convinced that Smith personally simply had nousefor the particular Union involvedherein Ofcourse this impression means nothing one way or another from a purely legal standpoint sinceitis the right of the employees alone to select their bargaining agent: but it does go to ex-plain much of the above-described conduct.Having disposed of the question as regards the Respondent's motivation for Fuller's trip tothe plant and his subsequent conduct on the morning of February 8, 1952,we must now face theissue as regards the actual discharge of Sollman and Chandler.The question posed is this,were these employees discharged for cause or for their membership in the Union and theiractivities on its behalf? If the former,the Respondent has not violatedthe Act,if the latter, ithas. Even though an employer may have been motivated in the first instance to discharge anemployee on account of his union sympathies and activities,he may nevertheless dischargehim for cause if the cause is of such a serious nature that its continuance or repetition in thefuture will or does at the time endanger the lives of his fellow workers and the property and/orinvestment of his employer.Mere membership in and/or activities on behalf of a labor organi-zation neither places a halo around him-or guarantees him against discharge under such cir-cumstances. 41In the case of Sollman,the undersigned is persuadedby his owntestimony that grounds fordischarge existed It must be borne in mind that Sollman admitted that after having been out inthe cold and damp air for about 11 hours,that he retired to the lockerroom,pulled up a benchclose to a radiator,removed his jacket,rolled it up and placed it beneath him and stretchedout on the benchwithhis feet propped up against the warm radiator.He was in this positionwhen Fuller saw him.He denied he was asleep.Though thismay be true,nevertheiess, theundersigned cannot ignore the fact that hehad at least assumed the posture,and to all appear-ances had settled himself for a long winter's nap Even though the undersigned has found thatFuller in the main was an unreliable witness and that Sollman was otherwise,he cannot ignorethe facts as set forth above. Moreover,theundersigned is convinced that regardless of whetherSollman was sleeping,dozing,or resting he at least was in a position that was most conduciveto the encouragement of either state. Where one slides off from resting to dozing and then to"blessed sleep"is too deep a question for the undersigned to fathom,particularly when sucha state of being has disturbed and baffled others better qualified than he to resolve. Suffice itto say that most of us have atone time or another experienced and enjoyed each in its separatestate.Upon all of the above and the record considered as a whole,the undersigned is convincedand finds that at the time Fuller came upon Sollman in the lockerroom under the circumstancesdescribed above,that he as the Respondent's superintendent was justified in concluding thatSollman was asleep and that his subsequent action in summarily discharging him was a properexercise of an employer's prerogative to discharge an employee for cause.Itmust be re-membered that we are dealing with a refinery that uses casing-head gasoline,an unpredictableand volatile fluid inter alia in its refinery process. There is a real and present danger to lifeand property around such an enterprise using this and otherhighlyexplosive materials at alltimes. Alertness of necessity must be the rule, rather than the exception.While itis true thata refinery such as the Respondent's might operate for years without mishap,nevertheless, it4' See West Texas Utilities, 94 NLRB 1638. 7 02DECISIONS OF NATIONAL LABOR RELATIONS BOARDneed happen but once. Experience has shown that one who works in such an atmosphere needsto doze off to sleep but once to cause irreparable injury There are no rehearsals after theaccident occurs. The atmosphere is unlike that found say in a bookstore or a china shop. Therules against sleeping in any of its various stages is a reasonable and necessary rule arounda refinery.For the reasons set forth above, the undersigned is convinced and he so finds that HerschelSollman was discharged for cause. Consequently, the undersigned will recommend that theallegation in the complaint as to him insofar as it alleges that he was discriminatorily dis-charged by the Respondent in violation of Section 8 (a) (3) and (1) of the Act be dismissed inits entirety.Now as to Chandler. The undersigned has set forth above Fuller's version of the incidentsthat lead up to the discharge of Chandler. They will not be reiterated here He has alsocommented upon and described Chandler's duties at the time of his discharge, consequently,no further comment is necessary herein in this regard. All that remains to be done as regardsthis issue is to dispose of it. This is done below.Chandler was first employed by the Respondent on March 22, 1948, as a still operator. Hewas so employed continuously until his discharge on the morning of February 8, 1952. Asindicated above, he joined the Union in October 1950, and was active on its behalf up to thetime of his discharge His activities in this regard have been fully described above. Theylikewise will not be reiterated in this section of the report. He not only was the chairman andspokesman for the localgroup, that is themembers of the Union at the Respondent's refinery,but also was vice president of Local 368.Chandler's account of his discharge was as follows On the morning of February 8, 1952, hewent over to the office at about 7 a. m. to turn in log sheets, which contained a record of thenight's operations, and at that time saw Fuller who told him to report back to the office afterhe had been relieved. Shortly thereafter, he returned to the office and saw Fuller, who toldhim without any preliminaries that he was discharging him because he had caught him asleepon the job at 3 a m. At the time Fuller did not relate to him the story about the truckdriverand the delivery of the oil which has been described in detail above. Chandler denied that hehad been asleep. He also denied on cross-examination that he told Fuller that he had been"dozing." He further testified that it was nothing unusual for truckdrivers to deliver oil andother materials on the night shift, but that since it was not his responsibility to receipt formerchandise or to deal with the truckdrivers, he consequently knew nothing of the incident asrelated by Fuller in his testimony. He further testified that at the time he delivered the record-ing charts to Fuller on the morning of his discharge, the 3 a in. recordings were insertedthereinInFuller's account of the events surrounding the discharge which has been set forth indetail above, he testified in substance that he and Rebone first saw Chandler sleeping whentheywent by the window in the control room They next opened the steel door to the officewith some difficulty and walked over and around in front of Chandler and picked up the chartof the night's operations. During all this time Fuller and Rebone carried on a conversationparticularly as regards the fact that there was no notation for the 3 a. m readings of thevarious gauges, gravity tests, etc., that was a necessary and important function of the opera-tor.42From what the undersigned gleans from the record, their conversation was carriedon in ordinary tone and ina natural manner. During all this activity Chandler slept on. NeitherFuller nor Rebone awakened him. As the undersigned understands Fuller's testimony, hedidn't awaken Chandler because he wanted Ferguson to witness his condition, as for Reboneeven though he was the office manager and occupied an important position on the Respondent'sstaff, he according to Fuller did not have the authority to awaken a sleeping employee.After checking up on Chandler's reports, Fuller and Rebone left him asleep in the chair andproceeded to the boileroom, where they found Ferguson propped up in a chair reading amagazine. Though this too was a violation of the Respondent's rules and regulations, Fullerfor the time being disregarded Ferguson's dereliction of duty, and ordered him to come alongwith him and Rebone to awaken Sollman and Chandler. When they got outside the boilerroomFuller ordered Ferguson to go over and awaken Chandler. Ferguson, for reasons set forthabove, returned to the boilerroom in complete disregard of Fuller's instructions. ThoughFuller admonished him in this regard hewenton over to his working place. Fuller and Rebone42When Chandler turned the chart in for the night that morning, the readings for 3 a. m.were inserted on the chart. See supra. R. J. OIL & REFINING CO., INC.703then proceeded to the locker room and awakened Sollman. In the meantime,as the undersignedunderstands Fuller's testimony,he let Chandler sleep on while he made a check around therefinery to see if anything else was amiss. Finding everything else o. k., he and Rebone gotin the car and drove home.Shortly before they left, Ferguson after checking up on his boilers went over to the controlroom where he found Sollman and Chandler. Both asked Ferguson if he had seen Fuller andRebone and he told them he had. There was no further conversation between them.Conclusions as to ChandlerFrom all of the foregoing,the undersigned is convinced that the answer to the issue as re-gards Chandler is, simply stated, one of credibility. If one is to believe the testimony of Fullerand Rebone then of course Chandler should have been fired On the other hand, if Chandler'sdenial is credited then in the face of all that has been found above as regards the conduct of theRespondent and the concerted and union activities of Chandler become of major importanceparticularly when considered in the light of the undersigned's findings as to the motivation forFuller's actions on the morning of February 8, 1952.Viewed in this light, the undersigned ispersuaded that once having resolved the issue as regards Chandler's credibility, then theanswer must be that he was discharged because of his membership in and activities on behalfof the Union.In the considered opinion of the undersigned the answer to the credibility issue lies not somuch in Chandler's denial as it does in the testimony of Fuller himself The undersigned hasfound above that there is a clear and present danger at all times around the Respondent'srefinery operations. The record is replete with testimony by witnesses for both the Respondentand the General Counsel to this effect. Fuller in his testimony described in great detail thepotential danger inherent in the operations of the control room and the dire consequences thatcould result from the derelictions of theoperator in charge. There is page after page of testi-mony in this regard in the record. The undersigned recognizes this condition.Of course a stilloperator such as Chandler should be discharged if he went to sleep on the job for the simplereason that he not only puts his own life in jeopardy but those of his coworkers as well, letalone the damage that might result to his employer's property It was precisely for this veryreason that the undersigned found above as to Sollman, because the preponderance of the sub-stantial, reliable, and probative evidence considered upon the record as a whole indicated thathe had been derelict in his duties and by his conduct endangered life and property. This beingso let us look at the record and see just what Fuller did in the face of the clear and presentdanger he purportedly found as regards Chandler's conducton the morning of February 8, 1952By his own testimony,he let him sleep on regardless of the potential danger that existed rightunder his nose.More than that he left him asleep in the control room and went over to theboilerroom to get Ferguson to go over and awaken Chandler All through this business Chandleraccording to Fuller slept peacefully on. Even in the face of Ferguson's disregard of his in-structions he made no move to awaken him, nor did he order Rebone to go over and do so.Despite all this and the fact that time went on just the same, he went about other business andaccording to his own testimony did not again return to the control room to see if Chandler wasawake or not His testimony in answer to a query as to why he did not do so was that when heand Rebone got in the car to drive back to Princeton he saw Chandler up and around the con-trol room and that this was unnecessary.The undersigned simply does not believe that Fuller caught Chandler asleep on the job.Fuller's testimony in this regard whenconsideredinthe light of his other testimony as regardsthe inherent danger of having a sleeping operator on duty simply doesn't ring true Asa matterof fact, it is incredible that the superintendent of the plant would permit an employee occupyingthe position of Chandler to go on sleeping in the face of clear and present danger. Why didn'the awaken him at the time he caught him asleep and summarily discharge him on the spot? Henot only had the authority to do so but owed a duty to his employer to take prompt action inview of the inherent danger. Again why would he delegate the awakening "process" to an under-ling and then when the latter disregarded his instructions walk off and let the operator sleep on,regardless of the clear and present danger which to say the least was still present? It may bethat he felt he should have his witness to Chandler's condition, but the answer to that proposi-tion is that he already had his witness, Rebone, whom the undersigned has found above wasbrought along for precisely that reason. 7 04DECISIONS OF NATIONAL LABOR RELATIONS BOARDChandler impressed the undersigned as an honest and forthright witness. His demeanor wasexcellent, and he answered questions posed him by counsel for all parties in a courteous andforcefulmanner. At no time was he hesitant or evasive. That he must have so impressedcounsel for the Respondent in a like manner is evidenced in the record on pages 183-184where counsel in a comment as regards the testimony and credibility of the witness Amos Hillhad the following to say in a reference to Chandler's previous testimony as regards certainmatters:TRIAL EXAMINER SHAW:Itwas the testimonyof Mr.Chandler they couldn't agreeon a unionshop,and that's all I said.MR, MARCUS:There were more than three articles in disagreement at the end.TRIAL EXAMINER SHAW:I am taking his testimony as I heard it.MR DONOVAN Yourown witness,not Donovan's, said that.Yourown witness said atthe end there was union shop, grievances,and holiday pay.MR MARCUS:I don'twant to get into any argument.TRIAL EXAMINER SHAW:We won't get in any argument.MR MARCUS:The witness was asked,and thoseare the onlythree he remembered.TRIAL EXAMINER SHAW: Thatwas his testimony, and that's all I can go by. You goahead and handle your case in any way you see fit. Don'tget the idea you are precluded,except I don'tsee much point in just going back over and reiterating something that hasbeen stipulated or could be.MR DONOVAN: Wouldithelp you, Mr.Marcus,if I stipulated at the end of the bar-gaining,just before the strike,theparties had agreed to all issues exceptthe threeissues,namely,union shop,holiday pay and grievance procedure?MR MARCUS:Idon't think that is quite accurate.Therewas no agreement on thecheck-off.There was no agreement on the -- a number of other matters,not all of thematters which are set forth in this contract-were --MR DONOVAN:The only thing I am saying,the witness wasn't primed to testify. Hetestified willingly and honestly he was on the bargaining committee and there were onlythree issues, and this man has a sheet in frontof him,apparently well prepared, and Idon't mean disrespect to you, but he has indicatedwhatis bad bargaining and what is goodbargaining,and I think the testimony of a spontaneous witness is much better than that ofa well coached witness.MR MARCUS:First of all, I don't coach my witnessesMR DONOVAN:I say no disrespect to you, Mr Marcus.MR MARCUS.There is a nice distinction, and this man attended all the negotiationsessions and Mr.Chandler did not.Mr Chandler was asked questions on cross examina-tion that did not have all of the lee-way that may have --TRIAL EXAMINER SHAW:Proceed,Mr. Marcus.Just try your case in your own way.MR MARCUSWe are just wasting time.TRIAL EXAMINER SHAW:All right.Imerely threw that out as a suggestion.Upon all of the above the undersigned credits Chandler's denial that he was asleep on themorning of February 8, 1952, and discredits the testimony of Fuller and Rebone in thisregard.Having found that Chandler was not asleep on the morning of February 8, 1952, we next mustdetermine the issue as to what was the motivating force behind his discharge. In the consideredopinion of the undersigned it was because of his membership in and in particular his activitieson behalf of the Union. In the considered opinion of the undersigned such a finding is inescap-able in the light of the record as a whole. The undersigned has heretofore discussed and foundthat the motivating force behind Fuller's trip to the refinery on the morning of February 8,1952, was to secure if possible, some evidence of either Chandler's or Sollman's derelictionsof duty and if successful in his venture, discharge them under the pretext of cause. Since allof this has been discussed above, the undersigned deems it unnecessary to reiterate it here.Suffice it to say the undersigned is convinced and finds that the reasons advanced by theRespondent for the discharge of Chandler were mere pretext and the real motive for theiraction in this regard was because of his union membership and activities. Consequently, theundersigned finds that by discriminatorily discharging Henry Chandler on the morning ofFebruary 8, 1952, the Respondent herem violated Section 8 (a) (3) and (1) of the Act R J. OIL & REFINING CO., INC.D. The alleged violation of Section 8 (a) (2)In his complaint the General Counsel alleges inter alia that ...705commencing on or about June 1, 1952, and continuing thereafter to the present time,Respondent,through its officers,agents, and employees,interfered with, lent support to,assisted and directed the formation, organization, and administration of District 50 by,inter alia:(a) Recognizing District 50 as the exclusive bargaining representative of its employeesdescribed in paragraph 6 above;(b) Entering into a contract with District 50 covering the hours, wages, and other termsand conditions of employment of the employees in the unit described in paragraph 6 above.And that bywe above-described conduct Respondent did engage in and is now engaging inunfair labor practiceswithinthe meaning of Section 8 (a) (2) ofthe Act.In his brief the General Counsel makes the following comment:There is no evidence in the Record that Respondent dominated, formed, or activelysupported District 50. This allegation covers a technical violation of 8 (a) (2), flowing fromthe 8 (a) (5) allegations.Obviously, if on March 21, 1952, or any priordate,Respondentunlawfully refused to bargain with the Oil Workers, thus converting the February 9 strikeinto an unfair labor practice strike and prolonging it, then it would be a further violationof 8 (a)(5) for Respondent to recognize another labor organization during the course ofthe strike. It wouldaslo, underthe theory of Julius Resnick, Inc., 86 NLRB 38, be a vio-lation of 8 (a) (2).The Respondent denies each and every allegation of the General Counsel's complaint in thisregard. As the undersigned sees it the Respondent takes the position that its employees became"disgusted and disillusioned" with the Union because it called "unnecessary strikes,"43 made"false promises and so forth," 44 and as a result of their disaffection voluntarily went to anorganizer for District 50 and through him selected it as their bargaining representative, pri-marily because it was the dominant labor organization in the community where they lived andworked. 45 That after having made their determination in this regard, District 50 "did as any43 Quotes from the Respondent's brief.44See the Respondent's brief at pages 46 and 47 where the following comment will be foundand which in the considered opinion of the undersigned sums up the Respondent's position:We call to your attention in this case the many reasons why the Union could have anddid, as a matter of fact, lose its majority status as the bargaining representative, withthisCompany. This Union called two strikes during the year's certification. Each strikewas unnecessary and as a matter of fact, the second strike was called to enforce theUnion's illegal bargaining demands, when it was insisting on a "Union Shop" or nocontract.Also, a strike to force the rehire of employees who had been properly dis-charged for sleeping on the job. No other company in its local had granted a UnionShop to this Union. Further, this Union only made threats but no other proposals.Thus, the CIO Oil Workers Union was not bargaining in good faith. The CIO also claimsto have called the strike to force the Company to reinstate two employees (Chandlerand Sollman) who were discharged for good and sufficient cause.The Union also made false promises to the employees which were not kept.All or any one act as enumerated above was sufficient cause for the R J. employeesto leave this CIO Union, which they admittedly did.The Union has maintained no discipline of its members, and has allowed them to calltwo unnecessary strikes. This, along with the Union's own "Bad Faith" bargaining withthe -Company, has caused the Union's loss of majority to District 50. Again I say, anyone of the above, and certainly all of them put together, would be, and was, good andsufficient reason for the employees to decide to leave the CIO Oil Workers Union andjoin another union which is respected and well thought of in this community.45 PresumablyGibson County,Indiana.339676 0 - 55 - 46 7 06DECISIONS OF NATIONAL LABOR RELATIONS BOARDlegitimate Union should do -- went ahead and demanded recognition from the Company, re-ceived its recognition and consummated a contract after collective bargaining with the Com-pany. All of this recognition and contract signing was performed after the CIO Oil WorkersUnion had already been certified for over a period of one year."46As the undersigned in-terprets the record and in particular the Respondent brief he is convinced that the main de-fense of the Respondent as regards this particular issue is that since more than a year hadelapsed since the Union was certified by the Board at the time it recognized District 50 as theexclusive bargaining representative of its employees,it had no alternative as a matter of lawsince (1) the certification of the Union herein was now invalid, and (2) District 50 now repre-sented a majority and it was requiredby the Act torecognize it as the bargaining representa-tive of its employees.The record shows that on or about May 22, 1952, Joe Batey, an organizer for District 50,called Frank Barnhart its regional director in Terre Haute,Indiana,and told him that certainemployees of the Respondent had contacted him about joining District 50 Thereafter, Barnhartwent down to Princeton,Indiana,where District 50 already had an active local,and met withtwo of the Respondent's employees, John English and one Maloney. According to Barnhart theseemployees told him that they along with other employees were dissatisfied with the Union, andin particular its failure to secure a contract with the Respondent and in addition were vexedwith the strike which at that time had been in progress since February 9, 1952. The upshot ofthe conference was that Barnhart told them that if they secured the signature of a majority ofthe employees on authorization cards designating District 50 as their bargaining agent then itwould accept them into membership and charter the group as a local. Shortly thereafter Eng-lish and Maloney secured the signatures of 15 employees and turned them over to Joe Batey,the local representative of District 50. Batey then turned the cards over to Barnhart, whocalled Henry P Smith, the Respondent's president, and advised him that District 50 had thesignatures of a majority of the Respondent's employees and requested a meeting to discussinter alia the authenticity of the signatures and the terms of the contract. Smith agreed to hissuggestion and a meetingwas set for June 12, 1952.The parties met as agreed on June 12, 1952. Present for District 50 were the following:John J. English, Silas ,V Miller, and one Patterson, as employees of the Respondent, and JoeBatey and Barnhart as officials of District 50. The Respondent was represented by Super-intendent Fuller and President Smith. After the authorization cards were checked against thepayroll by Fuller and found to be authentic, Barnhart told Smith that they were there for the"purpose to make the contract " Smith agreed, and the representatives got down to thebusiness of negotiating an agreement. After about 4 or 5 hours of negotiation they were inagreement on a contract. It was drafted and taken back to Princeton for approval by the em-ployees of the Respondent who had designated District 50 as their bargaining agent, which theydid by unanimous vote. On June14, the parties signed the contract at issue herein. The follow-ing persons affixed their signatures thereto as the representatives of the parties for District50 - Joe Batey, representative, John J. English, Silas V. Miller, Frank Barnhart, regional di-rector, and approved by A. D. Lewis, Chairman Organizing Committee District, #50 U.M.W.A.,and for R. J. Oil & Refining Co., Henry P. Smith, presidentThough the undersigned deems it unnecessary to dwell at length on th%provisions of thecontract in view of his ultimate findings herein, as regards the issue raised by the allegationsin the complaint concerning violations of Section 8 (a) (2) of the Act, nevertheless, he feelscompelled to set forth herein certain provisions which he has heretofore referred to in theresolution of his findings as regards the alleged violations of Section 8 (a) (5) and (1) of theAct and in his resolution of the credibility of the witness, Fuller.First, let us look at "Article II - Coverage" section I. Here it will be noted that the con-tract covers only the production and maintenance employees, with the usual exclusions ofoffice, clerical, and supervisory, employees etc., and nothing is said as regards the truck-drivers. At the reopened hearing herein Barnhart, when queried by the undersigned as to thetruckdrivers, stated that they were not covered by the contract. Consequently, the undersignedfinds that the Unit which District 50 claims to represent is inappropriate in view of the findingof the Board in Case No. 35-RC-463 concerning which there has been much said above and inthe considered opinion of the undersigned nothing more needs now to be said or added here `n4sQuotes from Respondent's brief.47 While it is true that the undersigned approved a stipulation proposed by counsel for theRespondent and approved by the General Counsel to the effect that District 50 as of December R J. OIL & REFINING CO., INC.7 07The contract speaks for itself, and its implication is apparent. This being so, a validquestionof majority might well be raised.,4s That this is likewise true is the fact that there were atthe times material herein approximately 8 truckdrivers or approximately 25 percent of all theemployees in the unit found appropriate by the Board. When this fact is considered and thetruckdrivers are added to the employees who were still on strike at the time the contract wasentered into, then clearly District50didnothave a valid majority when it entered into its con-tractwith the Respondent, for the reason that since the strikerswere engaged in an unfairlabor practicetheywerestill employees within themeaning ofthe Act andits interpretationby the Board and the courtsina long lineof decisionstoo numerousto treat extensively here-in. 49Hence, any persons hired by the Respondent as replacements, and the record shows thatsuch was the case, were not "employees" within the meaning of the Act and were subject toreplacement by striking employees upon their abandonment of the strike and their uncondi-tional offer to returnto their employment.Looking at the contract in the light of the record adduced at the original hearing in Decem-ber 1952 causes one to ponder at great length the testimony of Fuller as regards the bargain-ing negotiations, particularly concerning the Respondent's position as regards the "checkoff"and the personal animosity of President Smith to the inclusion of such a clause in the contractproposed by the Union herein. A perusal of Fuller's testimony at the time he testified beforethe undersigned in December 1952, and the plainlanguageof the contract that was offered andreceived in evidence at the reopened hearirgon May 6, 1953, clearly shows that the two are indirect contradiction particularly as regards his testimony concerning the Respondent's standon the "checkoff" clause proposed by the Union. Frankly, the undersigned was persuaded morethan a little by this inconsistency in his final appraisal of Fuller's credibility as a witness.When this is considered in the light of the Respondent's stand asregardsthe truckdrivers in therepresentationhearing,at the bargaining meeting, and finally as disposed of in the contractwith District 50, the undersigned is convinced that such a consideration buttresses his ultimatefindings above as regards the Respondent's violation of Section 8 (a) (5) and (1) of the Act.The contract betweenDistrict 50 and the Respondent is for a period of 2 years, from June 14,1952, to June 14, 1954. As indicated above the contract contains many interesting provisions.As far as the issues herein are concerned the most important is article III--Recognition.Since it has been referred to above it is inserted below:ARTICLE III- -RECOGNITIONSection 1.The Company agrees to recognize the Union as the sole collective bargain-ing agent for all employees specified in Article II, Section i, above.Section 2. The parties heretoagreethat new employees will be on probationary basisfor thirty (30) days from the date of his employment, after which, if his work is satis-factory, his seniority shall start from the date of his employment.Section 3. The Company agrees to check off from the wages of each employee, inaccordance with the expressed terms of a signed voluntary authorization so to do, mem-bership dues, including initiation fees and assessments, in amounts designated by theUnion. Said deductions shall be made on the first pay-day of each month and immediatelyforwarded or delivered to the Financial Secretary of the Local Union Such remittancesshall be accompanied by an itemized statement showing the name of each employee andthe amounts checked off, together with a list showing employees from whom collectionswere not made.The undersigned has no further comment as regards the above contract except to say thatsection 2 of article III is interesting to say the least, since it is part of the "Recognition"clause, and when considered mthehghtofBarnhart's testimony at the reopened hearing herein18, 1952, had been recognized by the Respondent as the exclusive "bargaining agent for allemployees in the bargaining unit" at the hearing herein, his action in this regard is not to beconstrued as an approval of the unit of employees actually set forth in the contract betweenDistrict 50 and the Respondent which came to the attention of the undersigned for the firsttime at the reopened hearing herein at Terre Haute, Indiana, on May 6, 1953.48However, in view of the undersigned's preliminary remarks above he deems it unneces-sary to dwell at length on this question.49 See Crosby Chemicals Inc., supra, and cases cited therein. 7 08DECISIONS OF NATIONAL LABOR RELATIONS BOARDon May 6,1953, at which time he testified that at that time District 50 had 100 percent mem-bership at the Respondent's refinery amongst the employees in the unit it purports to representBe that as it may, however,the important question herein remains to be disposedof.Thatquestion is what was the legal effect of the contract between District 50 and the Respondentinsofar as the issues raised by the pleadings here is concerned9ConclusionFrom what the undersigned gleans from the briefs of the parties, particularly that of theRespondent's, the vital question concerns the legality and application of the Board's policy asregards the "certification year." As the undersigned sees it that principle means a year dur-ing which the certified union is permitted, without unlawful hindrance by the employer, to per-form the functions of a certified representative. The position of the Board is and has been foryears that a certification is ordinarily valid for 1 year unless it can be shown that someextraordinary or unusual circumstance has arisen to rebut the presumption ofmajority statusof the certified agent. Its policy in this regard is and has been in the past predicated upon therule of reason and from a practical standpoint in the light of its role as the administrator ofthe Act. In other words, the Board in order to administer the Act in an effective manner mustinsist on at least some semblance of stability in the relations between labor organizationsand employers. To adopt a contrary approach would soon lead to chaos in the administrationof the Act and render ineffectual the will of the Congress as expressed in the Act.Fortunately, at the time the undersignedis engagedin disposing of this troublesome issuethere arebeforehim two United States Circuit Court of Appeals decisions which at first blushappear tobe divergent views on thequestion.Careful examination of the decisions, however,reveals that both reach the same conclusioninsofaras the issue herein is considered in thelight of the facts found above. The two casesreferredto are Mid-Continent Petroleum Corp.v.N.L.R.B., decided by the Sixth Circuit Court of Appeals, and N. L. R. B. v. Brooks, de-cided by the inth Circuit Court of Appeals.In the Mid-ContinentPetroleumcase whichthe undersigned considersin line with thetheory advanced by counsel for the Respondentinsofar asthe 1-yearrule is concerned,Judge McAllisterspeakingfor the court had the following to say:On the issue whether an employeris required to bargainwith aunion agentselected bythe employees as their representative where the union thereafter loses its majority statusand the employees subsequently discontinue their support of,or repudiate,the union, thevarious courtsof appealsare in conflict. Thereis nodoubt, of course, that where theemployer's obstructive tactics, delays, and other unfair labor practices may have con-tributed to a loss of majority status, the employer is guilty of an unfair labor practice innot recognizingthe bargainingagents selectedbefore such unfair labor practices tookplace Franks Brothers Co. v. N. L. R. B., 321 U. S 702.Finally and in summation the court says:It is our conclusion that whenever the will of the employees to revoke the power of theirbargaining agent is clear and unquestioned, effect must be given to such revocation, andthe employees, in such a case, are thenceforth free to bargain collectively through anagent of their choice, if they so desire.The small unit of six truck drivers in this case had the right to revoke the powers of thebargaining agent theretofore elected by them. The employer having been guilty of no un-fair labor practice in bringing about such revocation, is not guilty of an unfair laborpractice for having failed to bargain with the agent in question after its powers hadbeen revoked,In accordance with the foregoing, a decree will be entered setting aside the order of theBoard.50 See 32 L. R. R. M. at pages 2127 and 2118, respectively, for a full account of thesecases.See also comment in "Summary of Developments" at page 3 in the same LaborRelations Reporter, No. 32, No 9, 32 analysis 17, dated June 1, 1953. R. J. OIL &REFINING CO , INC.709It is to be noted that in the Mid-Continent case the Sixth Circuit spells out and distinguishesa situation absent the commission of unfair labor practices by an employer and a situationwhere they have as found herein above preceded the revocation of the bargaining agent's author-ity.So in that respect there is no conflict between the Brooks case as decided by the NinthCircuit and the Mid-Continent case discussed aboveItisquite true that the record herein shows that the so-called revocation of the Unionby the Respondent's employees occurred more than 1 year after the Union was certifiedby the Board, but here the undersigned has found above that the strike, which began onFebruary 9, 1952, and was officially abandoned on June 23, 1952, was caused in the firstinstance by the unfair labor practices of the Respondent, and thereafter prolonged by itsrefusal to meet with the Union during the pendency of the strike as evidenced by PresidentSmith'sletter tothe Union dated March 21, 1952, then under such circumstances the decisionof the Sixth Circuit in the Mid-Continent case would not apply to the factual situation foundherein.That being so and upon the facts found above the undersigned is convinced that by itsunfair labor practices the Respondent unlawfully deprived the Union of a substantial portionof its "certification year."Si Hence, if the principle of the "certification year" is to meananything at all, then surely it must mean a year without unlawful hindrance by the Respondentso that the Union can function and perform its duties as the certified representative of theemployees.Under all the circumstances the undersigned finds that the Respondent herein by virtue ofitsprior unfair labor practices was under a legal duty to continue to recognize and to dealwith the duly certified Union herein. It was not for the Respondent to determine whether ornot the Union had lost its majority, it was for the Board, consequently it acted at its perilwhen it entered into its agreement with District 50.52 Therefore, by granting exclusiverecognition to District 50 during the pendency of the unfair labor practice strike foundabove, at a time when the Union was the certified bargaining representative of its employees,the Respondent has assisted and lent support to53 District 50 in violation of Section 8 (a) (2)and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connectionwith the operations of the Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, and suchof them as have been found to constitute unfair labor practices, tend to le. ,, and have led,to labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative of Section 8(a) (1), (2), (3), and (5) of the Act, it will be recommended that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Having found that Respondent on or about April 23, 1952, and at all times thereafter, hasrefused to bargain collectively with the Union as the certified bargaining representative ofitsemployees in an appropriate unit, the undersigned will recommend that the Respondent,upon request, bargain collectively with the Union as the certified exclusive bargaining repre-sentative of all the employees in the unit found appropriate by the Board in Case No. 35-RC-463, and by the undersigned herein mentioned above and, if an agreement is reached, embodysuch understanding in a signed agreement.Having found that the Respondent discriminated against Henry Chandler with respect tohis hire and tenure of employment and the terms and conditions of his employment because51 As the undersigned interprets the Respondent's brief it accepts the principle of the"certification year" as ennunciated by the Sixth Circuit Court of Appeals in the Mid-Con-tment case cited, supra.52 See N. L. R. B. v. Sanson Hosiery Mills, 195 F. 2d 350, 352 (C. A. 5), certiorari denied344 U. S. 863; Poole Foundry and Machine Company, 95 NLRB 34; see also National CarbonDivision, Union Carbide and Carbon Corporation, 100 NLRB 689; Toolcraft Corporation, 92NLRB 655, 656.53By virtue of the checkoff agreement in its contract with District 50. 710DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe had joined and assisted the Union and had engaged in other protected concerted activities,the undersigned shall recommend that the Respondent offer to him immediate and full rein-statement to his former or substantially equivalent position, without prejudice to his seniorityor other rights and privileges, and that the Respondent also make him whole for any loss ofpay he may have suffered by reason of the Respondent's discriminationagainsthim, by pay-ment to him a sum of money covering his loss of pay, such loss of pay to be computed on thebasis of each separate calendar quarter or portion thereof during the period from the Re-spondent's discriminatory discharge on February 8, 1952, to the date of a proper offer ofreinstatement. The quarterly periods hereinafter called "quarters" shall begin with the firstday of January, April, July, and October. Loss of pay shall be determined by deducting froma sum equal to that which he normally would have earned for each quarter or portion thereof,lesshis net earnings,54 if any, in other employment during that period Earnings in oneparticular quarter shall have no effect upon the back-pay liability for any other quarter.The undersigned shall further recommend that the Respondent, upon request, make availableto the Board or its agents, for examination and copying, all payroll records and reports, andall other records necessary to analyze the amount of back pay due him 55Having found that the Respondent discriminated against six named strikers, whose namesappear under Appendix A annexed hereto, with respect to their hire and tenure of employmentand the terms and conditions of their employment because they had gone on strike in protestagainstRespondent's unfair labor practices and had engaged in other protected concertedactivities, the undersigned will recommend that Respondent offer to the employees namedimmediately below immediate and full reinstatement to their former or substantially equiva-lent positions,1.Amos Hill2.John Osborne when able to workwithout prejudice to their seniority or other rights and privileges. The reinstatement shallbe effected in the following manner:Employees hired during the strike shall, if necessaryto provide employment for those to be offered and who shall accept their former or sub-stantially equivalent positions, be dismissed. It will also be recommended that the Respondentmake whole in addition to the two employees named above, the remaining employees namedinAppendix A and in particular below, for any loss of earnings they may have suffered byreason of the Respondent's discrimination against them by the payment to each of them asum of money equal to the amount which he normally would have earned as wages from Sep-tember 9, 1952,56 which the undersigned has found above to have been the date a valid requestfor reinstatement was made by the strikers, to the date the Respondent made a valid offer toreinstate him to his former or substantially equivalent position, and which each declined toaccept, which is set opposite the name of each striking employee as listed below:1.Ray JacquemaiFrom September 9 to December 3, 1952.2.Joseph J. EnglishFrom September 9 to November 3, 19523Richard SloanFrom September 9 to November 23, 1952.4.Robert Lee RoneyFrom September 9 to November 12, 1952.The computation of the amounts due each of the above-named striking employees shallbe subject to the deduction of the netearningsof each during the periods of time shown op-positetheir namesHaving found that the Respondent illegally assisted and supported District 50 by, amongother things, executing a contract with it on June 14, 1952, hereinabove referred to, the un-dersigned will recommend that Respondent be ordered to cease and desist from giving effectto said agreement and such other understanding, supplements, or other agreements, if any,as may relate thereto, or to otherwise unlawfully assist or support District 50 as the repre-sentative of the employees in the bargaining unit found appropriate hereinabove and by theBoard in Case No 35-RC-463Having found that there is insufficient evidence in the record to sustain the allegations ofthe complaint that Hershel W. Sollman and Billy Frank Scott were discriminated against,the undersigned will recommend that the complaint as to them be dismissed54See Crossett Lumber Company, 8 NLRB 440.55 SeeF W. Woolworth Company, 90 NLRB 289.56 See CrossettLumber Company, 8 NLRB 440. R J. OIL & REFINING CO , INC.711The unfair labor practices found to have been engaged in by Respondent are of such acharacter and scope that in order to insure the employees here involved their full rightsguaranteed by the Act it will be recommended that Respondent cease and desist from in anymanner interferingwith,restraining,and coercing its employees in their right to self-organization.67Upon the basis of the foregoing findings of fact, and upon the record as a whole, the under-signed makes the following:CONCLUSIONS OF LAW1.Oil Workers International Union, CIO, and District 50, United Construction Workers ofAmerica, and its Local 13695, affiliated with United Mine Workers of America, are labororganizations within the meaning of Section 2 (5) of the Act.2.All production and maintenance employees, including truckdrivers employed at theRespondent's refinery at Princeton, Indiana, but excluding office and clerical employees,gaugers, professional employees,chemists,guards, the dispatcher,and supervisors asdefined in the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.OilWorkers International Union, CIO, was on April 23, 1951, and at all times sincehas been, the certified exclusive representative of all the employees in the appropriate unitfor the purposes of collective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing on April 23, 1951, and thereafter, to bargain collectively with Oil WorkersInternational Union,CIO, asthe exclusive representative of all the employees in the appro-priate unit,Respondent has engaged in and is engaging in unfair labor practices within themeaningof Section 8 (a) (5) of the Act.5.By discriminating in regard to hire and tenure of employment of the six employeeswhose names appear on Appendix A. annexed hereto, because they and each of them par-ticipated in a strike at Respondent's refinery and engaged in other protected concertedactivities, thereby discouraging membership in the Union,Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3) of the Act6By discriminating in regard to the hire and tenure of Henry Chandler on February 8,1952, Respondent has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (3) of the Act7.By giving illegal assistance and support to District 50, United Construction Workersof America, and its Local 13695, affiliated with United Mine Workers of America, therebyencouraging membership in Oil Workers International Union,CIO, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (2) of theAct.8By interferingwith,restraining,and coercing its employees in the exercise of therights guaranteed in Section7 of the Act,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.9.The aforesaid unfair labor practices are unfair labor practices within the meaning ofSection 2(6) and(7) of the Act.10.Respondent did not discriminate against Hershel Sollman and Billy Frank Scott asalleged in the complaint.[Recommendations omitted from publication.]APPENDIX A1.Ray JacquemaiFrom September 9, 1952 to December 3, 1952.2.Joseph J. EnglishFrom September 9, 1952 to November 3, 1952.3.Richard SloanFrom September 9, 1952 to November 23. 1952.4.Robert Lee RoneyFrom September 9, 1952 to November 12, 1952.5.Amos HillFrom September 9, 1952 to the date a valid offerof reinstatement is made.6.John OsborneFrom September 9, 1952, to the date he is phys-icallycapable of performing his formerduties.57 See MayDepartment Stores v. N.L. R. B., 326 U S. 376.